Exhibit 10.1

 

LEASE AGREEMENT

 

BETWEEN

 

184 PROPERTY OWNER, LLC,

 

a New Jersey limited liability company,

 

LANDLORD,

 

-AND-

 

BELLEROPHON THERAPEUTICS, INC.

 

a Delaware corporation,

 

TENANT

 

DATED: August 6, 2015

 

Prepared by:

 

Joseph J. Whitney, Esq.

Drinker Biddle & Reath LLP

600 Campus Drive

Florham Park, New Jersey 07932

 

--------------------------------------------------------------------------------


 

ARTICLE 1

 

DEFINITIONS

 

4

ARTICLE 2

 

DEMISE, TERM

 

4

ARTICLE 3

 

BASIC RENT; ADDITIONAL RENT

 

8

ARTICLE 4

 

REAL ESTATE TAXES

 

9

ARTICLE 5

 

OPERATING EXPENSES

 

12

ARTICLE 6

 

ELECTRICITY

 

14

ARTICLE 7

 

MAINTENANCE; ALTERATIONS; REMOVAL OF TRADE FIXTURES

 

15

ARTICLE 8

 

USE OF PREMISES

 

17

ARTICLE 9

 

LANDLORD’S SERVICES

 

18

ARTICLE 10

 

COMPLIANCE WITH REQUIREMENTS

 

22

ARTICLE 11

 

COMPLIANCE WITH ENVIRONMENTAL LAWS

 

22

ARTICLE 12

 

DISCHARGE OF LIENS

 

25

ARTICLE 13

 

PERMITTED CONTESTS

 

25

ARTICLE 14

 

INSURANCE; INDEMNIFICATION

 

26

ARTICLE 15

 

ESTOPPEL CERTIFICATES

 

28

ARTICLE 16

 

ASSIGNMENT AND SUBLETTING

 

29

ARTICLE 17

 

CASUALTY

 

35

ARTICLE 18

 

CONDEMNATION

 

36

ARTICLE 19

 

EVENTS OF DEFAULT

 

37

ARTICLE 20

 

CONDITIONAL LIMITATIONS, REMEDIES

 

39

ARTICLE 21

 

ACCESS; RESERVATION OF EASEMENTS

 

42

ARTICLE 22

 

ACCORD AND SATISFACTION

 

43

ARTICLE 23

 

SUBORDINATION

 

43

ARTICLE 24

 

TENANT’S REMOVAL

 

44

ARTICLE 25

 

BROKERS

 

46

ARTICLE 26

 

NOTICES

 

46

ARTICLE 27

 

NONRECOURSE

 

46

ARTICLE 28

 

SECURITY DEPOSIT

 

47

ARTICLE 29

 

MISCELLANEOUS

 

49

ARTICLE 30

 

USA PATRIOT ACT

 

52

ARTICLE 31

 

EXTENSION OPTION

 

52

ARTICLE 32

 

RIGHT OF FIRST OFFER

 

54

ARTICLE 33

 

REPRESENTATIONS

 

56

ARTICLE 34

 

BACK UP GENERATOR

 

57

ARTICLE 35

 

TELECOMMUNICATIONS EQUIPMENT

 

60

ARTICLE 36

 

AMENITIES

 

63

 

Schedule A

Legal Description of the Land

Schedule B

Premises

Schedule C

Janitorial Services

Schedule D

Finish Work

Schedule D-1

Preliminary Plans

Schedule E

Rules and Regulations

Schedule F

Confirmation of Commencement Agreement

 

i

--------------------------------------------------------------------------------


 

Schedule G

Location of Reserved Parking Spaces

Schedule H

HVAC Specifications

Schedule I

Tenant’s Entry Signage

Schedule J

Form of Non-Disturbance Agreement

Schedule K

Prior Rights of Tenants

Schedule L

Form of Letter of Credit

 

 

Appendix I

Definitions

Appendix II

Exclusion from Landlord’s CAM Expenses

 

ii

--------------------------------------------------------------------------------


 

LEASE AGREEMENT

 

This LEASE AGREEMENT (this “Lease”) is dated August 6, 2015 and is between 184
PROPERTY OWNER, LLC, a New Jersey limited liability company (“Landlord”), and
BELLEROPHON THERAPEUTICS, INC. a Delaware corporation (“Tenant”).

 

BASIC LEASE PROVISIONS

 

(1)

 

Land:

 

Block 5, Lot 1.01 on the official tax map of Township of Warren, as more
particularly described on Schedule A attached hereto.

 

 

 

 

 

(2)

 

Building:

 

184 Liberty Corner Road, Township of Warren, State of New Jersey

 

 

 

 

 

(3)

 

Premises:

 

21,845 rentable square feet on the third (3rd) floor of the Building, as shown
on Schedule B attached hereto.

 

 

 

 

 

(4)

 

Term:

 

Seven (7) years and six (6) months.

 

 

 

 

 

(5)

 

Commencement Date

 

Defined in Section 2.2(b)

 

 

 

 

 

 

 

Basic Rent Commencement Date

 

Means the Commencement Date, subject to extension pursuant to Section 2.2(f), if
applicable.

 

 

 

 

 

 

 

Adjustment Date

 

Means the one hundred eightieth (180th) day after the Basic Rent Commencement
Date.

 

 

 

 

 

(6)

 

Termination Date:

 

The day immediately preceding the seventh (7th) anniversary of the Adjustment
Date, or such earlier date upon which the Term may expire or be terminated
pursuant to any of the conditions of this Lease or pursuant to law; provided,
however, if Tenant exercises its extension option pursuant to Article 30, then
the “Termination Date” shall be the day immediately preceding the twelfth (12th)
anniversary of the Adjustment Date, or such earlier date upon which the Term may
expire or be terminated pursuant to any of the conditions of this Lease or
pursuant to law; and provided, further, if the day immediately preceding the
seventh (7th) or twelfth (12th) anniversary of the Adjustment Date, whichever is
applicable, is a day other than the last day of a calendar month, then the
“Termination Date” shall be the last day of the calendar month in which such day
occurs.

 

1

--------------------------------------------------------------------------------


 

(7)

 

Basic Rent:

 

 

 

 

 

Annual Rate Per

 

Annual Basic

 

Monthly Basic

 

Period of Term

 

Square Foot

 

Rent

 

Rent

 

Commencement Date through the

 

 

 

 

 

 

 

day immediately preceding the

 

 

 

 

 

 

 

Basic Rent Commencement Date

 

$

0.00

 

$

0.00

 

$

0.00

 

(if such period exists pursuant to

 

 

 

 

 

 

 

Section 2.2(f) hereof):

 

 

 

 

 

 

 

Basic Rent Commencement Date

 

 

 

 

 

 

 

through the day immediately

 

 

 

 

 

 

 

preceding the first (1st)

 

$

14.25

 

$

311,291.25

 

$

25,940.94

 

anniversary of the Basic Rent

 

 

 

 

 

 

 

Commencement Date.

 

 

 

 

 

 

 

First (1st) anniversary of the

 

 

 

 

 

 

 

Basic Rent Commencement Date

 

 

 

 

 

 

 

through the day immediately

 

$

28.50

 

$

622,582.50

 

$

51,881.88

 

preceding the first (1st)

 

 

 

 

 

 

 

anniversary of the Adjustment

 

 

 

 

 

 

 

Date.

 

 

 

 

 

 

 

First (1st) anniversary of the

 

 

 

 

 

 

 

Adjustment Date through the day

 

 

 

 

 

 

 

immediately preceding the

 

$

29.00

 

$

633,505.00

 

$

52,792.08

 

second (2nd) anniversary of the

 

 

 

 

 

 

 

Adjustment Date

 

 

 

 

 

 

 

Second (2nd) anniversary of the

 

 

 

 

 

 

 

Adjustment Date through the day

 

 

 

 

 

 

 

immediately preceding the third

 

$

29.50

 

$

644,427.50

 

$

53,702.29

 

(3rd) anniversary of the

 

 

 

 

 

 

 

Adjustment Date

 

 

 

 

 

 

 

Third (3rd) anniversary of the

 

 

 

 

 

 

 

Adjustment Date through the day

 

 

 

 

 

 

 

immediately preceding the fourth

 

$

30.00

 

$

655,350.00

 

$

54,612.50

 

(4th) anniversary of the

 

 

 

 

 

 

 

Adjustment Date

 

 

 

 

 

 

 

Fourth (4th) anniversary of the

 

 

 

 

 

 

 

Adjustment Date through the day

 

 

 

 

 

 

 

immediately preceding the fifth

 

$

30.50

 

$

666,272.50

 

$

55,522.71

 

(5th) anniversary of the

 

 

 

 

 

 

 

Adjustment Date

 

 

 

 

 

 

 

Fifth (5th) anniversary of the

 

 

 

 

 

 

 

Adjustment Date through the day

 

 

 

 

 

 

 

immediately preceding the sixth

 

$

31.00

 

$

677,195.00

 

$

56,432.92

 

(6th) anniversary of the

 

 

 

 

 

 

 

Adjustment Date

 

 

 

 

 

 

 

Sixth (6th) anniversary of the

 

 

 

 

 

 

 

Adjustment Date through the day

 

$

31.50

 

$

688,117.50

 

$

57,343.13

 

immediately preceding the

 

 

 

 

 

 

 

seventh (7th) anniversary of the

 

 

 

 

 

 

Adjustment Date

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

(8)

 

Rentable Size of Building:

 

371,780 square feet.

 

 

 

 

 

(9)

 

Rentable Size of Premises:

 

21,845 square feet.

 

 

 

 

 

(10)

 

Tenant’s Proportionate Share:

 

5.88%

 

 

 

 

 

(11)

 

Base Period:

 

Calendar year 2016.

 

 

 

 

 

(12)

 

Parking Spaces:

 

Five (5) assigned and reserved parking spaces in the location shown on Schedule
G.

 

 

 

 

 

 

 

 

 

Seventy one (71) unassigned parking spaces.

 

 

 

 

 

(13)

 

Security:

 

$450,000.00

 

 

 

 

 

(14)

 

Permitted Use:

 

Executive and Administrative offices and any lawfully permitted ancillary use.

 

 

 

 

 

(15)

 

Brokers

 

Lamington Properties, LLC and Cassidy Turley Commercial Real Estate
Services, Inc., a Missouri Corporation, d/b/a DTZ

 

 

 

 

 

(16)

 

Enumeration of Schedules /

 

Schedules A, B, C, D, D-1, E, F, G, H, I, J and K

 

 

Appendix:

 

Appendix I and Appendix II attached hereto are incorporated into this Lease.

 

 

 

 

 

(17)

 

Governing Law:

 

This Lease is governed by the laws of the State of New Jersey.

 

 

 

 

 

(19)

 

Landlord’s Notice Address:

 

184 Property Owner, LLC

 

 

 

 

c/o Normandy Real Estate Partners

 

 

 

 

53 Maple Avenue

 

 

 

 

Morristown, NJ 07960

 

 

 

 

Attention: Paul H. Teti

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

 

 

184 Property Owner, LLC

 

 

 

 

c/o Normandy Real Estate Partners

 

 

 

 

53 Maple Avenue

 

 

 

 

Morristown, NJ 07960

 

 

 

 

Attention: Steven J. Cusma, Esq.

 

 

 

 

 

(20)

 

Tenant’s Notice Address:

 

Prior to the Commencement Date:

 

 

 

 

 

 

 

 

 

Bellerophon Therapeutics, Inc.

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

53 Frontage Road, Suite 301

 

 

 

 

Hampton, NJ 08827

 

 

 

 

Attention: General Counsel

 

 

 

 

 

 

 

 

 

From and after the Commencement Date:

 

 

 

 

At the Premises

 

 

 

 

Attention: General Counsel

 

ARTICLE 1

DEFINITIONS

 

1.1                       Capitalized Terms. Capitalized terms used in this
Lease but not otherwise defined have the meanings set forth in Appendix I.

 

ARTICLE 2

DEMISE, TERM

 

2.1                       Demise of Premises. Landlord hereby leases and demises
to Tenant, and Tenant hereby hires and takes from Landlord, upon the terms and
conditions set forth herein, the Premises for the Term. Landlord and Tenant
hereby agree that for all purposes of this Lease, the Premises contains 21,845
rentable square feet. Subject to Landlord’s reasonable rules and regulations,
Tenant and Tenant’s Visitors shall have the non-exclusive right to use the
portions of the Common Areas (for the purposes that such portions of the Common
Areas were intended and designed) which Landlord, from time to time, makes
available for common use.

 

2.2                       Term.

 

(a)                                 Term: The Term of this Lease will commence
on the Commencement Date and end on the Termination Date.

 

(b)                                 Commencement Date. The “Commencement Date”
will be the earlier to occur of (i) the date Tenant takes occupancy of the
Premises for the purposes of conducting its business, and (ii) five (5) days
after Landlord notifies Tenant in writing that the Finish Work is Substantially
Completed.

 

(c)                                  Substantial Completion. “Substantially
Completed” or “Substantial Completion” means that (i) Landlord has completed the
Finish Work in accordance with the Working Plans and in compliance with all
applicable Legal Requirements including, without limitation, Americans with
Disabilities Act of 1990, except for (x) minor details of construction that will
not unreasonably interfere with Tenant’s use of the Premises (collectively,
“Punch List Items”), and (y) any part of the Finish Work that is not completed
due to any act or omission of Tenant or Tenant’s Visitors; and (ii) Landlord has
obtained a valid temporary or permanent certificate of occupancy for the
Premises or, alternatively, Landlord has completed all Finish Work necessary to
entitle Landlord to the issuance of a temporary or permanent certificate of
occupancy other than any Finish Work that is not completed due to any Tenant
Delay. If the

 

4

--------------------------------------------------------------------------------


 

completion of the Finish Work is delayed due to any Tenant Delay, then the
Commencement Date will be accelerated by the number of days of delay caused by
such Tenant Delay.

 

(d)                                 Certificate of Occupancy. If, after the
receipt of a certificate of occupancy for the Premises, a governmental authority
issues a notice of violation with respect to the Finish Work and such notice of
violation was not caused by, or does not arise out of, Tenant’s use or occupancy
of the Premises, or any alterations, additions, improvements or other work
performed by, or proposed to be performed by Tenant, or any other any act or
omission of Tenant or Tenant’s Visitors, then Landlord shall, reasonably
promptly after receipt of the notice of violation, correct the applicable
elements of the Finish Work that gave rise to the notice of violation.

 

(e)                                  AS IS. Tenant acknowledges that neither
Landlord nor any employee, agent or representative of Landlord has made any
express or implied representations or warranties with respect to the physical
condition of the Property, Building or the Premises, the fitness or quality
thereof or any other matter or thing whatsoever with respect to the Property,
Building or the Premises or any portion thereof, and that Tenant is not relying
upon any such representation or warranty in entering into this Lease. Tenant has
inspected the Building and the Premises and is thoroughly acquainted with their
respective condition and agrees to take the same “AS IS”, except for the Finish
Work which Landlord has agreed to complete pursuant to the terms of Section 2.6.
and except for latent defects.

 

(f)                                   Abatement. (i) If the Commencement Date
has not occurred on or before the First Abatement Date, then, provided no Event
of Default is then occurring and subject to the provisions of this
Section 2.2(e), the Basic Rent Commencement Date shall be automatically extended
for a period equal to the number of days during the period commencing on the
First Abatement Date and ending on the earlier to occur of (i) the day
immediately preceding the Commencement Date or (ii) the day immediately
preceding the Second Abatement Date (such period, the “First Abatement Period”).
If the Commencement Date has not occurred on or before the Second Abatement
Date, then, provided no Event of Default is then occurring and subject to the
provisions of this Section 2.2(e), the Basic Rent Commencement Date shall be
automatically extended for a period equal to two (2) times the number of days
during the period commencing on the Second Abatement Date and ending on the day
immediately preceding the Commencement Date (such period, the “Second Abatement
Period”). As used herein, the term “First Abatement Date” means November 1, 2015
and the term “Second Abatement Date” means January 1, 2016; provided, however,
the First Abatement Date and the Second Abatement Date shall each be
automatically extended for a period equal to any delay in performing the Finish
Work caused by Excusable Delays. If a Tenant Delay occurs during either the
First Abatement Period or the Second Abatement Period, then, notwithstanding the
foregoing, the Basic Rent Commencement Date shall not be extended on account of
such Tenant Delay.

 

(ii)                                  If the Commencement Date has not occurred
on or before the Termination Outside Date, then, provided no Event of Default is
then occurring as of the Termination Outside Date, Tenant shall have the right
to terminate this Lease by notice given to Landlord after the Termination
Outside Date but no later than ten (10) days after the Termination Outside Date
(and, in any event, prior to the Commencement Date), time being of the essence
with respect to the giving of such termination notice. As of the giving of any
such termination

 

5

--------------------------------------------------------------------------------


 

notice, this Lease shall terminate and neither party shall have any further
obligations or liability hereunder, except that Landlord shall return any letter
of credit delivered pursuant to Article 28. As used herein, the “Termination
Outside Date” means April 1, 2016; provided, however, the Termination Outside
Date shall be automatically extended for a period equal to any delay in
performing the Finish Work caused by Excusable Delays. If Tenant does not elect
to terminate this Lease by timely notice given to Landlord pursuant to the first
sentence of this Section 2.2(e)(ii), then Tenant shall have no further right to
terminate this Lease under this Section 2.2(e)(ii) and this
Section 2.2(e)(ii) shall be null and void and of no further force or effect.

 

(iii)                               Other than the express remedies set forth in
this Section 2.2(e), Landlord shall have no liability, including any liability
for any loss, cost, expense, or damages (direct or consequential), with respect
to the failure of the Commencement Date to occur on or before the First
Abatement Date, the Second Abatement Date or the Termination Outside Date, as
the case may be.

 

2.3                       Occupancy of Premises. Subject to Landlord’s warranty
obligations under Section 3(e) of Schedule D, Tenant’s occupancy of the Premises
will be deemed to conclusively establish that the Finish Work is Substantially
Completed and that the Premises are in satisfactory condition as of the date of
such occupancy unless, within thirty (30) days of such occupancy, Tenant
delivers to Landlord a written notice specifically identifying all
unsatisfactory conditions.

 

2.4                       Commencement Date Agreement. When the Commencement
Date occurs, upon request from Landlord, Landlord and Tenant shall enter into an
agreement in the form annexed hereto as Schedule F memorializing the
Commencement Date, Basic Rent Commencement Date, the Adjustment Date and
Termination Date of this Lease; provided, however, that the failure to do so
shall not affect the Commencement Date, the Basic Rent Commencement Date, the
Adjustment Date, the Termination Date or the validity of this Lease.

 

2.5                       Move-In Day. Tenant may move into the Premises at any
time on or after the Commencement Date, upon the following terms and conditions:
(i) Tenant shall notify Landlord as soon as possible as to the date and time of
the scheduled move, and at least seventy-two (72) hours prior to the move date;
(ii) Landlord must approve all moving arrangements, such approval not to be
unreasonably withheld, delayed, denied or conditioned; (iii) the receiving area
and service elevator are scheduled on a first come, first served basis; no
unscheduled moves are permitted; (iv) all office moves and large deliveries
shall be scheduled for weekends or after 6 p.m. Monday through Friday, excluding
Building Holidays; (v) Tenant and Tenant’s moving contractor shall be
responsible for supplying pads to protect the elevator cab interior and the
Common Areas; masonite boards or similar material shall be used to cover all
floor areas through which materials are to be moved; all floor coverings must be
installed in such a manner as to avoid trip hazards or other unsafe conditions;
(vi) the side and rear entrances are the only Building entrances permitted for
moving and delivering purposes; (vii) Tenant shall provide to Landlord a
certificate of insurance from its moving contractor in the form reasonably
required by Landlord prior to the move; no moving work shall commence unless
such certificates of insurance have been provided; (viii) Tenant and its moving
contractor shall be responsible for any damage to the Property and the Building,
its contents and appurtenances, caused by the moving contractor or by its
employees or subcontractors; (ix) Tenant or Tenant’s moving contractor shall
promptly report to Landlord any electrical problems or equipment breakdowns that
occur during

 

6

--------------------------------------------------------------------------------


 

the move and may affect Building operations; (x) Tenant and its moving
contractor shall be responsible for removing all trash, packing cartons and
other materials associated with the move; all such material shall be removed
from the Property and may not be deposited into the Building trash compactors;
(xi) the blocking of any fire corridor, exit door, elevator, lobby, or hallway,
and the parking of vehicles in fire lanes is prohibited; all improperly parked
or unauthorized vehicles will be towed from the Property without notice to the
owner at the owner’s expense; (xii) the employees and subcontractors of Tenant’s
moving contractor shall be restricted to the areas of the move and the loading
docks, and shall use the lobby level restrooms only; the discovery of any of the
moving contractor’s personnel or subcontractor’s personnel in any other area of
the Building will result in the suspension of the move; (xiii) additional
security personnel may be required by Landlord to supervise the move, at
Tenant’s expense; and (xiv) prior to the commencement of any move, both Tenant
and its moving contractor shall execute Landlord’s moving guidelines to evidence
their respective agreement with the foregoing. If applicable, Landlord shall
attempt to provide one (1) elevator for Tenant’s exclusive use during Tenant’s
move. Subject to Section 14.2, Tenant shall be responsible for any damage to the
Premises, Property and the Building, its contents and appurtenances, caused by
the moving contractor or by its employees or subcontractors.

 

2.6                       Finish Work. Landlord shall construct the Finish Work
in the manner and as provided in Schedule D attached hereto.

 

2.7                       Incentives Contingency. (a) Landlord and Tenant hereby
acknowledge and agree that, subject to this Section 2.7, this Lease is
contingent upon Tenant obtaining the EDA Incentives prior to the expiration of
the EDA Incentives Period. The term “EDA Incentives” as used herein means an
annual tax credit issued to Tenant by the New Jersey Economic Development
Authority under its Grow NJ Assistance Program for a period of up ten (10) years
in an amount to be determined by the New Jersey Economic Development Authority.

 

(b)                                 Promptly after the date of this Lease,
Tenant shall proceed, diligently, in good faith and in accordance with Legal
Requirements, to obtain the EDA Incentives. If the EDA Incentives are obtained
during the EDA Incentives Period, (i) the contingency contained in this
Section 2.7 shall automatically be deemed to be satisfied, and (ii) Tenant shall
have no right to terminate this Lease as of the date it receives the EDA
Incentives. Tenant shall keep Landlord apprised with respect to the status of
Tenant’s pursuit of the EDA Incentives, including, without limitation, (A) upon
request from Landlord, advising Landlord in writing of the status of Tenant’s
pursuit of the EDA Incentives and the steps Tenant is taking (and has taken) in
pursuant of the EDA Incentives (B) providing Landlord with a copy of all
applications, notices, correspondence and other materials submitted to or
received by any governmental entity in connection with the EDA Incentives, and
(C) advising Landlord of the date, time and place of any meetings and/or
hearings with the any governmental authority having jurisdiction over the EDA
Incentives at least five (5) Business Days prior to such meeting or hearing, as
applicable. If the EDA Incentives have not been obtained by the close of
business on the last day of the EDA Incentives Period, then Tenant shall have
the right, by notice given to Landlord before the close of business on the last
day of the EDA Incentives Period (time being of the essence with respect to the
giving of such notice), to elect to terminate this Lease. If Tenant fails to
timely give to Landlord Tenant’s termination notice, Tenant shall be deemed to
have elected to waive its right to terminate this Lease on account of its
failure to obtain the EDA Incentives prior to the

 

7

--------------------------------------------------------------------------------


 

expiration of the EDA Incentives Period. If Tenant receives the EDA Incentives
or the EDA Incentives Period expires without Tenant exercising its right to
terminate this Lease, within five (5) days after request from Landlord, Landlord
and Tenant shall enter into an agreement memorializing that Tenant’s terminate
right and that this Section 2.7 are null and void and of no further force or
effect.

 

(c)                                  If Tenant elects to terminate this Lease
under Section 2.7(b), then (i) this Lease shall be deemed terminated as of the
date on which Landlord receives such notice (the “Early Termination Date”),
(ii) if Tenant is in possession of the Premises, Tenant shall surrender
possession of the Premises to Landlord on or before the Early Termination Date
as fully and completely as if the Early Termination Date had been definitively
fixed herein as the Termination Date with respect to the Lease, and
(iii) promptly following the Early Termination Date, Landlord shall return to
Tenant any amounts previously paid by Tenant on account of the Basic Rent unless
Landlord is otherwise permitted to retain such amounts. Tenant acknowledges and
agrees that its termination right shall be its sole remedy in the event Tenant
fails to obtain the EDA Incentives on or before the close of business on the
last day of the EDA Incentives Period, and that Landlord shall not be liable to
Tenant for any costs, expenses or damages (consequential or otherwise) incurred
by Tenant as a result of Tenant’s failure to obtain the EDA Incentives on or
before the close of business on the last day of the EDA Incentives Period.

 

(d)                                 Tenant shall pursue the EDA Incentives at
its sole cost and expense and shall be responsible for, and shall timely pay,
all costs in connection with the EDA Incentives, including without limitation,
all application fees, application escrows, disbursements, and the fees and
disbursements of any attorney and/or consultants retained by Tenant in
connection with the EDA Incentives.

 

ARTICLE 3

BASIC RENT; ADDITIONAL RENT

 

3.1                       Basic Rent. Tenant shall pay the Basic Rent to
Landlord in lawful money of the United States of America in equal monthly
installments, in advance, on the Basic Rent Payment Dates, commencing on the
Basic Rent Commencement Date, except that Tenant shall pay the first installment
of Basic Rent upon Tenant’s execution and delivery of this Lease. If the Basic
Rent Commencement Date is not a Basic Rent Payment Date, the Basic Rent for the
month in which the Basic Rent Commencement Date occurs will be prorated and
Tenant shall pay such prorated amount to Landlord on the Basic Rent Commencement
Date.

 

3.2                       Additional Rent. In addition to the Basic Rent, Tenant
shall pay and discharge when due, as additional rent (“Additional Rent”), all
other amounts, liabilities and obligations which Tenant herein agrees to pay to
Landlord, together with all interest, penalties and costs which may be added
thereto pursuant to the terms of this Lease.

 

3.3                       Late Charge. If any installment of Basic Rent or
Additional Rent is not paid within ten (10) days of when due, Tenant shall pay
to Landlord, on demand, a late charge equal to five percent (5%) of the amount
unpaid. The late charge is not intended as a penalty but is intended to
compensate Landlord for the extra expense Landlord will incur to send out late
notices and handle other matters resulting from the late payment. In addition,
any installment or

 

8

--------------------------------------------------------------------------------


 

installments of Basic Rent or Additional Rent that are not paid within fifteen
(15) days after the date when due, will bear interest at the lesser of: (i) six
percent (6%) over the Prime Rate, or (ii) the highest legal rate permitted by
law. Any interest due as set forth in the preceding sentence shall be calculated
from the due date of the delinquent payment until the date of payment, which
interest will be deemed Additional Rent and shall be payable by Tenant upon
demand by Landlord.

 

3.4                       Prorating Rent. If any Lease Year consists of a period
of less than twelve (12) full calendar months, payments of Basic Rent and
Additional Rent, will be prorated on the basis of a thirty (30) day month or
360-day year, unless otherwise provided.

 

3.5                       No Abatement or Set-off. Except as herein provided,
Tenant shall pay to Landlord, at Landlord’s address for notices hereunder, or
such other place as Landlord may from time to time designate in writing, without
any offset, set-off, counterclaim, deduction, defense, abatement, suspension,
deferment or diminution of any kind (i) the Basic Rent, without notice or
demand, (ii) Additional Rent, and (iii) all other sums payable by Tenant
hereunder. Except as otherwise expressly provided herein, this Lease will not
terminate, nor will Tenant have any right to terminate or avoid this Lease or be
entitled to the abatement of any Basic Rent, Additional Rent or other sums
payable hereunder or any reduction thereof, nor will the obligations and
liabilities of Tenant hereunder be in any way affected for any reason. The
obligations of Tenant hereunder are separate and independent covenants and
agreements.

 

3.6                       Invoices. If Landlord issues monthly or other periodic
rent billing statements to Tenant, the issuance or non-issuance of such
statements will not affect Tenant’s obligation to pay Basic Rent and the
Additional Rent set forth in Sections 4.3 and 5.3, all of which are due and
payable on the Basic Rent Payment Dates.

 

ARTICLE 4

REAL ESTATE TAXES

 

4.1                       Taxes. Tenant shall pay to Landlord Tenant’s
Proportionate Share of the amount by which the Taxes for any Lease Year during
the Term exceed the Base Taxes; provided, however, that if any special
assessments may be paid in installments, Landlord may elect to pay same over the
longest period allowed by law. Tenant’s Proportionate Share of the Taxes for
less than a full Lease Year will be prorated.

 

4.2                       Landlord’s Tax Statement. As soon as reasonably
possible after the first day of the Lease Year following the Lease Year in which
the Base Period occurs and thereafter as soon as reasonably practical after the
end of each succeeding Lease Year, Landlord shall determine or estimate the
amount by which the Taxes for the Lease Year in question will exceed the Base
Taxes (the “Projected Taxes”) and shall submit such information to Tenant in a
written statement (“Landlord’s Tax Statement”). Landlord shall use reasonable
efforts to issue Landlord’s Tax Statement within one hundred twenty (120) days
following the end of each Lease Year. Subject to Section 29.3, Landlord’s
failure to render Landlord’s Tax Statement for any Lease Year will not prejudice
Landlord’s right to thereafter render Landlord’s Tax Statement with respect to
such Lease Year or with respect to any other Lease Year, nor will the rendering
of any Landlord’s Tax

 

9

--------------------------------------------------------------------------------


 

Statement prejudice Landlord’s right to thereafter render a revised Landlord’s
Tax Statement for the applicable Lease Year.

 

4.3                       Monthly Tax Payment. Commencing on the first Basic
Rent Payment Date following the submission of Landlord’s Tax Statement and
continuing thereafter on each successive Basic Rent Payment Date until Landlord
renders the next Landlord’s Tax Statement, Tenant shall pay to Landlord on
account of its obligation under Section 4.1, a sum (the “Monthly Tax Payment”)
equal to one-twelfth (1/12) of Tenant’s Proportionate Share of the Projected
Taxes for such Lease Year. Tenant’s first Monthly Tax Payment after receipt of
Landlord’s Tax Statement shall be accompanied by the payment of an amount equal
to the product of the number of full months, if any, within the Lease Year which
have elapsed prior to such first Monthly Tax Payment, times the Monthly Tax
Payment; minus any Additional Rent already paid by Tenant on account of its
obligation under Section 4.1 for such Lease Year. From time to time during any
Lease Year, Landlord may revise the Landlord’s Tax Statement and adjust Tenant’s
Monthly Tax Payment to reflect Landlord’s revised estimate, in which event
Tenant shall pay, along with the next monthly payment due, the difference (if
any) between the aggregate amount of Tenant’s Monthly Tax Payments theretofore
made on account of its obligation under Section 4.1 for such Lease Year, and the
amount which would have been payable by Tenant during such Lease Year had
Landlord billed Tenant for the revised Monthly Tax Payment for such prior
elapsed months during such Lease Year. Thereafter, Tenant shall pay the revised
monthly estimate in accordance with the provisions of this Section 4.3.

 

4.4                       Reconciliation. Landlord shall deliver to Tenant
within one hundred twenty (120) days after the end of each Lease Year,
Landlord’s final determination of the amount by which the Taxes for the Lease
Year in question exceed the Base Taxes and shall submit such information to
Tenant in a written statement (“Landlord’s Final Tax Statement”). Section 29.3
of this Lease shall apply to Landlord’s delivery of Landlord’s Final Tax
Statement. Upon request from Tenant after Tenant’s receipt of Landlord’s Final
Tax Statement, Landlord shall provide Tenant with a copy of the applicable tax
bill (or other reasonable evidence of the amount of the Taxes) for the
applicable Lease Year. Each Landlord’s Final Tax Statement must reconcile the
payments made by Tenant in the Lease Year in question with Tenant’s
Proportionate Share of the amount by which actual Taxes imposed for the period
covered thereby exceed Base Taxes. Any balance due to Landlord shall be paid by
Tenant within twenty (20) days after Tenant’s receipt of Landlord’s Final Tax
Statement; any surplus due to Tenant shall be applied by Landlord against the
next accruing monthly installment(s) of Additional Rent due under this
Article 4. If the Term has expired or has been terminated, Tenant shall pay the
balance due to Landlord or, alternatively, Landlord shall refund the surplus to
Tenant, whichever the case may be, within twenty (20) days after Tenant’s
receipt of Landlord’s Final Tax Statement; provided, however, that, if the Term
terminated as a result of a default by Tenant, then Landlord will have the right
to retain such surplus to the extent Tenant owes Landlord any Basic Rent or
Additional Rent.

 

4.5                       Refund of Taxes. Landlord will have the right, but not
the obligation, to seek to obtain a lowering of the assessed valuation of the
Property. Landlord may employ whatever individuals and firms Landlord, in its
sole judgment, deems necessary to undertake such endeavor. Tenant shall
reasonably cooperate with Landlord and its representatives in all such
endeavors. If Landlord receives a refund of Taxes in respect of a Lease Year and
if Tenant paid Additional Rent based on the Taxes paid prior to the refund,
Landlord shall first deduct from such

 

10

--------------------------------------------------------------------------------


 

tax refund such actual and documented third party out-of-pocket expenses,
including, but not limited to, reasonable attorneys fees and appraisal fees,
incurred in obtaining such tax refund, and out of the remaining balance of such
tax refund, Landlord shall credit Tenant’s Proportionate Share of such refund
against the next accruing monthly installment(s) of Additional Rent, or if the
Term has expired, Landlord shall pay to Tenant Tenant’s Proportionate Share of
such refund within twenty (20) days after receipt thereof by Landlord; provided,
however, that (i) if the Term terminated as a result of a default by Tenant,
Landlord will have the right to retain Tenant’s Proportionate Share of the
refund to the extent Tenant owes Landlord any Basic Rent or Additional Rent, and
(ii) Tenant’s Proportionate Share of such refund will in no event exceed the
amount of Additional Rent actually paid by Tenant on account of the Taxes for
the Lease Year in question. Any expenses incurred by Landlord in contesting the
validity or the amount of the assessed valuation of the Property or any Taxes,
to the extent not offset by a tax refund, will, for the purpose of computing the
Additional Rent due Landlord or any credit due to Tenant hereunder, be included
as an item of Taxes for the tax year in which such contest is finally
determined. Notwithstanding anything to the contrary contained in this Lease,
Tenant will have no right to contest or appeal the validity of any Taxes or the
assessed valuation of the Property.

 

4.6                       Payment Pending Appeal. While proceedings for the
reduction in assessed valuation for any year are pending, the computation and
payment of Tenant’s Proportionate Share of Taxes will be based upon the original
assessments for such year.

 

4.7                       Taxes on Tenant’s Improvements. Tenant shall also pay
to Landlord, upon demand, the amount of all increases in Taxes and/or all
assessments or impositions made, levied or assessed against or imposed upon the
Property or any part thereof which are attributable to additions or improvements
in, on or about the Premises made by or on behalf of Tenant (but excluding the
Finish Work) or which in whole or in part belong to Tenant.

 

4.8                       Survival. In no event will any adjustment in Tenant’s
obligation to pay Additional Rent under this Article 4 result in a decrease in
the Basic Rent. Tenant’s obligation to pay Additional Rent, and Landlord’s
obligation to credit and/or refund to Tenant any amount, pursuant to the
provisions of this Article 4, will survive the Termination Date.

 

4.9                       Bills and Statements. The provisions of Section 29.3
apply to Landlord’s Tax Statement.

 

4.10                Rent Tax. If an excise, transaction, sales, or privilege tax
or other tax or imposition (other than Federal, state or local income or estate
taxes) is levied or assessed against Landlord or the Property on account of or
measured by, in whole or in part, the Basic Rent and/or Additional Rent
expressly reserved hereunder as a substitute for or in addition to, in whole or
in part, Taxes or if any assessments and/or taxes are levied or assessed against
Landlord or the Property on account of or as a result of the operation and/or
existence of Tenant’s business, then Tenant shall pay to Landlord upon demand:
(i) the amount of such excise, transaction, sales or privilege tax or other tax
or imposition lawfully assessed or imposed as a result of Landlord’s interests
in this Lease or of the Basic Rent and/or Additional Rent accruing under this
Lease; and (ii) the amount of any assessments and/or taxes levied or assessed
against Landlord or the Property on account of or as a result of the operation
and/or existence of Tenant’s business in the Property.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 5

OPERATING EXPENSES

 

5.1                               Operating Expenses.

 

(a)                                 The Landlord’s CAM Expenses and the
Insurance Expenses are collectively referred to as “Landlord’s Operating
Expenses” and shall be determined and paid in accordance with the provisions of
this Article 5.

 

(b)                                 Tenant shall pay to Landlord, Tenant’s
Proportionate Share of the amount by which Landlord’s CAM Expenses for any Lease
Year during the Term exceeds the Base CAM Expenses. Tenant’s Proportionate Share
of Landlord’s CAM Expenses for less than a full Lease Year will be prorated.

 

(c)                                  Tenant shall pay to Landlord, Tenant’s
Proportionate Share of the amount by which the Insurance Expenses for any Lease
Year during the Term exceeds the Base Insurance Expenses. Tenant’s Proportionate
Share of the Insurance Expenses for less than a full Lease Year will be
prorated.

 

5.2                       Landlord’s Expense Statement. As soon as reasonably
possible after the first day of the Lease Year following the Lease Year in which
the Base Period occurs and thereafter as soon as practical after each succeeding
Lease Year during the Term, Landlord shall determine or estimate the amount by
which Landlord’s Operating Expenses for the Lease Year in question will exceed
the Base Operating Expenses (“Landlord’s Estimated Operating Expenses”) and
shall submit such information to Tenant in a written statement (“Landlord’s
Expense Statement”). Landlord shall use reasonable efforts to issue Landlord’s
Expense Statement within one hundred twenty (120) days following the end of each
Lease Year. Subject to Section 29.3, Landlord’s failure to render Landlord’s
Expense Statement for any Lease Year will not prejudice Landlord’s right to
thereafter render Landlord’s Expense Statement with respect to such Lease Year
or with respect to any other Lease Year, nor will the rendering of any
Landlord’s Expense Statement prejudice Landlord’s right to thereafter render a
revised Landlord’s Expense Statement for the applicable Lease Year.

 

5.3                       Monthly Expense Payment. Commencing on the first Basic
Rent Payment Date following the submission of Landlord’s Expense Statement and
continuing thereafter on each successive Basic Rent Payment Date until Landlord
renders the next Landlord’s Expense Statement, Tenant shall pay to Landlord on
account of its obligation under Section 5.1, a sum (the “Monthly Expense
Payment”) equal to one-twelfth (1/12) of Tenant’s Proportionate Share of
Landlord’s Estimated Operating Expenses for such Lease Year. Tenant’s first
Monthly Expense Payment after receipt of Landlord’s Expense Statement shall be
accompanied by the payment of an amount equal to the product of the number of
full months, if any, within the Lease Year which have elapsed prior to such
first Monthly Expense Payment, times the Monthly Expense Payment; minus any
Additional Rent already paid by Tenant on account of its obligation under
Section 5.1 for such Lease Year. From time to time during any Lease Year,
Landlord may revise the Landlord’s Expense Statement and adjust Tenant’s Monthly
Expense Payment to reflect Landlord’s revised estimate, in which event Tenant
shall pay, along with the next monthly payment due, the difference (if any)
between the aggregate amount of Tenant’s Monthly Expense

 

12

--------------------------------------------------------------------------------


 

Payments theretofore made on account of its obligation under Section 5.1 for
such Lease Year, and the amount which would have been payable by Tenant during
such Lease Year had Landlord billed Tenant for the revised Monthly Expense
Payment for such prior elapsed months during such Lease Year. Thereafter, Tenant
shall pay the revised monthly estimate in accordance with the provisions of this
Section 5.3.

 

5.4                       Reconciliation. Landlord shall deliver to Tenant,
within one hundred twenty (120) days after the end of each Lease Year,
Landlord’s final determination of the amount by which the Landlord’s Operating
Expenses for the Lease Year in question exceed the Base Operating Expenses and
shall submit such information to Tenant in a written statement (the “Annual
Expense Reconciliation”). Section 29.3 of this Lease shall apply to Landlord’s
delivery of the Annual Expense Reconciliation. Each Annual Expense
Reconciliation shall be a reasonably detailed statement containing a comparison
of the Base Operating Expenses and the Landlord’s Operating Expenses for the
applicable Lease Year and shall reconcile the aggregate of all Monthly Expense
Payments made by Tenant in the Lease Year in question with Tenant’s
Proportionate Share of the amount by which actual Landlord’s Operating Expenses
for the period covered thereby exceed Base Operating Expenses. Any balance due
to Landlord shall be paid by Tenant within twenty (20) days after Tenant’s
receipt of the Annual Expense Reconciliation; any surplus due to Tenant shall be
applied by Landlord against the next accruing monthly installment(s) of
Additional Rent due under this Article 5. If the Term has expired or has been
terminated, Tenant shall pay the balance due to Landlord or, alternatively,
Landlord shall refund the surplus to Tenant, whichever the case may be, within
twenty (20) days after Tenant’s receipt of the Annual Expense Reconciliation;
provided, however, that if the Term terminated as a result of a default by
Tenant, then Landlord will have the right to retain such surplus to the extent
Tenant owes Landlord any Basic Rent or Additional Rent.

 

5.5                       Audit. For ninety (90) days following Landlord’s
delivery to Tenant of the Annual Expense Reconciliation, Tenant will have the
right, during normal business hours and upon no less than five (5) days prior
written notice to Landlord, to examine Landlord’s books and records for the
purpose of confirming Landlord’s Operating Expenses and Taxes have been incurred
and paid and to confirm the accuracy of the Annual Expense Reconciliation.
Tenant will be deemed to have accepted the Annual Expense Reconciliation unless,
within thirty (30) days after Tenant’s examination of Landlord’s books and
records, Tenant delivers an objection notice to Landlord specifying in
reasonable detail why Tenant believes such Annual Expense Reconciliation is
incorrect. Notwithstanding anything to the contrary contained in this
Section 5.5, Tenant will not be permitted to examine Landlord’s books and
records or to dispute any Annual Expense Reconciliation unless (i) Tenant has
paid to Landlord all amounts due as shown on such Annual Expense Reconciliation,
and (ii) Tenant has signed a confidentiality agreement reasonably acceptable to
Landlord. Tenant shall not engage the services of any legal counsel or other
professional consultant who charges for its services on a so-called contingency
fee basis for the purpose of reviewing Landlord’s books and records.

 

5.6                       Survival. In no event will any adjustment in Tenant’s
obligation to pay Additional Rent under this Article 5 result in a decrease in
Basic Rent. Tenant’s obligation to pay Additional Rent, and Landlord’s
obligation to credit and/or refund to Tenant any amount, pursuant to this
Article 5 will survive the Termination Date.

 

13

--------------------------------------------------------------------------------


 

5.7                       Operating Expenses With Respect to Tenant. Tenant
shall also pay to Landlord, as Additional Rent, within twenty (20) days after
Tenant’s receipt of demand therefor, the amount of any increase in Landlord’s
Operating Expenses which is attributable to Tenant’s particular use or manner of
use of the Premises (as opposed to office use generally) or to any additions,
improvements or alterations to the Premises made by or on behalf of Tenant
(excluding the Finish Work), which demand shall include reasonable evidence that
such increase was attributable to the foregoing.

 

5.8                       Bills and Statements. The provisions of Section 29.3
apply to Landlord’s Expense Statement.

 

ARTICLE 6

ELECTRICITY

 

6.1                       Cost of Electricity. The electricity consumed in the
Premises will be measured by direct meters, submeters, check meters or other
measuring devices which Landlord shall cause to be installed prior to the
Commencement Date as part of the Finish Work. If direct meters are installed,
Tenant shall be responsible for payment of all charges directly to the utility
company, such charges to include, without limitation, usage charges,
installation charges, meter reading charges and demand factors. If submeters or
check meters are installed, from and after the Commencement Date, Tenant shall
pay to Landlord, as Additional Rent, within ten (10) days after receipt of
Landlord’s bill therefor, an amount equal to the average actual cost of
electrical service per kwh payable by Landlord for the Building times Tenant’s
consumption in the Premises as shown on said meter(s) plus an administrative fee
for such reading and any tax in connection with the resale of electricity by
Landlord to Tenant. Landlord shall include in Landlord’s CAM Expenses the cost
to read the submeters or check meters. Bills for such electrical usage shall be
rendered by Landlord at such times as Landlord may elect and the amounts shown
on such bills shall be paid by Tenant as Additional Rent within ten (10) days
after receipt of such bills; provided, however, Landlord shall not render a bill
for electric charges to Tenant that reflects electric charges that were incurred
by Tenant more than one (1) year prior to the date the bill was rendered.
Landlord shall be responsible for maintaining and repairing the submeters.
During any period in which any submeters may be non-operational, Landlord shall
have the right to determine Tenant’s consumption of electricity by other
reasonable means, including determinations on the basis of prior submeter
readings or determinations based on a survey conducted by a reputable third
party engineer selected by Landlord.

 

6.2                       Tenant Not To Exceed Capacity. Tenant’s use of
electric energy in the Premises shall not at any time exceed the capacity of any
of the electrical conductors and equipment in or otherwise serving the Premises.
In order to insure that such capacity is not exceeded and to avert possible
adverse effect upon the Building electric service, Tenant shall not, without
Landlord’s prior written consent, connect any fixtures, appliances or equipment
to the Building electric distribution system or make any alteration or addition
to the electric system of the Premises. Any changes requested by Tenant shall be
subject to Section 7.4 hereof.

 

6.3                       Common Area Energy. From and after the Commencement
Date, Tenant shall pay Landlord, within ten (10) days after delivery of a bill
therefor, Tenant’s Proportionate Share of the cost of the gas and electricity to
operate the air cooling, heat and ventilation systems and

 

14

--------------------------------------------------------------------------------


 

any other systems of the Building (other than supplemental air cooling, heat and
ventilation systems serving leasable space in the Building) and the cost of the
gas and electricity consumed in the Common Areas.

 

6.4                       Utility Deregulation. If permitted by law, Landlord
will have the right to choose the service providers that deliver electricity to
the Premises. Tenant shall cooperate with Landlord and such service providers,
including granting reasonable access to the electric lines, feeders, risers,
wiring, and any other machinery within the Premises. If the law prohibits
Landlord from choosing the service providers that deliver electricity to the
Premises, then Tenant’s choice of such service providers is subject to
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, delayed, conditioned or denied and no such service provider will be
permitted to deliver service to or otherwise affect the Building’s electric
system without such consent.

 

6.5                       Landlord Not Liable. Except as provided in
Section 9.10 below, Landlord will not be responsible for any loss, damage or
expenses, and Tenant will not be entitled to any rent abatement, diminution,
setoff, or any other relief from its obligations hereunder, on account of any
change in the quantity or character of the electric service or any cessation or
interruption of the supply of electricity to the Premises.

 

ARTICLE 7

MAINTENANCE; ALTERATIONS; REMOVAL OF TRADE FIXTURES

 

7.1                       Tenant’s Maintenance. Tenant shall, at its sole cost
and expense, keep the Premises in good order and condition (except for ordinary
wear and tear and damage from casualty) and, except as provided in Section 7.2,
shall make all non-structural repairs, alterations, renewals and replacements
and shall take such other action as may be necessary or appropriate to keep and
maintain the Premises in good order and condition. Except as expressly provided
in this Lease, Landlord will not be obligated to maintain, alter or repair the
Premises. All repairs made by Tenant must be at least equal in quality to the
original work.

 

7.2                       Landlord’s Repairs. Landlord shall promptly make all
repairs and replacements to the foundation, the bearing walls, the structural
columns and beams, the exterior walls, the exterior windows and the roof of the
Building, all mechanical, electrical, plumbing, HVAC systems within the Building
(other than supplemental HVAC units and the duct distribution systems within the
Premises) and Common Areas; provided, however, subject to Section 14.2 hereof,
that if such repairs and replacements (including repairs and replacements with
respect to the Property) are necessitated by the intentional acts or negligence
of Tenant or Tenant’s Visitors, then Tenant shall reimburse Landlord, upon
demand, for the reasonable cost thereof. The costs and expenses incurred by
Landlord in connection with such repairs and replacements will be included in
Landlord’s Operating Expenses to the extent permitted by the terms of this
Lease. All repairs or maintenance required to be performed by Landlord hereunder
shall be completed in compliance with all applicable Legal Requirements.

 

7.3                       Requirements for Tenant’s Maintenance. All maintenance
and repair, and each addition, improvement or alteration, performed by on behalf
of Tenant must be (a) completed expeditiously in a good and workmanlike manner,
and in compliance with all applicable Legal

 

15

--------------------------------------------------------------------------------


 

Requirements and Insurance Requirements, (b) completed free and clear of all
Liens, and (c) performed in a manner and by contractors reasonably approved by
Landlord to the extent such work involves any work to any electrical,
mechanical, plumbing or other system of the Building, any work to the outside of
the Building, any work to the roof of the Building or any work to any structural
element of the Building.

 

7.4                               Permitted Alterations. (a) Provided an Event
of Default does not exist, Tenant may, upon prior written notice to Landlord and
submission to Landlord of plans and specifications therefor, make interior,
non-structural additions, improvements or alterations to the Premises having an
aggregate cost not to exceed Fifty Thousand Dollars ($50,000.00) in the
aggregate per Lease Year, so long as the same do not (i) require a building
permit, (ii) affect, alter, interfere with or disrupt any of the electrical,
mechanical, plumbing or other system of the Building, (iii) affect the outside
appearance of the Building, (iv) affect the roof of the Building, or (v) affect
any structural element of the Building.

 

(b)                                 Landlord’s Consent to Alterations. Tenant
shall not make any addition, improvement or alteration outside the Premises or
to the Land or Building. In addition, Tenant shall not make any addition,
improvement or alteration of the Premises having an aggregate cost in excess of
$50,000.00 per Lease Year or (i) requiring a building permit, (ii) affecting,
altering, interfering with or disrupting any electrical, mechanical, plumbing or
other system of the Building, or (iii) affecting the outside appearance of the
Building, the roof of the Building, the ingress to or the egress from the
Premises and/or any structural element of the Building (such work, “Major
Work”), unless Tenant submits to Landlord detailed plans and specifications
therefor and Landlord approves such plans and specifications in writing (which
approval will be at Landlord’s sole and absolute discretion). Tenant shall
reimburse Landlord, upon demand, for its actual and documented third party costs
for reviewing any plans for the Major Work.

 

(c)                                  Contractors for Major Work. Notwithstanding
anything contained in the Lease to the contrary, Landlord reserves the right to
require Tenant to use Landlord’s designated engineers and contractors in
connection with any Major Work.

 

(d)                                 Completion. Upon the completion of any Major
Work, Tenant shall deliver to Landlord “as-built” plans for such Major Work in a
form reasonably satisfactory to Landlord (i.e., in CAD form or such other
electronic form as is then customary), and certificates of occupancy as required
by Legal Requirements (if applicable).

 

7.5                       Surrender of Alterations. (a) Subject to the
provisions of this Section 7.5, each addition, improvement and alteration to the
Premises (each a “Tenant Improvement”) will, upon installation, become the
property of Landlord and be deemed to be a part of the Premises unless,
Landlord, by written notice given to Tenant at least thirty (30) days prior to
the Termination Date, elects to relinquish Landlord’s right thereto. If Landlord
elects to relinquish Landlord’s right to any Tenant Improvement, Tenant shall
remove said Tenant Improvement, shall promptly repair any damage to the Premises
or the Building caused by said removal and shall restore the Premises and the
Building to substantially the condition existing prior to the installation of
said Tenant Improvement; all such work shall be done prior to the Termination
Date and in accordance with the provisions of this Lease. Notwithstanding
anything to the contrary contained herein, if at the time Tenant submits to
Landlord any request for approval of any Tenant Improvement, Tenant

 

16

--------------------------------------------------------------------------------


 

also requests in writing that Landlord advise as to whether Tenant will be
required to remove the Tenant Improvement prior to the end of the Term (which
request shall specifically reference this Section 7.5(a)), then, if Landlord
approves the Tenant Improvement, Landlord shall notify Tenant simultaneously
with the approval notification as to whether or not Landlord will require Tenant
to remove the Tenant Improvement.

 

(b)                                 Removal of Improvements. Tenant may install
in, and remove from, the Premises any trade fixtures, equipment, machinery and
personal property belonging to Tenant (such trade fixtures, equipment, machinery
and personal property will not become the property of Landlord), provided that
(i) Tenant shall repair all damage caused by such installation or removal;
(ii) except as set forth in Article 35 hereof, Tenant shall not install any
equipment, machinery or other items on the roof of the Building or make any
openings in the roof; and (iii) Tenant shall not install any equipment,
machinery or other items on the floor, walls or ceiling of the Premises that
exceed the load bearing capacity or compromise the structural integrity of the
floor, walls or ceiling of the Premises.

 

ARTICLE 8

USE OF PREMISES

 

8.1                               Permitted Use. Tenant shall not use or permit
the use of the Premises for any purpose other than the Permitted Use specified
in the Basic Lease Provisions. Landlord represents that Tenant’s Permitted Use
does not violate any use restrictions or exclusive rights held by any other
tenants in the Building.

 

8.2                               Prohibited Uses. Tenant shall not use or
permit the use of the Premises in any manner or for any purpose or do, bring or
keep anything, or permit anything to be done, brought or kept in the Premises
that (a) violates any Legal Requirement or Insurance Requirement, (b) is
reasonably likely to overload the electrical or mechanical systems of the
Building or exceed the design criteria, the structural integrity, character or
appearance of the Building, (c) in the reasonable judgment of Landlord, is
reasonably likely to impair or interfere with the proper and economic heating or
air conditioning of the Building; or (d) in the reasonable judgment of Landlord,
is reasonably likely to interfere with the use or occupancy of any portion of
the Building outside of the Premises by Landlord or any other tenant or occupant
of the Building.

 

8.3                               Dispensing Food. Landlord consents to Tenant’s
use of a kitchen area(s) within the Premises for the preparation and serving of
food and beverages and the use of any ice machine, refrigerator, coffee machines
and microwave, in each case, in a manner consistent with pantry areas used in
multi-tenanted first class office buildings in northern New Jersey.

 

8.4                               Parking. (a) Subject to the terms of this
Section 8.4, provided an Event of Default does not exist, Tenant will have the
right during the Term of this Lease (i) to park up to seventy one (71) cars in
the parking area of the Property on a non-exclusive and non-reserved basis and
(ii) to park five (5) cars in the parking spaces designated on Schedule G on a
reserved and exclusive basis. Any of the following actions by Tenant and/or
Tenant’s Visitors, which are not promptly remedied after notice, will be deemed
a material default under this Lease: (i) the use of more parking spaces than
that Tenant is permitted to use under this Section 8.4; (ii) parking in spaces
designated for the exclusive use of other parties, (iii) parking outside of
marked parking

 

17

--------------------------------------------------------------------------------


 

spaces, (iv) the maintenance, repair or cleaning of any vehicle in the parking
area, and (v) the violation of any other parking rules and regulations
promulgated by Landlord and notice of which have been provided to Tenant. If the
number of parking spaces in the parking area of the Property is reduced by
circumstances beyond the reasonable control of Landlord, the number of spaces
indicated in the Basic Lease Provisions will be reduced proportionately.

 

(b)                                 Landlord will have no liability for any
damage to vehicles on the Property or for any loss of property from within such
vehicles, or for any injury suffered by Tenant’s employees or Tenant’s Visitors,
except to the extent such loss, damage or injury is caused solely by the gross
negligence or willful misconduct of Landlord or its employees, agents or
contractors. Tenant shall advise its employees, Tenant’s Visitors, and any
subtenant’s employees of the requirements of this Section 8.4 and Tenant shall
be responsible for compliance by such parties with such requirements. If Tenant
or Tenant’s Visitors park illegally or in areas designated for use by others, or
in driveways, fire lanes or areas not striped for general parking or otherwise
violate any parking rules and regulations promulgated by Landlord, then Landlord
may, at Tenant’s sole cost and expense, tow such vehicles away from the Property
and/or attach violation notices to such vehicles. Any amount due from Tenant
pursuant to this Article will be deemed Additional Rent and Tenant shall pay
such amounts to Landlord upon demand. Landlord reserves the right, from time to
time, to assign and re-assign to Tenant and other tenants of the Building
specific parking spaces, and Tenant agrees to be bound thereby. Nothing
contained herein shall be deemed to impose any obligation on Landlord to police
the parking area.

 

8.5                       Permits, Licenses and Authorizations. Tenant shall
obtain, at its sole cost and expense, all permits, licenses or authorizations of
any nature required in connection with the operation of Tenant’s business at the
Premises.

 

ARTICLE 9

LANDLORD’S SERVICES

 

9.1                       Landlord’s Services. Provided Tenant is not in default
under any of the provisions of this Lease beyond applicable notice and cure
periods provided herein, Landlord shall furnish to Tenant the services set forth
in this Article 9 (the “Building Services”). Tenant acknowledges that Landlord
is required to furnish air cooling, heat and ventilation services (collectively,
“HVAC Services”) during Building Hours; provided, however, Landlord shall only
be obligated to provide HVAC Services during Building Hours on a Saturday if
Tenant requests such HVAC Services by notice prior to 12:00 PM on the on the
last Business Day preceding such Saturday, it being understood that there shall
be no Extra Hours Charge for HVAC Services provided on a Saturday during
Building Hours. If Tenant desires HVAC Services outside Building Hours (such
period referred to herein as “Extra Hours”), Landlord will provide HVAC Services
to Tenant during such Extra Hours provided that: (i) Tenant pays to Landlord a
special charge (“Extra Hours Charge”), and (ii) Tenant’s request for Extra Hours
HVAC Services is received by Landlord prior to 12:00 PM on the day for which
such Extra Hours HVAC Services are requested, unless such day is a Saturday,
Sunday or Building Holiday, in which case such request must be received prior to
12:00 PM on the last Business Day preceding such Saturday, Sunday or Building
Holiday. The Extra Hours Charge will be a standard hourly rate determined by
Landlord from time to time. Without limiting Landlord’s right to increase its
charge for Extra

 

18

--------------------------------------------------------------------------------


 

Hours HVAC Services, the initial Extra Hours Charge will be $75.00 per hour per
zone and is subject to a minimum two (2) hour billing period. Tenant shall pay
the Extra Hours Charge to Landlord within fifteen (15) days after receipt of a
statement therefor.

 

9.2                       Elevators. Tenant will have the nonexclusive right to
use passenger elevators in the Building, if applicable, to obtain access to the
Premises at all times, except during reasonable closures for breakdowns,
repairs, or maintenance. Landlord will have no liability for any such closures.
If the Building has a freight elevator, Tenant may use it only during times
reasonably approved in advance by Landlord.

 

9.3                       Heating and Air Cooling. Landlord shall furnish heat
when and as required by law and air cooling during Building Hours when, in the
reasonable judgment of Landlord, it is required for the comfortable occupancy of
the Premises. The HVAC equipment shall be capable of satisfying the standards
set forth on Schedule H. Landlord shall provide ventilation for the Premises
during Building Hours. Tenant shall cooperate fully with Landlord and abide by
all regulations and requirements that Landlord reasonably prescribes for the
proper functioning and protection of its heating, air cooling and ventilation
systems. Tenant shall not construct any partitions or other obstructions that
interfere with Landlord’s access to Landlord’s mechanical installations,
including, but not limited to, air cooling, fans, ventilating and machine rooms
and electrical closets, and ceiling and plenum installations. Tenant, its
agents, employees and contractors shall not enter any enclosures containing
Landlord’s mechanical installations or tamper, adjust, touch or otherwise affect
such mechanical installations. Tenant shall keep all windows in the Premises
closed when the air cooling system is in operation.

 

9.4                       Water. Landlord shall furnish adequate hot and cold
water at standard Building temperatures to the Building for drinking, lavatory
and cleaning purposes, the cost of which shall be included in Landlord’s CAM
Expenses.

 

9.5                       Common Area Maintenance. At all times during the Term,
Landlord shall furnish electrical lighting, air cooling, heat and ventilation to
the Common Areas, the cost of which shall be paid in accordance with
Section 6.4. In addition, during the Term Landlord shall be responsible to
maintain the Common Areas of the Building in good order and condition and shall
be responsible for janitorial service to, and maintenance, repair and
replacements of, the Common Areas, the cost of which shall be included in
Landlord’s CAM Expenses.

 

9.6                       Signage. At Tenant’s request, Landlord shall include
Tenant’s name in the main Building directory. Tenant shall promptly reimburse
Landlord for the cost of any changes made to such listing at Tenant’s request.
Subject to Landlord’s reasonable approval, Tenant shall have the right to
install Tenant’s standard sign, incorporating Tenant’s standard corporate fonts,
colors and logos, on or about the entrance doors to the Premises; provided,
however, Landlord shall not withhold its approval for the design of the entry
sign provided the design is substantially consistent with the design shown on
Schedule I annexed hereto.

 

9.7                       Office Cleaning. (a) (i) Landlord shall provide the
janitorial services described on Schedule C attached hereto (“Janitorial
Services”), provided the Premises are kept in reasonable order by Tenant.
Janitorial Services will not be provided on Saturdays, Sundays or Building
Holidays. Landlord will not be obligated to furnish Janitorial Services during
any

 

19

--------------------------------------------------------------------------------


 

period in which Tenant is in default of any of its obligations under this Lease
after notice and expiration of any applicable cure period.

 

(ii)                                  All janitorial personnel permitted to
enter the Premises shall have had a criminal conviction background check
performed with respect to such person. After Landlord performs, or causes to be
performed, or obtains a criminal background check on a particular janitorial
personnel, Landlord shall have no further obligation to perform, or cause to be
performed, or obtain a background check against such person or to update or
supplement such background check. No janitorial personnel shall be permitted to
enter the Premises if the criminal background check for such person discloses
that such person was convicted of a felony or any crime relating to theft,
fraud, dishonesty or misappropriation of funds.

 

(b)                                 Special Cleaning Services. If Tenant
requests special or more frequent cleaning and janitorial services (“Special
Cleaning Services”), Landlord may, upon reasonable advance notice by Tenant,
elect to furnish such Special Cleaning Services and Tenant shall pay to
Landlord, within ten (10) days of being billed therefor, Landlord’s charge for
providing such Special Cleaning Services. Special Cleaning Services include, but
are not limited to the following: (i) cleaning of permitted eating facilities
(if any), including the removal of garbage therefrom, (ii) cleaning of computer
centers, including peripheral areas, (iii) cleaning of special equipment areas,
kitchen areas, private toilets and locker rooms, medical centers and large scale
duplicating rooms (if any), (iv) cleaning of areas of special security, such as
storage units, (v) consumable supplies for private toilet rooms, (vi) cleaning
of light fixtures, (vii) cleaning or shampooing of carpeting and the cleaning,
waxing, refinishing and buffing of non-carpeted areas, (viii) stain removal,
(ix) painting, (x) removal of any refuse in excess of the amount ordinarily
accumulated in routine office occupancy, as determined by Landlord.

 

(c)                                  Performance of Janitorial Services. Tenant
shall grant Landlord’s cleaning personnel and contractors access to the Premises
from and after 5:30 PM on weekdays and at any time on Saturdays, Sundays and
Building Holidays for the purpose of performing the Janitorial Services. Tenant
shall not hinder the performance of the Janitorial Services and, if Tenant does
hinder the performance of the Janitorial Services, Landlord will have no
liability to Tenant on account thereof. Tenant shall supply adequate waste
receptacles, cabinets and bookcases to prevent unreasonable hardship to Landlord
in discharging its obligations regarding Janitorial Services. If any Legal
Requirement requires trash to be separated into different components before
carting (e.g., office paper, computer paper, newspaper, cans and bottles),
Tenant shall comply with such requirements and shall supply adequate receptacles
for each such component at Tenant’s sole expense.

 

9.8                               Telecommunications. Subject to the Rules and
Regulations of Landlord and any applicable telecommunications provider, Tenant
will have access to the existing telecommunications system in the Building, if
any. Tenant hereby acknowledges that the telecommunications system has been
installed and is operated by a third-party provider, not Landlord. Landlord
makes no representations or warranties with respect to the telecommunications
system. Tenant acknowledges that telecommunications service may be suspended or
reduced by reason of repairs, alterations, improvements, accidents, or other
causes beyond the reasonable control of Landlord. Any such interruption or
suspension of services will not be deemed an eviction or disturbance of Tenant’s
use and possession of the Premises, nor

 

20

--------------------------------------------------------------------------------


 

render Landlord liable to Tenant for damages by abatement of rent or otherwise,
nor relieve Tenant of any of its obligations under this Lease. Tenant shall
contract directly with the company providing telecommunications services to the
Premises. Tenant shall pay all charges for telecommunications services before
any interest or penalties are added thereto and shall furnish to Landlord, upon
request, satisfactory proof of payment.

 

9.9                               Interruption of Services. Landlord reserves
the right to suspend the Building Services on account of fire, storm, explosion,
strike, lockout, labor dispute, casualty or accident, acts of God, riot, war,
terrorism, interference by civil or military authorities, or any other cause
beyond Landlord’s control or for emergency, inspection, cleaning, repairs,
replacement, alterations or improvements that Landlord reasonably deems
desirable or necessary. Landlord shall use reasonable efforts to restore any
Building Services suspended pursuant to this Section 9.9. Landlord will not be
liable to Tenant for any costs, expenses or damages incurred by Tenant as a
result of any failure to furnish any Building Services and such failure will not
(i) be construed as a constructive eviction or eviction of Tenant, (ii) excuse
Tenant from the performance of any of its obligations hereunder, or
(iii) entitle Tenant to any abatement or offset against Basic Rent or Additional
Rent except as provided in Section 9.10 below. In addition, no deduction from
Basic Rent or Additional Rent will be permitted on account of any Building
Services used by Tenant.

 

9.10                        Abatement. Notwithstanding anything to the contrary
contained in this Lease, if, as a result of the negligent acts or willful
misconduct of Landlord or Landlord’s employees, contractors, or agents,
(i) there is a cessation or interruption in the supply of electricity to the
Premises or any other utility service to the Premises and (ii) as a result of
the cessation or interruption Tenant is unable to use, and actually ceases
using, all or any material part of the Premises for the conduct of its business
for five (5) or more consecutive Business Days after Tenant gives Landlord
notice of the cessation or interruption, then the Basic Rent and Additional Rent
shall be equitably abated during the period from the sixth (6th) consecutive
Business Day to the earlier to occur of (x) the date on which such cessation or
interruption ceases or (y) the date on which Tenant resumes using the Premises
or the affected portion of the Premises for the conduct of business.

 

9.11                        Energy Conservation. Landlord and Tenant shall
comply with all mandatory and voluntary energy conservation controls and
requirements imposed or instituted by the federal, state or local governments
and applicable to office buildings, or as may be reasonably required to operate
the Building as an office building comparable to equivalent facilities in the
county in which the Property is located. These controls and requirements may
include, without being limited to, controls on the permitted range of
temperature settings in office buildings and curtailment of the volume of energy
consumed or the hours of operation of the Building. Any terms or conditions of
this Lease that conflict with such controls and requirements will be suspended
for the duration of such controls and requirements. Compliance with such
controls and requirements will not be considered an eviction, actual or
constructive, of Tenant from the Premises and will not entitle Tenant to
terminate this Lease or to an abatement of any Basic Rent or Additional Rent.

 

21

--------------------------------------------------------------------------------


 

ARTICLE 10

COMPLIANCE WITH REQUIREMENTS

 

10.1                        Compliance. Tenant shall (i) comply with all Legal
Requirements and Insurance Requirements applicable to the Premises or Tenant’s
use thereof, and (ii) maintain and comply with all permits, licenses and other
authorizations required by any governmental authority for Tenant’s use of the
Premises and for the proper operation, maintenance and repair of the Premises.
Landlord shall, at no cost to Landlord, join in any application for any permit
or authorization with respect to Legal Requirements if such joinder is
necessary. If any structural repairs or replacements are required in order for
Tenant to comply with its obligations under this Section 10.1, Landlord shall
perform such repairs or replacements and Tenant shall, upon demand, reimburse
Landlord for the costs and expenses incurred by Landlord in connection with such
repairs or replacements.

 

10.2                        Increases in Insurance Premiums. Tenant shall not
do, or permit to be done, anything in or to the Premises, or keep anything in
the Premises that increases the cost of any insurance maintained by Landlord.
Tenant shall, upon demand, pay to Landlord any such increase in insurance
premiums and any other costs incurred by Landlord as result of the negligence or
willful action of Tenant or Tenant’s Visitors.

 

ARTICLE 11

COMPLIANCE WITH ENVIRONMENTAL LAWS

 

11.1                        Environmental Laws. Tenant shall comply, at its sole
cost and expense, with all Environmental Laws in connection with Tenant’s use
and occupancy of the Premises; provided, however, that the provisions of this
Article 11 will not obligate Tenant to comply with the Environmental Laws if
such compliance is required solely as a result of the occurrence of a release,
spill, discharge or other event before the Commencement Date (“Pre-Existing
Condition”), or if such release, spill, discharge or other event was not caused
by the act, negligence or omission of Tenant or Tenant’s Visitors (“Third Party
Discharge”).

 

11.2                        Copies of Environmental Documents. Tenant shall
deliver promptly to Landlord a true and complete copy of any correspondence,
notice, report, sampling, test, finding, declaration, submission, order,
complaint, citation or any other instrument, document, agreement and/or
information submitted to, or received from, any governmental entity, department
or agency in connection with any Environmental Law relating to or affecting the
Premises.

 

11.3                        Hazardous Substances and Hazardous Wastes. Tenant
shall not cause or permit any “hazardous substance” or “hazardous waste” (as
such terms are defined in Environmental Laws, including, without
limitation, ISRA) to be kept in the Premises, except for de minimus quantities
of cleaning supplies, medicines and other materials used by Tenant in the
ordinary course of its business and in accordance with all Legal Requirements.
Tenant shall not engage in, or permit any other person or entity to engage in,
any activity, operation or business in the Premises that involves the
generation, manufacture, refining, transportation, treatment, storage, handling
or disposal of hazardous substances or hazardous wastes.

 

22

--------------------------------------------------------------------------------


 

11.4                        Discharge. (a) If a release, spill or discharge of a
hazardous substance or a hazardous waste occurs on or from the Property and/or
Premises resulting directly from an act, negligence or omission of Tenant or
Tenant’s Visitors and not a Third Party Discharge (“Tenant Discharge”), Tenant
shall give Landlord immediate oral and written notice of such release, spill
and/or discharge, setting forth in reasonable detail all relevant facts,
including, without limitation, a copy of (i) any notice of a violation, or a
potential or alleged violation, of any Environmental Law received by Tenant or
any subtenant or other occupant of the Premises; (ii) any inquiry,
investigation, enforcement, cleanup, removal, or other action instituted or
threatened against Tenant or any subtenant or other occupant of the Premises;
(iii) any claim instituted or threatened against Tenant or any subtenant or
other occupant of the Premises; and (iv) any notice of the restriction,
suspension, or loss of any environmental operating permit by Tenant or any
subtenant or other occupant of the Premises. If a release, spill or discharge
arises out of or relates to Tenant’s use and occupancy of the Premises, or if a
release, spill or discharge is caused by the act, negligence or omission of
Tenant or Tenant’s Visitors, then Tenant shall pay all costs and expenses
relating to compliance with applicable Environmental Laws (including, without
limitation, the costs and expenses of site investigations and the removal and
remediation of such hazardous substance or hazardous waste).

 

(b)                                 Landlord’s Cleanup Rights. Without relieving
Tenant of its obligations under this Lease and without waiving any default by
Tenant under this Lease, Landlord will have the right, but not the obligation,
to take such action as Landlord deems necessary or advisable to investigate or
remove any hazardous substance or hazardous waste, or to investigate, cleanup,
resolve or minimize the impact of or otherwise deal with any release, spill or
discharge of any hazardous substance or hazardous waste on or from the Property.
If the need for such investigation or removal of any hazardous substance or
hazardous waste, or for the investigation or cleanup of a release, spill or
discharge arises from a Tenant Discharge, or if the need for investigation or
removal of such hazardous substance or hazardous waste, or for investigation or
cleanup of any release, spill or discharge is caused by the act, negligence or
omission of Tenant or Tenant’s Visitors, then Tenant shall, on demand, pay to
Landlord all actual and documented third party out-of-pocket costs and expenses
incurred by Landlord in connection with any action taken in connection therewith
by Landlord.

 

11.5                        ISRA. (a) If Tenant’s operations at the Premises now
or hereafter qualify the Premises as an “Industrial Establishment” (as defined
under ISRA) or are subject to the provisions of any other Environmental Law,
then Tenant agrees to comply, at its sole cost and expense, with all
requirements of ISRA and any other applicable Environmental Law to the
satisfaction of the licensed site remediation professional and the governmental
entity, department or agency having jurisdiction over such matters (including,
but not limited to, performing site investigations and performing any removal
and remediation if and to the extent required in connection therewith) in
connection with (i) the occurrence of the Termination Date, (ii) any termination
of this Lease prior to the Termination Date, (iii) any closure, transfer or
consolidation of Tenant’s operations at the Premises, (iv) any change in the
ownership or control of Tenant, (v) any permitted assignment of this Lease or
permitted sublease of all or part of the Premises or (vi) any other action by
Tenant which triggers ISRA or any other Environmental Law. Notwithstanding the
forgoing, Tenant shall not be permitted, without Landlord’s approval (which may
be withheld in its sole discretion) to subject the Property (or any portion
thereof) to

 

23

--------------------------------------------------------------------------------


 

any use restriction, deed notice or any other encumbrance or obligation or to
impose any engineering or institutional control with respect to the Property (or
any portion thereof).

 

(b)                                 Compliance with ISRA. Tenant further agrees
to implement and execute all of the provisions of this section in a timely
manner so as to coincide with the termination of this Lease or to coincide with
the vacating of the Premises by Tenant at any time during the term of this
Lease. In connection with subsection (a) above, if, with respect to ISRA, Tenant
fails to obtain an unconditional final remediation document (as defined in ISRA)
from the New Jersey Department of Environmental Protection (“NJDEP”) or a New
Jersey Licensed Site Remediation Professional (as defined in ISRA), as the case
may be, and evidence reasonably satisfactory to Landlord that all conditions to
the effectiveness of such final remediation document have been fully satisfied
(including, for example, evidence that the document has been executed and
delivered by all required parties and, if applicable, filed with NJDEP); or if
Tenant fails to otherwise comply with the provisions of ISRA prior to the
Termination Date if ISRA is applicable; or if, with respect to any other
Environmental Law, Tenant fails to fully comply with the applicable provisions
of such other Environmental Law prior to the Termination Date, then in any of
the foregoing cases, Tenant will be deemed to be a holdover tenant and shall pay
rent at the rate set forth in Section 24.3 and shall continue to diligently
pursue compliance with ISRA and/or such other Environmental Law. Upon Tenant’s
full compliance with the provisions of ISRA or of such other Environmental Law,
Tenant shall deliver possession of the Premises to Landlord in accordance with
the provisions of this Lease and such holdover rent shall be adjusted as of said
date. Notwithstanding the foregoing, if Tenant’s non-compliance with ISRA or
such other Environmental Law as of the Termination Date will not materially
interfere with the use of the Premises and will not adversely affect marketing
of the Premises or other portions of the Building for lease to “class A” office
space tenants at rental rates equivalent to those then being charged by
landlords for comparable space in other “class A” multi-tenant office buildings
in northern New Jersey, and provided Tenant has otherwise surrendered the
Premises in accordance with its obligations under this Lease, then Tenant shall
not be deemed a holdover tenant and shall not be required to pay rent at the
rate set forth in Section 24.3. The immediately preceding sentence shall not be
deemed or construed to relieve Tenant of its obligation, if any, to fully comply
with ISRA or the other Environmental Law. Without limiting Tenant’s obligations
hereunder, if NJDEP commences an audit with respect to, or otherwise challenges
or disapproves, any final remediation document, then Tenant shall take all
actions required by NJDEP and the LSRP to comply with the provisions of ISRA in
connection therewith; provided, however, Tenant shall not be permitted, without
Landlord’s approval (which may be withheld in its sole discretion) to subject
the Property (or any portion thereof) to any use restriction, deed notice or any
other encumbrance or obligation or to impose any engineering or institutional
control with respect to the Property (or any portion thereof).

 

11.6                        Landlord’s ISRA Compliance. (a) In connection with
(i) any sale or other disposition of all or part of Landlord’s interest in the
Property, (ii) any change in the ownership or control of Landlord, (iii) any
foreclosure or (iv) any other action by Landlord which triggers ISRA or any
other Environmental Law, Landlord shall comply, at its sole cost and expense,
with all requirements of ISRA and such other applicable Environmental Law;
provided, however, that if any site investigation is required as a result of
Tenant’s use of the Premises or a release, spill or discharge of a hazardous
substance or hazardous waste caused by the act, negligence or omission of Tenant
or Tenant’s Visitors, then Tenant shall pay all actual and documented third

 

24

--------------------------------------------------------------------------------


 

party out-of-pocket costs associated with such site investigation and, if any
removal and remediation is required as a result of the presence of a hazardous
substance or hazardous waste, or any release, spill or discharge of a hazardous
substance or hazardous waste caused by the act, negligence or omission of Tenant
or Tenant’s Visitors, then Tenant shall, upon demand by Landlord, pay all actual
and documented third party out-of-pocket costs associated with such removal and
remediation.

 

(b)                                 Tenant’s Cooperation. If, in order to comply
with any Environmental Law, Landlord reasonably requires any affidavits,
certifications or other information from Tenant, Tenant shall, at no charge to
Landlord, to the extent such information is within Tenant’s possession deliver
the same to Landlord within five (5) Business Days of Landlord’s request
therefor.

 

11.7                        Notices. If Landlord has given to Tenant the name
and address of any holder of an Underlying Encumbrance, Tenant agrees to send to
said holder a photocopy of those items given to Landlord pursuant to the
provisions of Section 11.2.

 

11.8                        Survival. Tenant’s obligations under this Article 11
shall survive the expiration or earlier termination of this Lease.

 

11.9                        North American Industry Classification System.
Tenant hereby represents and warrants to Landlord that Tenant’s operations at
the Premises will at all times have the following North American Industry
Classification System (“NAICS”) code: 561110.

 

ARTICLE 12

DISCHARGE OF LIENS

 

Within fifteen (15) days after receipt of notice thereof, Tenant shall discharge
(by payment or bond or otherwise) any Lien on the Property, the Basic Rent,
Additional Rent or any other sums payable under this Lease caused by or arising
out of Tenant’s acts or Tenant’s failure to perform any obligation under this
Lease.

 

ARTICLE 13

PERMITTED CONTESTS

 

Tenant may, by appropriate proceedings, contest the amount, validity or
application of any Legal Requirement which Tenant is obligated to comply with or
any Lien which Tenant is obligated to discharge, provided that (a) such
proceedings suspend the collection thereof, (b) no part of the Premises, Basic
Rent or Additional Rent or any other sum payable hereunder is subject to loss,
sale or forfeiture during such proceedings, (c) Landlord is not subject to any
civil or criminal liability for failure to pay or perform, as the case may be,
(d) Tenant furnishes such security as may be required in the proceedings or
reasonably requested by Landlord, (e) such proceedings do not affect the payment
of Basic Rent, Additional Rent or any other sum payable to Landlord hereunder or
prevent Tenant from using the Premises for its intended purposes, and (f) Tenant
notifies Landlord of such proceedings not less than ten (10) days prior to the
commencement thereof and describes such proceedings in reasonable detail. Tenant
shall conduct all such contests in good faith and with due diligence and shall,
promptly after the determination of such contest, pay all amounts required to be
paid by Tenant.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 14

INSURANCE; INDEMNIFICATION

 

14.1                        Tenant’s Insurance. (a) Tenant shall obtain, and
shall keep in full force and effect, the following insurance, with insurers that
are authorized to do business in the State of New Jersey and are rated at least
A (Class X) in Best’s Key Rating Guide:

 

(i)                                     Commercial general liability insurance,
which shall include premises liability, contractual liability covering Tenant’s
indemnity obligations under this Lease (to the extent covered as an Insured
Contract in a standard ISO GCL Policy), fire legal liability, personal &
advertising injury and products/completed operations coverage. The policy shall
insure against claims for bodily injury, personal injury, death or property
damage occurring on, in or about the Premises with limits of $1,000,000.00 per
occurrence and $2,000,000.00 in the aggregate.

 

(ii)                                  Special form (“all risk”) property
insurance, insuring all equipment, trade fixtures, inventory, fixtures and
personal property and any alterations, additions and improvements installed by
Tenant, located on or in the Premises with an agreed endorsement amount equal to
the full replacement value of such property.

 

(iii)                               Workers’ compensation insurance as required
by applicable laws of the State in which the Premises is located, including
employers’ liability insurance with limits of: (x) $100,000.00 per accident;
(y) $500,000.00 disease, policy limit; and (z) $100,000.00 disease, each
employee.

 

(iv)                              Business interruption insurance with limits of
not less than the amount necessary to cover continuing expenses including rents
for at least one (1) year.

 

(v)                                 Excess or umbrella liability insurance with
limits of $10,000,000.00 per occurrence and in the aggregate providing coverage
excess and follow-form of the primary general and employer’s liability
insurances required hereto.

 

(vi)                              Upon sixty (60) days prior notice from
Landlord, such other insurance or higher limits as Landlord deems reasonably
necessary and prudent provided such insurance or higher limits is customarily
required by Landlords of first class buildings in northern New Jersey or as may
be required by any Lender or Master Landlord.

 

(vii)                           In addition to the above aforementioned
insurances, and during any such time as any alterations or work is being
performed at the Premises (except that work being performed by Landlord or on
behalf of Landlord), Tenant, at its sole cost and expense, shall carry, or shall
cause to be carried and shall deliver to Landlord at least ten (10) days prior
to commencement of any such alteration or work, evidence of insurance with
respect to (a) workers’ compensation insurance covering all persons employed in
connection with the proposed alteration or work in statutory limits,
(b) general/excess liability insurance, in an amount commensurate with the work
to be performed but not less than $2,000,000.00 per occurrence and in the
aggregate, for ongoing and completed operations insuring against bodily injury
and property damage and naming all additional insured parties as outlined below
and required of Tenant and shall include a waiver of subrogation in favor of
such parties, and (c)

 

26

--------------------------------------------------------------------------------


 

builders’ risk insurance, to the extent such alterations or work may require, on
a completed value form including permission to occupy, covering all physical
loss or damages, in an amount and kind reasonably satisfactory to Landlord.

 

(b)                                 Policy Requirements. The policies of
insurance required to be maintained by Tenant pursuant to this Section 14.1 must
be written as primary policy coverage and not contributing with, or in excess
of, any coverage carried by Landlord. All policies must name Tenant as the named
insured party and, except for worker’s compensation and property insurance, all
policies shall name as additional insureds for on-going and completed operations
(i) Landlord, (ii) Normandy Real Estate Partners, LLC, (iii) Normandy Real
Estate Management Co., LLC, (iv) the holder(s) of any mortgage(s) encumbering
the Premises, and all of their respective affiliates, members, officers,
employees, agents and representatives, managing agents and premises owners
provided such names and their interests are first provided to Tenant in writing,
and (v) other designees of Landlord and its successors as the interest of such
designees shall appear. In addition, Tenant agrees and shall provide thirty (30)
days’ prior written notice of suspension, cancellation, termination, or
non-renewal of coverage to Landlord. Tenant shall not self-insure for any
insurance coverage required to be carried by Tenant under this Lease. The
deductible for any insurance policy required hereunder must not exceed
$10,000.00. Tenant shall have the right to provide the insurance coverage
required under this Lease through a blanket policy, provided such blanket policy
expressly affords coverage to the Premises and to Landlord as required by this
Lease.

 

(c)                                  Certificates of Insurance. Prior to the
Commencement Date, Tenant shall deliver to Landlord certificates of insurance
evidencing all insurance Tenant is obligated to carry under this Lease, together
with a copy of the endorsement(s), specifically, including, but not limited to,
Waiver of Rights to Recover From Others, and Additional Insureds (on-going and
completed operations) endorsements. Within ten (10) days prior to the expiration
of any such insurance, Tenant shall deliver to Landlord certificates of
insurance evidencing the renewal of such insurance. Tenant’s certificates of
insurance must be on: (i) Acord Form 27 with respect to property insurance; and
(ii) Acord Form 25-S with respect to liability insurance or, in each case, on
successor forms, and in any event state as the certificate holder: Compliance
Services Corporation, on behalf of Normandy Real Estate Partners, LLC, P.O. Box
2750, Montgomery Village, MD 20886.

 

(d)                                 Tenant’s Failure to Maintain Insurance. If
Tenant fails to maintain the insurance required by this Lease, Landlord may, but
shall not be obligated to, obtain, and pay the premiums for, such insurance.
Upon demand, Tenant shall pay to Landlord all amounts paid by Landlord pursuant
to this Section 14.1(e).

 

14.2                Waivers and Waiver of Subrogation. Landlord and Tenant agree
to have all property insurance policies which are required to be carried by
either of them hereunder endorsed to provide that the insurer waives all rights
of subrogation which such insurer might have against the other party and
Landlord’s mortgagee, if any. By this clause, the parties intend and hereby
agree that the risk of loss or damage to property shall be borne by the parties’
insurance carriers. It is hereby agreed that Landlord and Tenant shall look
solely to, and seek recovery from, only their respective insurance carriers in
the event a loss is sustained for which property insurance is carried or is
required to be carried under this Lease. Without limiting any release or waiver
of

 

27

--------------------------------------------------------------------------------


 

liability or recovery contained in any other Section of this Lease but rather in
confirmation and furtherance thereof, Landlord waives all claims for recovery
from Tenant, and Tenant waives all claims for recovery from Landlord, and their
respective agents, partners and employees, for any loss or damage to any of its
property insured under the insurance policies required hereunder. The provisions
of this Section 14.2 will survive the expiration or earlier termination of this
Lease.

 

14.3                Indemnification. Tenant hereby indemnifies, and shall pay,
protect and hold harmless Landlord from and against all liabilities, losses,
claims, demands, costs, expenses (including reasonable attorneys’ fees and
expenses) and judgments of any nature, (except to the extent Landlord is
compensated by insurance maintained by Landlord or Tenant hereunder, or to the
extent Landlord would have been compensated by insurance if Landlord was
maintaining the insurance required to be maintained by Landlord under
Section 14.4, and except for such of the foregoing as arise from the gross
negligence or willful misconduct of Landlord, its agents, servants or
employees), arising, or alleged to arise, from or in connection with (i) any
injury to, or the death of, any person or loss or damage to property on or about
the Premises, (ii) any violation of any Legal Requirement or Insurance
Requirement by Tenant or Tenant’s Visitors, (iii) performance of any labor or
services or the furnishing of any materials or other property in respect of the
Premises, (iv) Tenant’s occupancy of the Premises, (including, but not limited
to, statutory liability and liability under workers’ compensation laws), (v) any
breach or default in the performance of any obligation on Tenant’s part to be
performed under the terms of this Lease, and (vi) any act or omission of Tenant
or Tenant’s Visitors. Tenant shall, at its sole cost and expense, defend any
action, suit or proceeding brought against Landlord by reason of any such
occurrence with independent counsel selected by Tenant and reasonably acceptable
to Landlord. The obligations of Tenant under this Section 14.3 will survive the
expiration or earlier termination of this Lease.

 

14.4                Landlord’s Insurance. Landlord shall, at all times during
the Term, procure and continue in force (i) commercial general liability
insurance covering the Common Areas and Landlord’s indemnity obligations (to the
extent normally available in a commercial general liability policy) set forth
herein at limits no less than those required by Landlord’s mortgagee, and
(ii) Special Form “All Risk” property insurance covering the full replacement
cost of the Building with no coinsurance limitation and including all coverages
and perils as required by Landlord’s mortgagee.

 

14.5                No Claims. Tenant shall not make any claim against Landlord
for (a) any damage to, or loss of, any property of Tenant or any other person,
(b) business interruption or consequential damages, or (c) any acts or omissions
of any other tenants in the Building or on the Property. Tenant hereby waives
all of claims against Landlord with respect to the foregoing. The provisions of
this Section 14.4 will survive the expiration or earlier termination of this
Lease.

 

ARTICLE 15

ESTOPPEL CERTIFICATES

 

15.1                Estoppel Certificates. Upon not less than twenty (20) days’
prior notice by Landlord, Tenant shall execute and deliver to Landlord a
statement certifying (i) the Commencement Date, Basic Rent Commencement Date and
the Adjustment Date, (ii) the Termination Date, (iii) the dates of any
amendments or modifications to this Lease, (iv) that this

 

28

--------------------------------------------------------------------------------


 

Lease was properly executed by Tenant and is in full force and effect without
amendment or modification, or, alternatively, that this Lease and all amendments
and modifications have been properly executed by Tenant and are in full force
and effect, (v) the current annual Basic Rent, the current monthly installments
of Basic Rent and the date on which Tenant’s obligation to pay Basic Rent
commenced, (vi) the current monthly installment of Additional Rent for Taxes and
Landlord’s Operating Expenses, (vii) the date to which Basic Rent and Additional
Rent have been paid, (viii) the amount of the security deposit, if any, (ix) if
applicable, that all work to be done to the Premises by Landlord has been
completed in accordance with this Lease and has been accepted by Tenant, except
as specifically provided in the estoppel certificate, (x) that no installment of
Basic Rent or Additional Rent has been paid more than thirty (30) days in
advance, (xi) that Tenant is not in arrears in the payment of any Basic Rent or
Additional Rent, (xii) that, to Tenant’s knowledge, neither party to this Lease
is in default in the keeping, observance or performance of any covenant,
agreement, provision or condition contained in this Lease and no event has
occurred which, with the giving of notice or the passage of time, or both, would
result in a default by either party, except as specifically provided in the
estoppel certificate, (xiii) that, to Tenant’s knowledge, Tenant has no existing
defenses, offsets, liens, claims or credits against the Basic Rent or Additional
Rent or against enforcement of this Lease by Landlord, except as specifically
provided in the estoppel certificate, (xiv) that Tenant has not been granted any
options or rights of first refusal to extend the Term, to lease additional
space, to terminate this Lease before the Termination Date or to purchase the
Premises, except as specifically provided in this Lease, (xv) that Tenant has
not received any notice of uncured violation of any Legal Requirement or
Insurance Requirement relating to the Building or the Premises, except as
specifically provided in the estoppel certificate, (xvi) that Tenant has not
assigned this Lease or sublet all or any portion of the Premises, except as
specifically provided in the estoppel certificate, (xvii) that no “hazardous
substances” or “hazardous wastes” have been generated, manufactured, refined,
transported, treated, stored, handled, disposed or spilled on or about the
Premises, and (xviii) such other matters as reasonably requested by Landlord.
Tenant hereby acknowledges and agrees that such statement may be relied upon by
any mortgagee, or any prospective purchaser, tenant, mortgagee or assignee of
any mortgage, of the Premises or any part thereof or any purchaser of an equity
interest in Landlord.

 

15.2                Tenant’s Failure to Execute Estoppel Certificate. If Tenant
fails or otherwise refuses to execute an estoppel certificate in accordance with
Section 15.1, then Landlord shall have the right to deliver to Tenant a notice
in accordance with the terms of this Lease stating that Tenant has failed to
timely deliver the estoppel certificate pursuant to Section 15.1, together with
a fully completed estoppel certificate. If Tenant fails to deliver to Landlord
an executed estoppel certificate satisfying the criteria set forth in
Section 15.1 within five (5) days after the delivery of such notice, then Tenant
shall be deemed to be estopped from raising any claims which are contrary to the
statements set forth in the estoppel certificate delivered by Landlord.

 

ARTICLE 16

ASSIGNMENT AND SUBLETTING

 

16.1                Prohibition. Except as otherwise expressly provided in this
Article 16, Tenant shall not sell, assign, transfer, hypothecate, mortgage,
encumber, grant concessions or licenses, sublet, or otherwise dispose of any
interest in this Lease or the Premises, by operation of law or otherwise,
without Landlord’s prior written consent, which consent for any sublease or

 

29

--------------------------------------------------------------------------------


 

assignment in accordance with this Lease shall not be unreasonably withheld,
conditioned, delayed or denied. Any consent granted by Landlord in any instance
will not be construed to constitute a consent with respect to any other instance
or request. If the Premises or any part thereof are sublet, used, or occupied by
anyone other than Tenant, or if this Lease is assigned by Tenant, Landlord will
have the right to collect rent from the assignee, subtenant, user or occupant,
but no such assignment, subletting, use, occupancy or collection will be deemed
(i) a waiver of any of Landlord’s rights or Tenant’s obligations under this
Article 16, (ii) the acceptance of such assignee, subtenant, user or occupant as
tenant, or (iii) a release of Tenant from the performance of any its obligations
under this Lease.

 

16.2                        Tenant’s Notice. If Tenant desires to sublet the
Premises or assign this Lease, Tenant shall submit to Landlord a written notice
(“Tenant’s Notice”) setting forth in reasonable detail:

 

(a)                                 the name and address of the proposed
subtenant or assignee;

 

(b)                                 the terms and conditions of the proposed
subletting or assignment (including the proposed commencement date of the
sublease or the effective date of the assignment, which must be at least thirty
(30) days after Tenant’s Notice is delivered to Landlord);

 

(c)                                  the nature and character of the business of
the proposed subtenant or assignee;

 

(d)                                 banking, financial, and other credit
information relating to the proposed subtenant or assignee in reasonably
sufficient detail to enable Landlord to determine the proposed subtenant’s or
assignee’s financial responsibility; and

 

(e)                                  in the case of a subletting, complete plans
and specifications for any work to be done in the Premises to be sublet.

 

16.3                        Landlord’s Response. Within thirty (30) days after
Landlord’s receipt of Tenant’s Notice, Landlord shall notify Tenant whether
Landlord (i) consents to the proposed sublet or assignment, (ii) does not
consent to the proposed sublet or assignment, or (iii) elects to exercise its
recapture right, as described in Section 16.5. Without limiting other reasons
for which Landlord may withhold its consent, Landlord will have the right to
withhold its consent to the proposed sublease or assignment if (1) the proposed
assignee’s financial condition is not, in the reasonable judgment of Landlord,
sufficient to cover the obligations under this Lease assumed by such party,
(2) Tenant is offering to sublet or assign space at a rate that is below the
then market rate being charged by Landlord for space of like availability and
quantity, (3) the proposed sublease or assignment would be to an existing
tenant, subtenant or other occupant of the Building (or to any subsidiary or
affiliate of the foregoing) and Landlord has available space of comparable size
in the Building at the time of the proposed assignment or sublet, (4) the
proposed sublease or assignment would be to any prospective tenant (or to a
subsidiary or affiliate thereof) with whom Landlord has negotiated for the
leasing of space in the Building or any other building owned by Landlord or an
affiliate of Landlord during the six (6) month period prior to Landlord’s
receipt of Tenant’s Notice, (5) the business of the proposed subtenant or

 

30

--------------------------------------------------------------------------------


 

assignee is not compatible with the type of occupancy of the Building, or such
business will create a material increase in use of the facilities of the
Building, (6) the business of the proposed subtenant or assignee, as determined
by its North American Industry Classification System code, would make it subject
to the provisions of ISRA, or (7) the proposed sublease or assignment is
reasonably likely to adversely affect the quality or marketability of either the
rentable area or the Building.

 

16.4                Requirements. In addition to the foregoing requirements,

 

(a)                                 no assignment or sublease will be permitted
if, at the effective date of such assignment or sublease, Tenant is in default
under any monetary obligation under this Lease or is in default under any
non-monetary obligation of which Tenant has been given written notice;

 

(b)                                 no assignment or sublease will be permitted
unless Tenant agrees, at the time of the proposed assignment or sublease and in
Tenant’s Notice, to pay to Landlord, immediately upon receipt thereof, fifty
percent (50%) of all Net Rental Proceeds;

 

(c)                                  Tenant shall not advertise in any
publication, flyer or electronic communication any sublease or assignment at a
rate that is below the then market rate being charged by Landlord for space of
like availability and quantity; and

 

(d)                                 Tenant shall pay Landlord within ten
(10) days after demand, as Additional Rent, all reasonable costs and expenses
incurred or paid by Landlord in connection with any proposed assignment or
subletting, including, without limitation, the costs of making investigations as
to the acceptability of the proposed assignee or sublessee and any reasonable
legal fees and expenses incurred in connection with the review of the proposed
assignment or sublease and all of the documents and other information related
thereto (which costs and expenses Tenant covenants and agrees to pay regardless
of whether Landlord consents to the proposed assignment or sublease) but which
costs and fees shall be capped at Two Thousand Five Hundred Dollars ($2,500.00).

 

16.5                                                                       
Recapture. (a) If Tenant proposes to assign this Lease, or sublease a portion of
the Premises affecting, collectively with all other subleases then in effect,
more than fifty percent (50%) of the rentable square footage of the Premises,
then Landlord will have the right, exercisable by written notice (the “Recapture
Notice”) to Tenant within thirty (30) days after receipt of Tenant’s Notice, to
recapture the space described in Tenant’s Notice (the “Recapture Space”). The
Recapture Notice will cancel and terminate this Lease with respect to the
Recapture Space as of the date stated in Tenant’s Notice for the commencement of
the proposed assignment or sublease and Tenant shall surrender possession of the
Recapture Space as of such date. Thereafter, the Basic Rent and Additional Rent
will be equitably adjusted based upon the square footage of the Premises then
remaining, after deducting the square footage attributable to the Recapture
Space.

 

(b)                                 Landlord’s Exercise. If Landlord elects to
exercise its recapture right and the Recapture Space is less than the entire
Premises, then Landlord, at its sole expense, will have the obligation to make
such alterations to the Premises required, in Landlord’s reasonable judgment, to
make such Recapture Space a self-contained rental unit. Landlord shall perform
all

 

31

--------------------------------------------------------------------------------


 

such work, if any, with as little inconvenience to Tenant’s business as is
reasonably possible; provided, however, that (i) Landlord will not be required
to perform such work after normal business hours or on weekends, and
(ii) Landlord will not be deemed guilty of an eviction, partial eviction,
constructive eviction or disturbance of Tenant’s use or possession of the
Premises on account of such work and will not be liable to Tenant on account of
same.

 

16.6                        Sublease Requirements. In addition to the foregoing
requirements, each sublease must contain the following provisions:

 

(a)                                 The sublease must be subject and subordinate
to all of the terms and conditions of this Lease.

 

(b)                                 At Landlord’s option, if this Lease
terminates prior to the expiration of the sublease, the subtenant must make full
and complete attornment to Landlord for the balance of the term of the sublease.
Such attornment must be evidenced by an agreement in form and substance
satisfactory to Landlord executed and delivered by subtenant within five
(5) days after Landlord’s request therefor.

 

(c)                                  The term of the sublease must not extend
beyond a date which is one day prior to the Termination Date.

 

(d)                                 The subtenant will not be permitted to
further sublet all or any portion of the subleased space or to assign its
sublease without Landlord’s prior written consent.

 

(e)                                  The subtenant must waive the provisions of
any law that gives the subtenant any right to terminate the sublease or to
surrender possession of the subleased if Landlord brings any proceedings to
terminate this Lease.

 

16.7                        Permitted Transfers. Notwithstanding anything to the
contrary contained in this Article 16, any sublease or assignment to a Tenant
Affiliate or a Tenant Successor will not require Landlord’s consent and will not
be subject to Sections 16.1 (first sentence only), 16.3, 16.4(b), 16.5 and
16.15, but all other provisions of this Article 16 will apply to such sublease
or assignment. Tenant shall furnish Landlord with a copy of such sublease or
assignment within five (5) days after execution thereof. “Tenant Affiliate”
means any corporation or other entity controlled by, under common control with
or which controls the original Tenant named in this Lease or in which original
Tenant named in this Lease, directly or indirectly, has a fifty percent (50%) or
greater voting or ownership interest. “Tenant Successor” means mean (a) a
corporation or other business entity which is the surviving entity resulting
from a merger or consolidation with, or other reorganization of, Tenant, its
successors or assigns, completed in accordance with applicable statutory
provisions for the merger, consolidation or reorganization, provided that by
operation of law or by effective provisions contained in the instruments of
merger or consolidation, or reorganization the liabilities of the corporations
or other business entities participating in such merger, consolidation or
reorganization are assumed by the corporation or other business entity surviving
such merger, consolidation or reorganization, or (b) a corporation or other
business entity acquiring all or substantially all of the assets of Tenant,
including the leasehold estate created by this Lease, and assuming the
obligations of Tenant under this Lease, or (c) a corporation or other business
entity acquiring all or substantially all of the outstanding

 

32

--------------------------------------------------------------------------------


 

stock or other ownership interest of Tenant; provided that such merger,
consolidation, reorganization or acquisition, whichever the case may be, is not
principally for the purpose of transferring the leasehold estate created hereby;
and provided further that immediately after giving effect to any such merger,
consolidation, reorganization or acquisition, whichever the case may be, the
corporation or other business entity surviving such merger or created by such
consolidation or reorganization, or acquiring such assets or such stock, as the
case may be, shall have a net worth (excluding any amounts attributable to good
will) which is equal to or greater than the net worth of Tenant immediately
preceding the merger, consolidation, reorganization or acquisition. Tenant shall
provide Landlord with evidence, reasonably satisfactory to Landlord, that such
net worth requirement is satisfied.

 

16.8                        Events Constituting Assignment. Each of the
following events will be deemed to be an assignment of this Lease and will
require the prior written consent of Landlord in compliance with this Article 16
(including the delivery of a Tenant’s Notice):

 

(a)                                 subject to Section 16.7, any assignment or
transfer of this Lease by operation of law;

 

(b)                                 any hypothecation, pledge, or collateral
assignment of this Lease;

 

(c)                                  any involuntary assignment or transfer of
this Lease in connection with bankruptcy, insolvency, receivership, or similar
proceeding;

 

(d)                                 subject to Section 16.7, any assignment,
transfer, disposition, sale or acquisition of a controlling interest in Tenant
to or by any person, entity, or group of related persons or affiliated entities,
whether in a single transaction or in a series of related or unrelated
transactions; or

 

(e)                                  subject to Section 16.7, any issuance of an
interest or interests in Tenant (whether stock, partnership interests, or
otherwise) to any person, entity, or group of related persons or affiliated
entities, whether in a single transaction or in a series of related or unrelated
transactions, which results in such person, entity, or group holding a
controlling interest in Tenant. For purposes of the immediately foregoing, a
“controlling interest” of Tenant means 25% or more of the aggregate issued and
outstanding equitable interests (whether stock, partnership interests,
membership interests or otherwise) of Tenant or the ability to control the
management of Tenant.

 

16.9                        Assumption. It is a further condition to the
effectiveness of any assignment otherwise complying with this Article 16 that
the assignee execute, acknowledge, and deliver to Landlord an agreement in form
and substance reasonably satisfactory to Landlord whereby the assignee assumes
all obligations of Tenant under this Lease and agrees that the provisions of
this Article 16 will continue to be binding upon it with respect to all future
assignments and deemed assignments of this Lease.

 

16.10                 Tenant Remains Liable. No assignment of this Lease or any
sublease of all or any portion of the Premises will release or discharge Tenant
from any liability under this Lease and Tenant will continue to remain primarily
liable under this Lease.

 

33

--------------------------------------------------------------------------------


 

16.11                 Permits and Approvals. Tenant will be responsible for
obtaining all required permits and approvals in connection with any assignment
of this Lease or any subletting of the Premises. Tenant shall deliver copies of
all such permits and approvals to Landlord prior to the commencement of any
construction work, if construction work is to be done in connection with such
sublease or assignment. Tenant shall, upon demand, reimburse Landlord for all
actual and documented costs, including, but not limited to, reasonable
attorneys’ fees and disbursements, incurred by Landlord in reviewing any
proposed assignment of this Lease, any proposed sublease of the Premises, and
any permits, approvals, and applications in connection with any construction to
be performed in the Premises.

 

16.12                 Deadline for Consummation of Assignment or Sublease. If
Landlord consents to any proposed assignment or sublease and Tenant fails to
consummate such assignment or sublease within ninety (90) days after Landlord
gives such consent, Tenant will be required to again comply with all of the
provisions this Article 16 before assigning this Lease or subletting any part of
the Premises. Within ten (10) days after the execution of any sublease or
assignment, Tenant shall deliver to Landlord a fully-executed copy of such
sublease or assignment.

 

16.13                 Indemnification. If Landlord withholds its consent to any
proposed assignment or sublease, Tenant shall defend, indemnify, and hold
Landlord harmless from and against all liability, damages, costs, fees,
expenses, penalties, and charges (including, but not limited to, reasonable
attorneys’ fees and disbursements) arising out of any claims made by any brokers
or other persons claiming a commission or similar compensation in connection
with the proposed assignment or sublease.

 

16.14                 Bankruptcy. (a) Notwithstanding anything to the contrary
contained in this Lease, if this Lease is assigned to any person or entity
pursuant to the provisions of the Bankruptcy Code, all consideration payable in
connection with such assignment shall be paid to Landlord and will be and remain
the exclusive property of Landlord and will not constitute property of Tenant or
of the estate of Tenant within the meaning of the Bankruptcy Code. All
consideration constituting Landlord’s property under the preceding sentence not
paid to Landlord shall be held in trust for the benefit of Landlord and be
promptly paid to or turned over to Landlord.

 

(b)                                 Adequate Assurance. If Tenant proposes to
assign this Lease pursuant to the provisions of the Bankruptcy Code to any
person or entity who has made a bona fide offer to accept an assignment of this
Lease on terms acceptable to Tenant, then Tenant shall deliver to Landlord
written notice of such proposed assignment setting forth (i) the name and
address of such person or entity, (ii) all of the terms and conditions of such
offer, and (iii) the adequate assurance to be provided by Tenant to assure such
person’s or entity’s future performance under this Lease, including, without
limitation, the assurance referred to in Section 365(b)(3) of the Bankruptcy
Code, or any such successor or substitute legislation or rule thereto, shall be
given to Landlord by Tenant no later than twenty (20) days after receipt by
Tenant, but in any event no later than ten (10) days prior to the date Tenant
makes application to a court of competent jurisdiction for authority and
approval to enter into such assignment and assumption. For the purposes of
clause (iii) above, “adequate assurance” means the deposit of cash security in
an amount equal to the Basic Rent and Additional Rent payable under this Lease
for the next succeeding twelve (12) months (which annual Additional Rent shall
be reasonably estimated by

 

34

--------------------------------------------------------------------------------


 

Landlord). Landlord will thereupon have the right, exercisable by written notice
to Tenant given at any time prior to the effective date of the proposed
assignment, to accept an assignment of this Lease upon the same terms and
conditions and for the same consideration, if any, as the bona fide offer made
by such entity or person for the assignment of this Lease. Any person or entity
to which this Lease is assigned pursuant to the provisions of the Bankruptcy
Code will be deemed without further act or deed to have assumed all of the
obligations arising under this Lease on or after the date of such assignment.
Any such assignee shall, upon demand, execute and deliver to Landlord an
instrument confirming such assumption.

 

16.15         Landlord’s Right to Negotiate. After Landlord recaptures the
Recapture Space, Landlord will have the right to (i) negotiate directly with any
proposed subtenant or assignee of Tenant, and (ii) enter into a direct lease
with any proposed subtenant or assignee of Tenant for any space in the Building,
including the space covered by the proposed sublease or assignment, on such
terms and conditions as are mutually acceptable to Landlord and the proposed
subtenant or assignee.

 

ARTICLE 17

CASUALTY

 

17.1                Notice. If any part of the Premises is damaged, Tenant shall
promptly notify Landlord in writing of the extent of such damage. Landlord
shall, as soon as reasonably practicable after Landlord is notified of the
damage, notify Tenant in writing of Landlord’s estimate of the anticipated time
required for Restoration of the Premises (“Landlord’s Repair Notice”).

 

17.2                Premises Not Untenantable. If the Premises are damaged, but
no portion thereof is rendered untenantable, and this Lease is not terminated
pursuant to Sections 17.4 or 17.5, Landlord shall, at its own cost and expense,
cause the Restoration to be completed as soon as reasonably practicable and the
Basic Rent and Additional Rent will not abate.

 

17.3                Premises Untenantable. If the Premises are damaged and
rendered partially or wholly untenantable, and this Lease is not terminated
pursuant to Section 17.4 or 17.5, Landlord shall, at its own cost and expense,
cause the Restoration to be completed as soon as reasonably practicable, and the
Basic Rent and Additional Rent will be equitably abated.

 

17.4                Termination. (a) If the Building is damaged and, in
Landlord’s reasonable judgment, the total cost of Restoration will equal or
exceed thirty percent (30%) or more of the full insurable value of the Building,
then Landlord will have the right to terminate this Lease by delivering a
written termination notice to Tenant within sixty (60) days after the occurrence
of such casualty. If Landlord exercises its right to terminate this Lease
pursuant to this Section 17.4, all Basic Rent and Additional Rent will be
prorated as of the date such casualty.

 

(b)                                 If the Premises and/or the Building are
damaged and, pursuant to Landlord’s Repair Notice, Restoration cannot be
completed within two hundred seventy (270) days or a material portion of the
Premises is damaged and rendered untenantable during the final year of the Term,
Landlord and Tenant will each have the right to terminate this Lease by
delivering a written termination notice to the other party within sixty (60)
days after the

 

35

--------------------------------------------------------------------------------


 

occurrence of such casualty (or, with respect to Tenant, within sixty (60) days
after Landlord delivers Landlord’s Repair Notice). If either Landlord or Tenant
exercises its right to terminate this Lease pursuant to this Section 17.4, all
Basic Rent and Additional Rent will be prorated as of the date of such casualty.

 

(c)                                  If this Lease is not terminated pursuant to
Sections 17.4 (a) or (b) and if Restoration has not been substantially completed
within the later of: (i) three hundred sixty five (365) days from the date of
the casualty or (ii) ninety (90) days after the estimate of the anticipated time
required for Restoration as set forth in Landlord’s Repair Notice (such later
date, the “Restoration Outside Date”), Tenant shall have the right to terminate
this Lease (subject to the final sentence of this Section 17.4(c)) by notice
given to Landlord at any time after the Restoration Outside Date but prior to
the date on which substantial completion of Restoration occurs; provided,
however, the Restoration Outside Date shall be extended by a period of time
equal to all Excusable Delays. For the purposes of this Section 17.4(c),
Restoration shall be deemed “substantially completed” on the date on which
Restoration to the damaged portions of the Premises and/or the Building has been
completed, except for minor details of construction thereof which will not
unreasonably interfere with Tenant’s use of the Premises. Notwithstanding
anything to the contrary contained herein, if Tenant gives a termination notice
pursuant to this Section 17.4(c) on account of Landlord not substantially
completing the Restoration on or before the Restoration Outside Date, then if
Landlord causes Restoration to be substantially completed within thirty (30)
days after receiving Tenant’s termination notice, Tenant’s termination notice
shall be deemed to be automatically rescinded and this Lease shall remain in
full force and effect.

 

17.5                Restoration. If the Net Award received by Landlord plus the
amount of the Landlord’s deductible is not adequate to complete Restoration or
if the holder of any Underlying Encumbrance elects to retain the Net Award,
Landlord will have the right to terminate this Lease by delivering a written
termination notice to Tenant within sixty (60) days after the amount of such Net
Award is ascertained or the date on which the holder of any Underlying
Encumbrance notifies Landlord that it has elected to retain the Net Award. If
Landlord exercises its right to terminate this Lease pursuant to this
Section 17.5, all Basic Rent and Additional Rent will be prorated as of the date
of such casualty. Landlord will have no Restoration obligation if the damage to
the Building results in the termination of any underlying ground lease.

 

ARTICLE 18

CONDEMNATION

 

18.1                Taking. Tenant hereby irrevocably assigns to Landlord any
award or payment to which Tenant becomes entitled by reason of any Taking of all
or any part of the Property, except that Tenant will be entitled to any award or
payment for the Taking of Tenant’s trade fixtures, equipment and/or personal
property and for relocation and moving expenses, provided the amount of the Net
Award payable to Landlord with respect to the fee interest is not diminished.
All amounts payable pursuant to any agreement with any condemning authority made
in settlement of or under threat of any condemnation or other eminent domain
proceeding will be deemed to be an award made in such proceeding. Tenant agrees
that this Lease will control the rights of Landlord and Tenant with respect to
any Net Award and any contrary provision of any present or future law is hereby
waived.

 

36

--------------------------------------------------------------------------------


 

18.2                        Entire Premises. In the event of a Taking of the
entire Premises, the Term will terminate as of the date when possession is taken
by the condemning authority and all Basic Rent and Additional Rent will be
prorated as of such date.

 

18.3                        Portion of Premises. In the event of a Taking of
twenty percent (20%) or more of the Premises or a Taking of access thereto, if
Tenant determines in good faith that the Taking will have a permanent, material,
adverse effect on Tenant’s operations at the Premises, then in any of the
foregoing events, Tenant may, at any time either prior to or within sixty (60)
days after the date the condemning authority takes possession of the applicable
portion of the Premises, elect to terminate this Lease by delivering a written
termination notice to Landlord. If Tenant fails to exercise such termination
option, or if such option does not apply to a Taking, (i) Landlord shall,
subject to any Excusable Delay and Section 18.4, cause Restoration to be
completed as soon as reasonably practicable, but in no event later than ninety
(90) days after the date the condemning authority takes possession of the
applicable portion of the Premises, and (ii) the Basic Rent and Additional Rent
thereafter payable will be equitably prorated based upon the square footage of
the Premises and/or parking actually taken.

 

18.4                        Restoration. If (a) the Net Award is inadequate to
complete Restoration, or (b) in the case of a Taking of twenty percent (20%) or
more of the Premises, Tenant has not elected to terminate this Lease pursuant to
Section 18.3 hereof, then Landlord may elect either to complete such Restoration
or terminate this Lease by delivering a written termination notice to Tenant
within sixty (60) days after (i) the date the amount of the Net Award is
ascertained, or (ii) the expiration of the sixty (60) day period during which
Tenant may terminate this Lease pursuant to Section 18.3. If Landlord terminates
this Lease pursuant to this Section 18.4, all Basic Rent and Additional Rent
will be apportioned as of the date the condemning authority takes possession of
the Premises. Landlord’s obligation to perform Restoration is subject to the Net
Award being made available to Landlord by any Lender or Master Landlord whose
interest may be superior to Landlord.

 

ARTICLE 19

EVENTS OF DEFAULT

 

19.1                        Events of Default. Any of the following occurrences,
conditions or acts are an “Event of Default” under this Lease:

 

(a)                                 Tenant fails to pay any Basic Rent,
Additional Rent or other amount payable by Tenant hereunder within ten (10) days
of the date such payment is due.

 

(b)                                 [Intentionally omitted]

 

(c)                                  [Intentionally omitted]

 

(d)                                 Tenant or any guarantor of Tenant’s
obligations hereunder (“Guarantor”) files a petition in bankruptcy pursuant to
the Bankruptcy Code or under any similar federal or state law, or is adjudicated
a bankrupt or becomes insolvent, or commits any act of bankruptcy as defined in
any such law, or takes any action in furtherance of any of the foregoing.

 

37

--------------------------------------------------------------------------------


 

(e)                                  A petition or answer is filed proposing the
adjudication of Tenant or any Guarantor as a bankrupt pursuant to the Bankruptcy
Code or any similar federal or state law, and (i) Tenant or such Guarantor
consents to the filing thereof, or (ii) such petition or answer is not
discharged within sixty (60) days after the filing thereof.

 

(f)                                   A receiver, trustee or liquidator (or
other similar official) of Tenant or any Guarantor of all or substantially all
of its business or assets or of the estate or interest of Tenant in the Premises
is appointed and not be discharged within sixty (60) days thereafter or if
Tenant or such Guarantor consents to or acquiesces in such appointment.

 

(g)                                  The estate or interest of Tenant in the
Premises is levied upon or attached in any proceeding and such process is not
vacated or discharged within sixty (60) days after such levy or attachment.

 

(h)                                 Tenant uses or permits the use of the
Premises for any purpose other than expressly specified in Section 8.1.

 

(i)                                     Tenant fails to comply with any of the
provisions of Article 11 and such failure is not cured within fifteen (15) days
after Landlord provides written notice of such failure.

 

(j)                                    Tenant fails to discharge or bond over
any Lien within the time period set forth in Article 12.

 

(k)                                 Tenant fails to maintain the insurance
required by Article 14, or Tenant fails to deliver to Landlord the insurance
certificates required by Article 14 within the time periods set forth in
Section 14.1(c) and such failure is not cured within one (1) Business Day after
Landlord provides written notice of such failure.

 

(1)                                 Tenant fails to deliver to Landlord the
estoppel certificate required by Article 15 within the time period set forth
therein.

 

(m)                             Tenant assigns this Lease or sublets all or any
portion of the Premises without complying with all the provisions of Article 16.

 

(n)                                 Tenant fails to deliver to Landlord the
subordination agreement required by Section 23.1 within the time period set
forth therein.

 

(o)                                 Tenant fails to deliver Landlord any
financial information within the time period required by Section 29.4 and such
failure continues for ten (10) days after Landlord gives Tenant written notice
of such failure.

 

(p)                                 Tenant fails to comply with any Legal
Requirement or Insurance Requirement, and such failure continues for a period of
ten (10) days after Landlord gives written notice to Tenant specifying such
default and demanding that the same be cured.

 

(q)                                 Tenant defaults in the observance or
performance of any provision of this Lease other than those provisions
contemplated by clauses (a) through (p) of this Section 19.1 and such default
continues for thirty (30) days after Landlord gives written notice to Tenant

 

38

--------------------------------------------------------------------------------


 

specifying such default and demanding that the same be cured, provided that if
such failure cannot be cured within said thirty (30) day period, Tenant shall
not be in default hereunder so long as Tenant commences curative action within
such thirty (30) day period, diligently and continuously pursues the curative
action and cures the failure within a commercially reasonably period of time
(not to exceed ninety (90) days) after such written notice from Landlord.

 

(r)                                    Any Guarantor defaults under the terms
and conditions of any guaranty delivered to Landlord and such default continues
beyond any applicable cure periods contained therein, or if any of the
representations and/or warranties made by any Guarantor are untrue or materially
misleading as of the date of the guaranty is delivered to Landlord.

 

Notwithstanding anything contained in this Section 19 to the contrary, in the
event of an Emergency, each provision of this Section 19 regarding the time
period within which to correct a non-monetary default will be deemed to be “as
soon as possible” with diligent, continuous prosecution of corrective action.
For purposes of this Section 19, “Emergency” means a condition or potential
condition that requires immediate action to (i) preserve the safety of persons
or property, or (ii) prevent the interruption or suspension of services deemed
critical by Landlord to the operation of the Building, or (iii) avoid or correct
a violation of any Legal Requirement.

 

ARTICLE 20

CONDITIONAL LIMITATIONS, REMEDIES

 

20.1                Termination. This Lease and the Term and estate hereby
granted are subject to the limitation that, whenever an Event of Default has
occurred and is continuing, Landlord will have the right, notwithstanding the
fact that Landlord may have some other remedy hereunder or at law or in equity,
to terminate this Lease on a date specified in a written termination notice
delivered to Tenant, which date must be at least ten (10) days after the date
Tenant receives such termination notice. Upon the date specified in Landlord’s
termination notice, this Lease and the estate hereby granted will terminate with
the same force and effect as if the date specified in Landlord’s notice was the
Termination Date.

 

20.2                Remedies. (a) Upon any termination of this Lease pursuant to
this Article 20, or as required or permitted by law, Tenant shall immediately
quit and surrender the Premises to Landlord, and Landlord may, enter upon,
re-enter, possess and repossess the same, but only through summary proceedings
if Tenant remains in possession of the Premises, and again have, repossess and
enjoy the same as if this Lease had not been made, and in any such event Tenant
and no person claiming through or under Tenant by virtue of any law or an order
of any court will be entitled to possession or to remain in possession of the
Premises but shall immediately quit and surrender the Premises.

 

(b)                                 If Landlord terminates this Lease pursuant
to this Article 20, Tenant will remain liable for (i) the sum of (x) all Basic
Rent, Additional Rent and other amounts payable by Tenant hereunder until the
date this Lease would have expired had such termination not occurred, and
(y) all reasonable actual and documented expenses incurred by Landlord in
reentering the Premises, repossessing the same, making good any default of
Tenant, painting, altering or dividing the Premises, putting the same in proper
repair, reletting the same (including

 

39

--------------------------------------------------------------------------------


 

any and all reasonable attorneys fees and disbursements and reasonable brokerage
fees incurred in so doing), removing and storing any property left in the
Premises following such termination, and any and all reasonable expenses which
Landlord may incur during the occupancy of any new tenant (other than expenses
of a type that are Landlord’s responsibility under the terms of this Lease);
less (ii) the net proceeds of any reletting actually received by Landlord.
Tenant agrees to pay to Landlord the difference between items (i) and (ii) above
with respect to each month during the period that would have constituted the
balance of the Term, at the end of such month. Any suit brought by Landlord to
enforce collection of such difference for any one month will not prejudice
Landlord’s right to enforce the collection of any difference for any subsequent
month. Tenant’s liability under this Section 20.2(b) will survive the
institution of summary proceedings and the issuance of any warrant thereunder.

 

(c)                                  If Landlord terminates this Lease pursuant
to this Article 20, Landlord will have the right, to require Tenant to pay to
Landlord, on demand, as liquidated and agreed final damages in lieu of Tenant’s
liability under Section 20.2(b), an amount equal to the difference (discounted
to the date of such demand at an annual rate of interest equal to the
then-current yield on actively traded United States Treasury bills or United
States Treasury notes having a maturity substantially comparable to the
remaining term of this Lease as of the date of such termination, as published in
the Federal Reserve Statistical Release for the week before the date of such
termination) between (i) the Basic Rent and Additional Rent, computed on the
basis of the then current annual rate of Basic Rent and Additional Rent and all
fixed and determinable increases in Basic Rent, which would have been payable
from the date of such demand to the date when this Lease would have expired if
it had not been terminated (discounted as noted above), and (ii) the then fair
rental value of the Premises for the same period less the costs of reletting
expenses, including the cost to paint, alter or divide the space, put the same
in proper repair, reasonable attorneys’ fees and disbursements, reasonable
brokerage fees. Upon payment of such liquidated and agreed final damages, Tenant
will be released from all further liability under this Lease with respect to the
period after the date of such demand, except for those obligations that
expressly survive the termination of this Lease.

 

20.3                Liquidated Damages. Nothing herein contained will limit or
prejudice the right of Landlord, in any bankruptcy or insolvency proceeding, to
prove for and obtain as liquidated damages by reason of such termination an
amount equal to the maximum allowed by any bankruptcy or insolvency proceedings,
or to prove for and obtain as liquidated damages by reason of such termination,
an amount equal to the maximum allowed by any statute or rule of law whether
such amount is greater or less than the excess referred to above.

 

20.4                Abandonment. If, following an Event of Default, Tenant
abandons the Premises, Landlord may, at its option and for so long as Landlord
does not terminate Tenant’s right to possession of the Premises, enforce all of
its rights and remedies under this Lease, including the right to recover all
Basic Rent, Additional Rent and other payments as they become due hereunder.
Additionally, if following an Event of Default, Tenant abandons the Premises,
then Landlord will be entitled to recover from Tenant all costs of maintenance
and preservation of the Premises, and all costs, including attorneys’ and
receiver’s fees, incurred in connection with the appointment of or performance
by a receiver to protect the Premises and Landlord’s interest under this Lease.

 

40

--------------------------------------------------------------------------------


 

20.5                Indemnity Survives. Nothing herein will be deemed to affect
Landlord’s indemnification rights under this Lease.

 

20.6                Attorneys Fees. If either party brings an action or other
proceeding to enforce or interpret any of the terms of this Lease, the
non-prevailing party shall pay the reasonable attorneys fees and costs incurred
by the prevailing party in such action or proceeding.

 

20.7                Landlord’s Cure Rights. If Tenant is in default of any of
its obligations under this Lease, Landlord may, without waiving such default,
perform such obligations for the account and at the expense of Tenant
(a) immediately and without notice in the case of Emergency, (b) within ten
(10) days after notice from Landlord with respect to the imposition of any Lien
against all or any portion of the Property and (c) in any other case, if such
default continues after thirty (30) days from the date Landlord delivers a
written notice to Tenant stating Landlord’s intention to perform such obligation
for the account and at the expense of Tenant. Upon Landlord’s demand, Tenant
shall pay to Landlord all reasonable and documented costs and expenses incurred
by Landlord in performing any obligations of Tenant under this Lease.

 

20.8                Remedies Not Exclusive; No Waiver. Except as otherwise
provided in this Article 20, no remedy or election hereunder will be deemed
exclusive but will, wherever possible, be cumulative with all other remedies
herein provided or permitted at law or in equity. No provision of this Lease
will be deemed to have been waived by Landlord unless a written waiver from
Landlord has first been obtained and, without limiting the generality of the
foregoing, no acceptance of Basic Rent or Additional Rent subsequent to any
default and no condoning, excusing or overlooking by Landlord on previous
occasions of any default or any earlier written waiver will be taken to operate
as a waiver by the Landlord or in any way defeat or otherwise affect the rights
and remedies of the Landlord hereunder.

 

20.9                Tenant’s Cure Rights. (a) If during the Term Landlord shall
default with respect to a material obligation in the performance of any
maintenance to the Premises for which it is responsible hereunder or in
providing any service to the Premises which it is obligated to provide
hereunder, and, if not cured, such default would adversely affect Tenant’s use
and occupancy of the Premises, then Tenant may cure the default at the expense
of Landlord (any work performed by Tenant to satisfy Landlord’s obligations
hereunder, including, without limitation, any work to satisfy Landlord’s
obligations with respect to an Emergency Required Repair, is referred to herein
as “Self Help Work”); provided such default continues for more than thirty (30)
days from the date of the giving of notice to Landlord of the default (or
shorter or no notice in the event of an Emergency) and of Tenant’s intention to
cure the default pursuant to this Section 20.9 provided, further, however, such
cure right will be suspended if, within such thirty (30) day period, Landlord
commences the cure and thereafter diligently prosecutes same to completion.
Notwithstanding the foregoing, if Landlord shall default in its obligation under
this Lease to perform, in accordance with the provisions of this Lease, any
Emergency Required Repair (as hereinafter defined), Tenant may cure the default
at the expense of Landlord in accordance with the provisions hereof provided
such default continues for more than (2) Business Days after the date on which
Tenant gives Landlord notice of the default (which notice shall include a
statement that the repair constitutes an Emergency Required Repair) and of
Tenant’s intention to cure the default pursuant to this Section 20.9; provided,
however, such cure right will be suspended if, within such two (2) Business Day
period, Landlord commences the cure and

 

41

--------------------------------------------------------------------------------


 

thereafter diligently prosecutes same to completion. As used herein, “Emergency
Required Repair” means a repair or maintenance within the Premises which
Landlord is obligated to perform under this Lease which must be completed
immediately to avoid imminent threat of harm to persons or material property
damage.

 

(b)                                 If Tenant, in connection with its
performance of any Self Help Work, makes any expenditure, then Landlord shall
reimburse Tenant for all reasonable out-of-pocket sums so paid, within thirty
(30) days after written demand therefor, which demand shall include reasonable
evidence of the costs for which reimbursement is sought, including copies of
applicable invoice(s).

 

(c)                                  In the event Tenant exercises its right to
cure pursuant to this Section 20.9, all work performed by Tenant shall be
performed conducted in a good and workmanlike manner in accordance with all
applicable Legal Requirements and in accordance with all other applicable
provisions of this Lease and without interfering with the use, occupancy and
rights of other tenants or occupants of the Building. For the avoidance of
doubt, Tenant shall not be permitted to perform any Self Help Work in any
portions of the Property other than within the Premises.

 

ARTICLE 21

ACCESS; RESERVATION OF EASEMENTS

 

21.1                Landlord’s Access. Landlord and Landlord’s agents and
representatives and parties designated by Landlord as having an interest in the
Property will have the right, at all reasonable hours, on no less than one
(1) Business Days’ advance written notice, and, in the presence of a
representative of Tenant (if elected by Tenant), to enter the Premises to:
(1) examine the Premises; (2) make repairs and alterations that, in Landlord’s
sole judgment, are necessary for the safety and preservation of the Premises and
the Building; (3) erect, maintain, repair or replace wires, cables, ducts,
pipes, conduits, vents or plumbing equipment; (4) show the Premises to
prospective new tenants during the last eighteen (18) months of the Term; and
(5) show the Premises to any mortgagees or prospective purchasers of the
Property. Landlord shall give Tenant three (3) Business Days prior written
notice before commencing any non-emergency repair or alteration. At all times
that Landlord is within the Premises Landlord shall use reasonable efforts to
minimize interference with Tenant’s operation of its business within the
Premises and access to the Premises.

 

21.2                Landlord will have the right, at any time, to (1) change the
arrangement and/or location of public entrances, passageways, doors, doorways,
corridors, elevators, stairs, toilets or any other public parts of the Building;
(2) make repairs, alterations or improvements to any portion of the Building;
(3) designate portions of the Building and the Property as Common Areas and
change such designations from time to time in Landlord’s sole discretion,
(4) change the name and/or number of the Building; and (5) change lawns,
sidewalks, driveways, parking areas and/or streets adjacent to or around the
Building.

 

21.3                Emergency Access. Landlord may enter upon the Premises at
any time in case of emergency without prior notice to Tenant.

 

42

--------------------------------------------------------------------------------


 

21.4                No Liability. Landlord, in exercising any of its rights
under this Article 21, will not be deemed guilty of an eviction, partial
eviction, constructive eviction or disturbance of Tenant’s use or possession of
the Premises and will not be liable to Tenant for same.

 

21.5                Minimum Inconvenience. All work performed by or on behalf of
Landlord in the Premises pursuant to this Article 21 shall be performed with as
little inconvenience to Tenant’s business in and unimpeded access to the
Premises as is reasonably possible.

 

21.6                Locks. Tenant shall not change any locks or install any
additional locks on doors entering the Premises without immediately giving to
Landlord a key to such lock. If, in an emergency, Landlord is unable to gain
entry to the Premises by the unlocking the entry doors thereto, Landlord will
have the right to forcibly enter the Premises and, in such event, Landlord will
have no liability to Tenant for any damage caused thereby. Tenant will be solely
responsible for any damage caused by Tenant’s failure to give Landlord a key to
any lock installed by Tenant.

 

21.7                Reservation of Rights. Landlord reserves the right to make
changes, alterations, additions, improvements, repairs and replacements to
(i) those portions of the Premises that Landlord is obligated to maintain and
repair pursuant to Section 7.2, (ii) the Building and the Property, and
(iii) fixtures and equipment in the Building; provided, however, that Landlord
shall not unreasonably obstruct access to the Premises or unreasonably interfere
with Tenant’s use of the Premises. Nothing contained in this Article 21 will be
deemed to relieve Tenant of any obligation to make any repair, replacement or
improvement or comply with any applicable Legal Requirements.

 

ARTICLE 22

ACCORD AND SATISFACTION

 

No payment by Tenant or receipt by Landlord of a lesser amount than the rent
herein stipulated will be deemed to be other than on account of the earliest
stipulated rent. No endorsement or statement on any check or any letter
accompanying any payment of rent will be deemed an accord and satisfaction and
Landlord may accept any such check or payment without prejudice to Landlord’s
right to recover the balance of such rent or pursue any other remedy provided in
this Lease.

 

ARTICLE 23

SUBORDINATION

 

23.1                        Subordination. (a) Subject to Section 23.1(b), this
Lease and the term and estate hereby granted are subject and subordinate to the
lien of each mortgage which now or at any time hereafter affects all or any
portion of the Property or Landlord’s interest therein and to all ground or
master leases which now or at any time hereafter affect all or any portion of
the Property (any such mortgage or ground lease being referred to herein as an
“Underlying Encumbrance”). Subject to Section 23.1(b), the subordination of this
Lease and the term and estate hereby granted to an Underlying Encumbrance will
be self-operative and no further instrument will be required to effect any such
subordination; provided, however, that, upon not less than ten (10) Business
Days’ prior notice by Landlord, Tenant shall execute, acknowledge

 

43

--------------------------------------------------------------------------------


 

and deliver to Landlord any and all reasonable instruments that may be necessary
or proper to effect such subordination or to confirm or evidence the same.

 

(b)                                 Simultaneously with or within sixty (60)
days after the date of this Lease, Landlord shall deliver to Tenant a
subordination, non-disturbance and attornment agreement from Landlord’s existing
lender. Notwithstanding anything to the contrary contained in this Article 23,
the subordination of this Lease to any Underlying Encumbrance arising after the
date of this Lease shall be conditioned upon Tenant receiving a subordination,
non-disturbance and attornment agreement (duly executed and acknowledged) from
the holder of the Underlying Encumbrance (“Non-Disturbance Agreement”). Any
Non-Disturbance Agreement shall be either (i) in substantially the form annexed
hereto as Schedule J, or (ii) in the standard form of the holder of the
applicable Underlying Encumbrance. Within fifteen (15) days after any written
request therefor from Landlord, Tenant shall execute, have acknowledged and
deliver to Landlord or the holder of any Underlying Encumbrance any
Non-Disturbance Agreement.

 

23.2                        Conveyance by Landlord. If all or any portion of
Landlord’s estate in the Property is sold or conveyed to any person, firm or
corporation upon the exercise of any remedy provided in any mortgage or by law
or equity, such person, firm or corporation (a) will not be liable for any act
or omission of Landlord under this Lease occurring prior to such sale or
conveyance except to the extent such act or omission continues following the
date of such sale or conveyance, in which event the successor shall cure any
existing default within a reasonable period of time provided the default is
capable of being cured, (b) will not be subject to any offset, defense or
counterclaim accruing prior to such sale or conveyance except for any offsets
expressly set forth in this Lease, (c) will not be bound by any payment prior to
such sale or conveyance of Basic Rent, Additional Rent or other payments for
more than one month in advance (except for any unapplied security deposit), and
(d) will be liable for the keeping, observance and performance of the other
covenants, agreements, terms, provisions and conditions to be kept, observed and
performed by Landlord under this Lease only during the period such person, firm
or corporation holds such interest.

 

23.3                        Cure Rights. In the event of a casualty or an act or
omission by Landlord that gives Tenant the right to terminate this Lease or to
claim a partial or total eviction, Tenant shall not exercise any such right or
make any such claim until (i) Tenant has delivered written notice of such
casualty, act or omission to the holder of each Underlying Encumbrance, and
(ii) the holder of each Underlying Encumbrance has had a reasonable opportunity
to, with reasonable diligence, remedy such casualty act or omission. Landlord
shall provide Tenant with the name and current address of the holder of each
Underlying Encumbrance and absent such notice, Tenant shall have no obligation
to comply with the provisions of clause (i) herein.

 

ARTICLE 24

TENANT’S REMOVAL

 

24.1                Surrender. Upon the expiration or earlier termination of
this Lease, Tenant shall surrender the Premises to Landlord broom clean in the
condition required to be maintained under Article 7. Any personal property
remaining in the Premises after the expiration or earlier termination of this
Lease will be deemed to have been abandoned by Tenant and Landlord will

 

44

--------------------------------------------------------------------------------


 

have the right to retain such property as its own or dispose of such property at
Tenant’s sole cost and expense.

 

24.2                Short Term Extension. Tenant shall have the right, by notice
given to Landlord at least three hundred sixty (360) days prior to the then
Termination Date (a “Short Term Extension Notice”), to elect to extend the Term
of this Lease for a period of ninety (90) days (the “Short Term Extension
Period”). A Short Term Extension Notice delivered by Tenant shall specifically
reference this Section 24.2. Tenant’s occupancy of the Premises during the Short
Term Extension Period shall be on all of the same terms, covenants and
conditions of this Lease except that the Basic Rent payable by Tenant during the
Short Term Extension Period shall be in an amount equal to one hundred fifty
percent (150%) of the Basic Rent payable by Tenant immediately prior to the
Short Term Extension Period. For the avoidance of doubt if Tenant elects to
extend the Term for the Short Term Extension Period and Tenant remains in
occupancy of the Premises after the expiration of the Short Term Extension
Period, then Tenant shall be deemed a holdover tenant pursuant to Section 24.3
hereof.

 

24.3                Holding Over. If Tenant, or any assignee or subtenant of
Tenant, holds over possession of the Premises beyond the expiration or earlier
termination of this Lease (as the Term may be extended for the Short Term
Extension period pursuant to Section 24.2 hereof), such holding over will not be
deemed to extend the Term or renew this Lease but such holding over will
continue upon the terms, covenants and conditions of this Lease except that the
charge for use and occupancy of the Premises for each calendar month or portion
thereof that Tenant or such assignee or subtenant holds over will be a
liquidated sum equal to the Applicable Holdover Percentage of the Basic Rent and
Additional Rent payable for the month immediately preceding the expiration or
earlier termination of this Lease. The “Applicable Holdover Percentage” means
(i) one hundred fifty percent (150%) for the first ninety (90) days following
the Termination Date (as the Term may be extended or the Short Term Extension
Period) and (ii) two hundred percent (200%) for all periods from and after the
ninetieth (90th) day after the Termination Date (as the Term may be extended or
the Short Term Extension Period). The parties recognize and agree that the
damage to Landlord resulting from any failure by Tenant or any assignee or
subtenant of Tenant to timely surrender possession of the Premises will exceed
the amount of the monthly Basic Rent and Additional Rent and will be impossible
to accurately measure. Without limiting Landlord’s other remedies under this
Lease, if the Premises are not surrendered within thirty (30) days the
expiration or earlier termination of this Lease (as the Term may be extended for
the Short Term Extension period pursuant to Section 24.2 hereof), Tenant shall
indemnify, defend and hold harmless Landlord against any and all losses and
liabilities resulting therefrom, including, without limitation, any claims made
by any succeeding tenant founded upon such delay. Nothing contained in this
Lease will be construed as a consent by Landlord to the occupancy or possession
of the Premises beyond the expiration or earlier termination of this Lease.
Tenant shall, at its sole cost and expense, take all actions required to remove
any assignee or subtenant of Tenant, or other party claiming rights to the
Premises under or through Tenant upon the expiration or earlier termination of
the Term. The provisions of this Article 24 will survive the expiration or
earlier termination of this Lease.

 

45

--------------------------------------------------------------------------------


 

ARTICLE 25

BROKERS

 

Tenant and Landlord each represent and warrant to the other that such party has
not had any dealings or entered into any agreements with any person, entity,
realtor, broker, agent or finder in connection with the negotiation of this
Lease other than the Brokers. Tenant shall indemnify, defend, and hold harmless
Landlord from and against any loss, claim, damage, expense (including costs of
suit and reasonable attorneys’ fees) or liability for any compensation,
commission or charges claimed by any other realtor, broker, agent or finder
claiming to have dealt with Tenant in connection with this Lease. Landlord shall
indemnify, defend and hold harmless Tenant from and against any loss, claim,
damage, expense (including costs of suit and reasonable attorneys’ fees) or
liability for any compensation, commission or charges claimed by any realtor,
broker, agent or finder claiming to have dealt with Landlord in connection with
this Lease including without limitation the Brokers. Landlord agrees to pay
Brokers a commission or other compensation in connection with this Lease per
separate agreements between Landlord and each of the Brokers. The provisions of
this Article 25 will survive the expiration or sooner termination of this Lease.

 

ARTICLE 26

NOTICES

 

Every notice or other communication required or contemplated by this Lease shall
be in writing and sent by: (i) certified or registered mail, postage prepaid,
return receipt requested, or (ii) nationally recognized overnight courier, such
as Federal Express or UPS, in each case addressed to the intended recipient at
the address set forth in the Basic Lease Provisions or at such other address as
the intended recipient previously designated by written notice to the other
party. Notwithstanding the foregoing, all invoices, statements and Building
Communications may be served by ordinary mail or otherwise delivered to Tenant
or left at the Premises. “Building Communications” means any notice relating to
the operation or maintenance of the Building that is given to substantially all
of the tenants of the Building, including, without limitation amendments to the
Building Rules and Regulations. Any notice delivered by the attorney for
Landlord or Tenant shall be deemed to be delivered by Tenant or Landlord, as the
case may be.

 

ARTICLE 27

NONRECOURSE

 

Tenant will have no recourse against any individual or entity comprising
Landlord, including, without limitation, the members, partners, directors,
trustees, and officers of Landlord, in connection with the occupancy and/or use
of the Premises by Tenant and Tenant’s Visitors; rather, Tenant agrees to look
solely to Landlord’s interest and estate in the Building for the satisfaction of
Tenant’s remedies arising out of or related to this Lease including, without
limitation, if and to the extent actually received by Landlord, rents and
Landlord’s interest in sales and refinancing proceeds and in condemnation and
insurance awards (less all costs and expenses of collecting the proceeds or the
awards and less all costs and expenses of restoration paid by Landlord on
account of the damage or Taking to which condemnation or insurance proceeds or
awards relate).

 

46

--------------------------------------------------------------------------------


 

ARTICLE 28

SECURITY DEPOSIT

 

28.1                                                                       
Security. (a) Concurrently with the execution of this Lease, Tenant shall
deposit with Landlord an unconditional “evergreen” letter of credit in an amount
equal to the Security set forth in the Basic Lease Provisions from a recognized
commercial banking institution located in the State of New Jersey or the City of
New York and having a net worth of at least $500,000,000.00. The letter of
credit (or renewals thereof) shall have an initial term of not less than one
(1) year and shall contain an “evergreen clause” providing that it shall
automatically renew as of its initial and each subsequent expiry date unless the
issuing bank gives Landlord written notice of the non-renewal at least sixty
(60) days prior to the then applicable expiry date. The letter of credit or any
replacement letter of credit that Tenant delivers to Landlord pursuant to this
Article 28 shall be in the form annexed hereto as Schedule L or in a
substantially similar form reasonably acceptable to Landlord. The letter of
credit will be held by Landlord as security for the full and faithful
performance of Tenant’s obligations under this Lease. The letter of credit must
be payable upon sight draft, together with a certification from Landlord that
Landlord is entitled to draw down the letter of credit pursuant to the terms of
this Lease. If (i) any Basic Rent, Additional Rent or other sum payable by
Tenant to Landlord is not paid when due, or (ii) Landlord makes any payments on
behalf of Tenant, or (iii) Tenant fails to perform any of its obligations under
this Lease, then, in each case, Landlord will have the right, without prejudice
to any other remedy Landlord may have, to draw down such letter of credit to
compensate or reimburse Landlord, as the case may be, toward the payment of
Basic Rent, Additional Rent or other such sum payable hereunder, or other loss
or damage sustained by Landlord on account of Tenant’s default. The Security
will not be deemed to be (x) a limitation on Landlord’s damages or other rights
and remedies available under this Lease or at law or equity, (y) a payment of
liquidated damages, or (z) an advance of the Basic Rent or Additional Rent. If
Landlord uses, applies, or retains all or any portion of the Security, Tenant
shall immediately restore the Security to its original amount. At least thirty
(30) days prior to the expiration of any letter of credit delivered by Tenant to
Landlord, or the expiration of any replacement letter of credit, Tenant shall
deliver to Landlord written confirmation from the issuing bank confirming the
extension of such original or replacement letter of credit. If Tenant fails to
timely provide Landlord with such evidence of renewal, Landlord will have the
right to draw down the entire letter of credit and to retain the proceeds as
security hereunder. Landlord will not be required to keep any cash security
separate from its own funds. Landlord will have no fiduciary responsibilities or
trust obligations with regard to any cash security and will not be obligated to
pay Tenant any interest on any cash security. Tenant shall not assign, pledge,
hypothecate, mortgage or otherwise encumber the Security.

 

(b)                                 If at any time during the Term (as the same
may be extended) Landlord reasonably determines that the financial condition of
the issuer of the then current letter of credit is such that Landlord’s ability
to draw upon such letter of credit is, or in the future may be, impaired,
restricted, refused or otherwise adversely affected, then Tenant shall, within
ten (10) Business Days of Landlord’s written request to Tenant, obtain a
replacement letter of credit in substitution for the then current letter of
credit in the form and amount required herein from an issuer acceptable to
Landlord in Landlord’s reasonable discretion.

 

47

--------------------------------------------------------------------------------


 

(c)                          (i)                                     Provided
that no Event of Default has occurred under this Lease, Tenant shall have the
right to reduce the amount of the Security from $450,000.00 to $300,000.00 as of
the one hundred eightieth (180th) day after the Basic Rent Commencement Date.

 

(ii)                                  Provided (A) no Event of Default has
occurred, (B) that the Security has been reduced in accordance with
Section 28.1(c)(i) hereof and (C) that, on or before (but no more than thirty
(30) days prior to) the one hundred eightieth (180th) day after the second (2nd)
anniversary of the Adjustment Date, Tenant provides Landlord with evidence, to
Landlord’s reasonable satisfaction, that Tenant has the financial capability to
satisfy its remaining obligations under this Lease, Tenant shall have the right
to reduce the amount of the Security from $300,000.00 to $150,000.00 as of the
one hundred eightieth (180th) day after the second (2nd) anniversary of the
Adjustment Date.

 

(iii)                               To effectuate the reduction in the Security
pursuant to Section 28.1(c)(i) or Section 28.1(c)(ii), Tenant shall obtain and
deliver to Landlord either a new letter of credit, complying with the provisions
of this Article 28, or an amendment to the existing letter of credit in form
reasonably satisfactory to Landlord, reflecting the then-applicable amount of
the Security. If Tenant obtains a new letter of credit, Landlord shall surrender
the existing letter of credit to Tenant simultaneously with its receipt of the
new letter of credit. Until Landlord receives any such new letter of credit or
amended letter of credit, the Security shall remain at the level of the letter
of credit then held by Landlord.

 

28.2                        Return of Security. So long as an Event of Default
does not exist, any part of the Security not used, applied, or retained by
Landlord shall be returned, without interest, to Tenant within sixty (60) days
after the end of the Term, subject to Landlord’s final inspection of the
Premises.

 

28.3                        Bankruptcy. In the event of bankruptcy or other
debtor-creditor proceeding against Tenant, the Security will be deemed to be
applied first to the payment of rent and other charges due Landlord for all
periods prior to filing of such proceedings.

 

28.4                        Transfer of Security. In the event of any transfer
of title to the Property or the Building or any assignment of Landlord’s
interest under this Lease, (i) with respect to any cash portion of the Security,
Landlord will have the right to transfer such cash portion to such transferee,
provided that Landlord gives Tenant the name and address of such transferee,
(ii) with respect to any Security held by Landlord in the form of a letter of
credit, Tenant shall, upon request from Landlord, obtain either a new letter of
credit from the issuing bank containing the same terms and for the same face
amount as the letter of credit then held by Landlord which names the new
landlord as the beneficiary, or the written consent of the issuing bank to the
assignment of the then existing letter of credit from Landlord to the new
landlord in form and substance reasonably satisfactory to the new landlord. If
Tenant obtains a new letter of credit, Landlord shall surrender the existing
letter of credit to Tenant simultaneously with its receipt of the new letter of
credit; the parties agree to coordinate such delivery and surrender so that it
is done on the effective date of the transfer of title to the Property or
Building or the assignment of this Lease by Landlord. Following any such
transfer of the cash portion of the Security, or such assignment or surrender of
any Security held in the form of a letter of credit, as applicable,

 

48

--------------------------------------------------------------------------------


 

Landlord will be automatically released from all liability for the return of the
Security. The provisions of this Section 28.4 will apply to every transfer of
the Security to a new transferee.

 

28.5                        Cooperation. If the letter of credit held by
Landlord is lost, stolen, mutilated or otherwise missing or destroyed, Tenant
shall, within ten (10) Business Days after request from Landlord, obtain a
duplicate letter of credit from the issuing bank containing the same terms and
for the same face amount as the letter of credit that was lost, stolen,
mutilated or otherwise missing or destroyed, provided that Landlord cooperates
in providing any reasonable written confirmation or other verification that the
issuer of the letter of credit may require.

 

ARTICLE 29

MISCELLANEOUS

 

29.1                        Miscellaneous. This Lease may not be amended except
by an instrument in writing signed on behalf of both parties. If any provision
of this Lease is held unenforceable by a court of competent jurisdiction, all
other provisions of this Lease will remain effective. If any provision of this
Lease is held unenforceable only in part or degree, it will remain effective to
the extent not held unenforceable. This Lease will bind and benefit both
parties’ permitted successors and assigns. The table of contents and the article
and section headings contained in this Lease are for convenience of reference
only and will not limit or otherwise affect the meaning of any provision of this
Lease. This Lease may be executed in counterparts, each of which is an original
and all of which together constitute one and the same instrument.

 

29.2                        No Surrender. No act or thing done by Landlord or
Landlord’s agents during the Term will be deemed an acceptance of a surrender of
the Premises, and no agreement to accept such surrender will be valid unless in
writing and signed by Landlord. No employee of Landlord or Landlord’s agents
will have any authority to accept the keys to the Premises prior to the
Termination Date and the delivery of keys to any employee of Landlord or
Landlord’s agents will not operate as an acceptance of a termination of this
Lease or an acceptance of a surrender of the Premises.

 

29.3                        Statements and Bills. Landlord’s failure to prepare
and deliver to Tenant any statement, notice or bill will in no way cause
Landlord to forfeit or surrender its rights to collect any amounts due and owing
to Landlord provided any required notice or bill is provided to Tenant within no
more than one (1) year after the date it was required by the terms of this Lease
to be provided to Tenant.

 

29.4                        Relocation. (a) Landlord hereby reserves the right,
at its sole option, to relocate Tenant to other space within the Building (the
“New Space”) so long as the following preconditions are satisfied:

 

(i)                                     the rentable square footage of the New
Space is the same as, or within 100 square feet (plus or minus) of, the rentable
square footage of the Premises; and

 

(ii)                                  Landlord, at its sole cost and expense,
has completed the New Space and has prepared the same for Tenant’s occupancy so
that the layout and the level of finish therein is reasonably comparable to the
layout and the level of finish of the Premises, including, without limitation,
the New Space has the same number of offices and conference rooms and

 

49

--------------------------------------------------------------------------------


 

approximately the same number of windows and approximately the same saw tooth
window lines.

 

If Landlord elects to exercise its relocation right, Landlord agrees to notify
Tenant of said exercise and of the estimated date of the relocation, which date
shall not be less than sixty (60) days after the date of Landlord’s notice.
Landlord shall not have the right to exercise its relocation right under this
Section 29.4 (i) more than one time during the Term of this Lease (which, for
the avoidance of doubt, includes the Extension Term) or (ii) during the first or
last Lease Years of the Term hereunder.

 

(b)                                 Landlord’s Reimbursement. Within twenty (20)
days of the date Landlord notifies Tenant that the New Space is ready for
occupancy, Tenant shall vacate the Premises and move into the New Space.
Landlord shall reimburse Tenant for all reasonable costs and expenses incurred
by Tenant in connection with (i) moving its equipment, furniture and other
personal property from the Premises to the New Space, (ii) installing its
telephone and computer systems in the New Space, (iii) installing its
identification sign at the entrance to the New Space and (iv) preparing new
business cards, stationary or letterhead (in an amount not to exceed $5,000.00).
Landlord shall reimburse Tenant for such actual and documented costs and
expenses within thirty (30) days of Landlord’s receipt of such documentation of
the costs and expenses incurred by Tenant in moving to the New Space.

 

(c)                                  Amendments to Lease. If Landlord exercises
its right to relocate Tenant, Landlord and Tenant shall, within twenty (20) days
after the date Tenant takes possession of the New Space, amend the provisions of
this Lease affected by such relocation. If the size of the New Space is less
than the size of the Premises, then amount of the Basic Rent and Tenant’s
Proportionate Share are affected, the Basic Rent and Additional Rent for the
calendar month in which the move to the New Space occurs will be equitably
adjusted. If the size of the New Space is greater than the size of the Premises,
Tenant’s Basic Rent and Tenant’s Proportionate Share shall not change. Within
five (5) Business Days of the date Tenant takes possession of the New Space,
Landlord shall refund to Tenant any amount owing to Tenant as a result of the
above adjustment of Basic Rent and Additional Rent.

 

29.5                New Space. After Tenant takes possession of the New Space,
the term “Premises” will be deemed to refer to the New Space.

 

29.6                Tenant’s Financials. Tenant shall keep proper books and
records of account in accordance with generally accepted accounting principles
consistently applied. Tenant shall deliver to Landlord, within one hundred
twenty (120) days after the close of each Tenant’s fiscal year, a balance sheet
and statement of income and expense for such year (which statement must
separately set forth the expenses of the Premises). In addition, Tenant shall
provide Landlord, within ten (10) days of Landlord’s request, such other
information with respect to Tenant as Landlord may reasonably request from time
to time. All financial statements must include a complete comparison with the
figures for the preceding year and must be certified by (a) the chief financial
officer of Tenant, or (b) if prepared by any accounting firm, by such accounting
firm. Notwithstanding the foregoing, if annual audited financial statements of
Tenant are publicly available, then Tenant shall not be obligated to provide a
balance sheet, a statement of income and expense or any other information to
Landlord pursuant to this Section 29.6.

 

50

--------------------------------------------------------------------------------


 

29.7                        No Offer. The submission of this Lease to Tenant for
examination does not constitute an offer to lease the Premises on the terms set
forth herein. This Lease will become effective only upon the execution and
delivery of the Lease by Landlord and Tenant.

 

29.8                        Access. Subject to all applicable Legal Requirements
and to Landlord’s Rules and Regulations, Tenant shall be permitted keyed access
to the Premises twenty-four (24) hours per day, seven (7) days per week.

 

29.9                        Rules and Regulations. Tenant, for itself and for
Tenant’s Visitors, covenants to comply with the Rules and Regulations attached
hereto as Schedule E. Landlord will have the right to amend the Rules and
Regulations from time to time, and Tenant, on behalf of itself and Tenant’s
Visitors, agrees to comply with such amendments after deliveries of copies
thereof to Tenant or the posting of copies thereof in a prominent place in the
Building. In case of any conflict or inconsistency between the provisions of
this Lease and any Rules and Regulations, the provisions of this Lease shall
control. To the extent Landlord enforces the Rules and Regulations, it shall do
so in a non-discriminatory manner.

 

29.10                 Authority. Tenant represents and warrants to Landlord:
(i) the execution and delivery of, the consummation of the transactions
contemplated by and the performance of all its obligations under, this Lease by
Tenant have been duly and validly authorized by its general partners, to the
extent required by its partnership agreement and applicable law, if Tenant is a
partnership or, if Tenant is a limited liability company, by its manager,
representative(s) or members to the extent required by its operating agreement
and applicable law or, if Tenant is a corporation, by its board of directors, if
necessary, and by its stockholders, if necessary, at meetings duly called and
held on proper notice for that purpose at which there were respective quorums
present and voting throughout; (ii) no other approval, partnership, corporate,
governmental or otherwise, is required to authorize any of the foregoing or to
give effect to Tenant’s execution and delivery of this Lease; and (iii) the
individual (or individuals) who executes and delivers this Lease on behalf of
Tenant is authorized to do so.

 

29.11                 Liability of Landlord. The Term “Landlord” as used in this
Lease, so far as the covenants and agreements on the part of Landlord are
concerned, shall be limited to mean and include only the owner (or lessee, as
applicable) or Mortgagee(s) in possession at the time in question of the
landlord’s interest in this Lease. Landlord may sell its fee ownership or
leasehold interest in the Building or the Property, and/or transfer or assign
its rights under this Lease. In the event of any sale of such interest or
transfer of such rights and upon the assumption, in writing, of the obligations
of Landlord under this Lease by such assignee or transferee, Landlord herein
named (and in case of any subsequent transfer, the then assignor) shall be
automatically freed and relieved from and after the date of such transfer of all
liability in respect of the performance of any of Landlord’s covenants and
agreements thereafter accruing, and such transferee shall thereafter be
automatically bound by all of such covenants and agreements, subject, however,
to the terms of this Lease; it being intended that Landlord’s covenants and
agreements shall be binding on Landlord, its successors and assigns, only during
and in respect of their successive periods of such ownership).

 

29.12                 Requests for Consent. Tenant shall pay to Landlord, within
twenty (20) days after demand therefor, as Additional Rent, all reasonable,
actual and documented out-of-pocket fees,

 

51

--------------------------------------------------------------------------------


 

charges or other expenses Landlord may incur (including its reasonable legal
fees and expenses) arising out of any request for consent or approval of any
matter hereunder subject to Section 16.4(d) with respect to subleases or
assignments.

 

29.13                 Quiet Enjoyment. Upon due performance of the covenants and
agreements to be performed by Tenant under this Lease, Tenant shall peaceably
and quietly hold and enjoy the Premises for the Term, without hindrance from
Landlord, or anyone claiming by, through or under Landlord, subject to the terms
and conditions of this Lease.

 

ARTICLE 30

USA PATRIOT ACT

 

Tenant represents, warrants and covenants that neither Tenant nor any of its
partners, officers, directors, members or shareholders (i) is listed on the
Specially Designated Nationals and Blocked Persons List maintained by the Office
of Foreign Asset Control, Department of the Treasury (“OFAC”) pursuant to
Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (“Order”) and all
applicable provisions of Title III of the USA Patriot Act (Public Law No. 107-56
(October 26, 2001)); (ii) is listed on the Denied Persons List and Entity List
maintained by the United States Department of Commerce; (iii) is listed on the
List of Terrorists and List of Disbarred Parties maintained by the United States
Department of State, (iv) is listed on any list or qualification of “Designated
Nationals” as defined in the Cuban Assets Control Regulations 31 C.F.R.
Part 515; (v) is listed on any other publicly available list of terrorists,
terrorist organizations or narcotics traffickers maintained by the United States
Department of State, the United States Department of Commerce or any other
governmental authority or pursuant to the Order, the rules and regulations of
OFAC (including without limitation the Trading with the Enemy Act, 50 U.S.C.
App. 1-44; the International Emergency Economic Powers Act, 50 U.S.C. §§
1701-06; the unrepealed provision of the Iraq Sanctions Act, Publ. L.
No. 101-513; the United Nations Participation Act, 22 U.S.C. § 2349 as-9; The
Cuban Democracy Act, 22 U.S.C. §§ 6001-10; The Cuban Liberty and Democratic
Solidarity Act, 18 U.S.C. §§ 2332d and 233; and The Foreign Narcotic Kingpin
Designation Act, Publ. L. No. 106-120 and 107-108, all as may be amended from
time to time); or any other applicable requirements contained in any enabling
legislation or other Executive Orders in respect of the Order (the Order and
such other rules, regulations, legislation or orders are collectively called the
“Orders”); (vi) is engaged in activities prohibited in the Orders; or (vii) has
been convicted, pleaded nolo contendere, indicted, arraigned or custodially
detained on charges involving money laundering or predicate crimes to money
laundering, drug trafficking, terrorist-related activities or other money
laundering predicate crimes or in connection with the Bank Secrecy Act (31
U.S.C. §§5311 et. seq.).

 

ARTICLE 31

EXTENSION OPTION

 

31.1                Extension Option. Subject to the terms and conditions of
this Section 31.1, Landlord hereby grants to Tenant the right to extend the
original Term for one (1) period of five (5) years (the “Extension Period”). If
Tenant desires to exercise the extension option, Tenant shall notify Landlord on
or before the date which is twelve (12) months prior to the expiration of the
original Term. If Tenant fails to timely notify Landlord of its election to
extend this Lease,

 

52

--------------------------------------------------------------------------------


 

Tenant will be deemed to have waived its right to extend the term of this Lease,
time being of the essence with respect to the exercise of such extension option.
If Tenant exercises the extension option, all of the terms and conditions of
this Lease will apply to the Extension Period, except that the Basic Rent for
the Extension Period will equal an amount determined pursuant to Section 31.2
and the Base Period for the Extension Period shall be reset to the calendar year
in which the Extension Period commences. In connection with any extension of the
Term, Landlord will not be obligated to do any work to the Premises and will not
be obligated to contribute to the cost of any work done to the Premises by
Tenant. Tenant’s right to exercise the extension option is expressly subject to
the satisfaction of all of the following conditions on both the date Tenant
exercises the extension option and the commencement date of the Extension
Period: (i) an Event of Default shall not exist under this Lease; (ii) Tenant
must be in occupancy of the entire Premises; and (iii) Tenant must not have
sublet any part of the Premises other than as permitted by Section 16.7 hereof.
If all of the foregoing conditions are not satisfied on both the date Tenant
exercises the Extension Option and the commencement date of the Extension
Period, then unless Landlord elects in writing (in its sole discretion) to waive
any of such conditions, any notice exercising the extension option will be
automatically null and void. Any waiver of the condition set forth in clause
(i) above shall not constitute a waiver of such default, but simply a waiver of
such condition in connection with Tenant’s exercise of its extension option for
the applicable Extension Period.

 

31.2                                                                       
Extension Period Rent. (a) Tenant shall pay to Landlord, as Basic Rent during
the Extension Period, the Fair Market Rental Value of the Premises. “Fair Market
Rental Value” means the annual basic rent for each year of the relevant period
for which, on the terms and conditions of this Lease, a willing landlord would
rent the Premises to a willing tenant with neither party being compelled to rent
and after appropriate exposure of the Premises to the market for a reasonable
period of time taking into account all relevant factors, including, without
limitation, the resetting of the Base Period, and rent concessions and refitting
allowances, if any, and the fact that Landlord is not obligated to perform any
work to prepare the Premises for Tenant’s occupancy with respect to the
Extension Period. Notwithstanding the forgoing, in no event will the Fair Market
Rental Value be less than the Basic Rent plus the Additional Rent payable for
the year immediately preceding the commencement of the Extension Period.

 

(b)                                 At least one hundred eighty (180) days prior
to the expiration of the initial Term, Landlord and Tenant shall endeavor to
mutually agree upon the Fair Market Rental Value. If the parties do not agree on
the Fair Market Rental Value prior to ninety (90) days prior to the expiration
of the initial Term, as evidenced by an amendment to this Lease executed by
Landlord and Tenant, then, no later than seventy-five (75) days prior to the
expiration of the initial Term, Landlord and Tenant shall deliver to each other
Landlord’s or Tenant’s, as the case may be, determination of the Fair Market
Rental Value. If the two determinations differ by less than five percent (5%),
the Fair Market Rental Value will be the average of the two determinations. If
Landlord’s and Tenant’s determinations of Fair Market Rental Value differ by
five percent (5%) or more, then the Fair Market Rental Value will be determined
pursuant to Section 31.2(c).

 

(c)                                  If Landlord’s and Tenant’s determinations
of Fair Market Rental Value differ by five percent (5%) or more, then, within
ten (10) days after each party delivers to the other party such party’s
determination of the Fair Market Rental Value, Landlord and Tenant shall each
appoint one disinterested appraiser having the qualifications set forth herein.
Each

 

53

--------------------------------------------------------------------------------


 

such appraiser must be a Member of the Appraisal Institute (MAI) and have at
least ten (10) years of experience appraising multi-tenanted office buildings in
northern New Jersey as a MAI appraiser. If either Landlord or Tenant fails to
appoint an appraiser within such ten (10) day period, the appraiser appointed by
Landlord or Tenant, as the case may be, shall appoint an appraiser having the
qualifications set forth herein. As promptly as possible, but in no event later
than thirty (30) days after the appointment of both appraisers, the appraisers
shall notify Landlord and Tenant in writing of their determination of the Fair
Market Rental Value. The Fair Market Rental Value so selected by the two
appraisers will constitute the Fair Market Rental Value for the relevant period,
and will be binding upon Landlord and Tenant. If the two appraisers are unable
to agree as to the Fair Market Rental Value, but their determinations differ by
less than five percent (5%), the Fair Market Rental Value will be the average of
the determinations of the two appraisers. If the two appraisers’ determinations
differ by five percent (5%) or more, then the two appraisers shall, promptly
agree upon and appoint a third appraiser having the qualifications set forth
herein. The third appraiser shall, within thirty (30) days of appointment,
determine which of the two initial appraisers determination of Fair Market
Rental Value is the closest to the actual Fair Market Rental Value, taking into
account the requirements of this Section 31.2, and shall notify Landlord and
Tenant thereof. The Fair Market Rental Value selected by the third appraiser
will constitute the Fair Market Rental Value for the relevant period, and will
be binding upon Landlord and Tenant. Upon the determination of the Fair Market
Rental Value, Landlord and Tenant shall promptly execute an instrument setting
forth the amount of such Fair Market Rental Value.

 

(d)                                 If Tenant becomes obligated to pay Basic
Rent for the Extension Period prior to the determination of Fair Market Rental
Value pursuant to this Section 31.2, Tenant shall commence paying the Basic Rent
in an amount equal to the monthly installment of Basic Rent for the month
immediately prior to the Extension Period. Within five (5) days of the
determination of Fair Market Rental Value, Tenant shall pay to Landlord the
difference, if any, between the Basic Rent paid by Tenant pursuant to the
foregoing sentence and the Fair Market Rental Value for such period. Each party
shall pay the fees and expenses of the appraiser appointed by such party and
one-half of the other expenses of any appraisal proceeding, including, if
applicable, the fees and expenses of a third appraiser.

 

ARTICLE 32

RIGHT OF FIRST OFFER

 

32.1                (a)                                 Subject to the
provisions of this Article 32, if during the Term, any Offer Space becomes
available for leasing, Landlord agrees to notify Tenant of the availability of
the Offer Space (“Landlord’s Offer Space Notice”) at any time determined by
Landlord, so long as such notification is before Landlord’s execution of a lease
agreement with a third party for the Offer Space. As used herein, the term
“Offer Space” means any office space located on the third (3rd) floor or fourth
(4th) floor of the Building. Landlord’s Offer Space Notice shall (i) identify
which Offer Space is becoming available (the “Designated Offer Unit”), (ii) set
forth the date on which Landlord reasonably anticipates it can deliver
possession of the Designated Offer Unit, and (iii) specify the material terms
and conditions pursuant to which Landlord desires to lease the Designated Offer
Unit, including, the basic annual rent for the Designated Offer Unit (which
terms shall be in Landlord’s sole discretion). Notwithstanding the foregoing, if
Landlord desires to enter into a lease with a third party for all or any portion
of the Offer Space together with other

 

54

--------------------------------------------------------------------------------


 

space in the Building, then, in satisfaction of Landlord’s obligation under this
Article 32, Landlord shall have the right to offer Tenant the space which
Landlord desires to lease to the third party (i.e., the space which includes all
or any portion of the Offer Space together with such other space in the
Building) and such space shall be deemed to be the Designated Offer Unit for
purposes of this Article 32. Within ten (10) days after its receipt of
Landlord’s Offer Space Notice, Tenant shall notify Landlord whether Tenant
desires to lease the Designated Offer Unit on the terms and conditions set forth
in Landlord’s Offer Space Notice and this Article 32 (“Tenant’s Offer Space
Notice”), TIME BEING OF THE ESSENCE with respect to the delivery of Tenant’s
Offer Space Notice. If Tenant fails to notify Landlord of its desire to lease
the Designated Offer Unit within said ten (10) day period, then Tenant shall be
deemed to have permanently waived its right to lease the Designated Offer Unit,
and Landlord shall have the right to lease the Designated Offer Unit to any
other person or entity on terms and conditions acceptable to Landlord in its
sole discretion; provided however, with respect to the first lease that Landlord
enters into after Tenant has waived (or is deemed to have waived) its right to
lease the Designated Offer Unit, if Landlord shall desire to lease the
Designated Offer Unit to another person (“Third Party Lease”) and the “material
economic terms” of such Third Party Lease when considered collectively are
“substantially different” from the “material economic terms” considered
collectively which were set forth in the original Landlord’s Offer Space Notice
for such Designated Offer Unit, then Tenant’s rights with respect to the
Designated Offer Unit under this Article 32 shall be reactivated; and provided
further, however, if Landlord fails to enter into a lease with a third party for
the Designated Offer Unit within two hundred seventy (270) days of the date that
Landlord delivered the Landlord’s Offer Space Notice to Tenant, then, Tenant’s
rights under this Article 32 shall be reactivated. For the avoidance of doubt,
Landlord may, if it elects, give to Tenant more than one Landlord’s Offer Space
Notice in any two hundred seventy (270) day period, which subsequent Landlord’s
Offer Space Notices, if given, would extend the period in which Landlord has to
lease the Designated Offer Unit to a third party free of Tenant’s rights
(assuming that Tenant does not elect to lease the Designated Offer Unit in
accordance with the provisions hereof after receiving the subsequent Landlord’s
Offer Space Notice). For purposes of this Section 32.1(a), “material economic
terms” shall be the basic rent, additional rent, improvement allowances and free
rent or other financial incentives which collectively comprise the financial
portion of the terms and conditions of Landlord’s Offer Space Notice or the
Third Party Lease, as the case may be, and “substantially different” shall mean
that the material economic terms set forth in the Third Party Lease, when
considered collectively, shall be more than ten percent (10%) more beneficial to
the third party than the material economic terms, when considered collectively,
which were set forth in Landlord’s Offer Space Notice given by Landlord to
Tenant.

 

(b)           If Tenant notifies Landlord of its desire to lease the Designated
Offer Unit within said ten (10) day period, then, as of the date of Tenant’s
notice, Tenant shall be deemed to have leased the Designated Offer Unit on the
terms and conditions set forth in this Article 32; to memorialize such leasing,
Tenant shall execute, at Landlord’s election, a new lease or an amendment to
this Lease (such new lease or amendment being called the “Offer Space Lease”)
for the Designated Offer Unit, which Offer Space Lease shall contain the same
terms and conditions as set forth in this Lease, except (i) such terms and
conditions shall be modified to reflect the terms and conditions of Landlord’s
Offer Space Notice, (ii) the Offer Space Lease shall not contain the provisions
of this Article 32, Article 31, Article 33, Article 34 or Article 35 of this
Lease, (iii) the term of such leasing shall commence on the date on which
Landlord delivers possession of the Designated Offer Unit to Tenant, unless
Landlord, in its sole

 

55

--------------------------------------------------------------------------------


 

discretion, elects to designate a different Offer Space Commencement Date in
Landlord’s Offer Space Notice, (iv) with respect to the leasing of a Designated
Offer Unit pursuant to a Landlord’s Offer Space Notice given prior to the first
(1st) anniversary of the Commencement Date, the term of the leasing of the
Designated Offer Unit shall be co-terminus with the Term of this Lease,
including any Extension Period, (v) Tenant agrees to accept the Designated Offer
Unit in its “as is” condition as of the commencement of such leasing, except for
any work which Landlord, in its sole discretion, elects to perform as specified
in Landlord’s Offer Space Notice, and (vi) the rent for the Designated Offer
Unit shall start on the commencement of such leasing, except if Landlord elects,
in its sole discretion, for the rent to start on a different date as specified
in Landlord’s Offer Space Notice. Notwithstanding anything to the contrary
contained in this Article 32, Tenant’s failure or refusal to execute the Offer
Space Lease shall not be deemed to rescind Tenant’s notice to Landlord, and
Tenant shall remain bound by the terms of this Article 32.

 

32.2        Notwithstanding anything to the contrary contained in this
Article 32, Tenant hereby acknowledges and agrees that its right of first offer
is subject to any rights granted prior to the date of this Lease by Landlord to
any other tenant of the Building as identified on Schedule K attached hereto and
Landlord’s right, in its sole discretion, to extend and/or renew the lease of
any tenant now or hereafter occupying or leasing any of the Offer Space.

 

32.3        In the event Tenant assigns this Lease or sublets all or any portion
of the Premises to any person or entity (except for an assignment or sublet
pursuant to Section 16.7 hereof), then the provisions of this Article 32 shall
be deemed automatically null and void, and of no further force or effect. The
rights of first offer granted to Tenant pursuant to this Article 32 shall be
deemed personal to the Tenant named on the first page of this Lease and cannot
be assigned separately from this Lease or in connection with an assignment of
this Lease (except for an assignment pursuant to Section 16.7 hereof).

 

32.4        Tenant acknowledges and agrees that the provisions of this
Article 32 shall not apply during any period of time there is an Event of
Default (or an event which, with the giving of notice or the passage of time, or
both, would constitute an Event of Default under this Lease) and that during
such period, Landlord shall have the right to enter into a lease for all or any
part of the Offer Space without first offering said space to Tenant

 

32.5        In the event Tenant waives, or is deemed to have waived, its right
to lease any Offer Space pursuant to this Article 32, then within ten (10) days
after request of Landlord, Landlord and Tenant shall enter into an agreement
memorializing Tenant’s waiver; provided, however, Tenant’s failure or refusal to
execute such agreement shall not affect Tenant’s waiver, or deemed waiver, as
the case may be.

 

ARTICLE 33

REPRESENTATIONS

 

33.1        Landlord represents to Tenant as follows as of the date hereof:

 

56

--------------------------------------------------------------------------------


 

(a)           Landlord is duly organized and validly existing legal entity, in
good standing and qualified to do business in the state in which the Building is
located, with no proceedings pending or, to its Actual Knowledge, contemplated,
for its dissolution or reorganization, voluntary or involuntary;

 

(b)           Landlord is the fee simple and record owner of the Land and
Building and has full right and authority under its organizational documents to
enter into this Lease and perform Landlord’s obligations under this Lease;

 

(c)           This Lease is binding upon and enforceable against Landlord in
accordance with its terms, and entering into this Lease will not result in a
breach of, or constitute a default or permit acceleration and maturity under any
indenture, mortgage, deed of trust, loan agreement or other agreement to which
Landlord is subject or by which Landlord is bound; and

 

(d)           To the Actual Knowledge of Landlord, Landlord has not received any
uncured notice of violation of Legal Requirements with respect to the Land
and/or the Building including, without limitation, violation of any
Environmental Laws

 

33.2     Tenant represents to Landlord as follows as of the date hereof:

 

(a)           Tenant is duly organized and validly existing legal entity, in
good standing and qualified to do business in the state in which the Building is
located, with no proceedings pending or, to its knowledge, contemplated, for its
dissolution or reorganization, voluntary or involuntary;

 

(b)           Tenant has full right and authority under its organizational
documents to enter into this Lease and perform Tenant’s obligations under this
Lease; and

 

(c)           This Lease is binding upon and enforceable against Tenant in
accordance with its terms, and entering into this Lease will not result in a
breach of, or constitute a default or permit acceleration and maturity under any
loan agreement or other agreement to which Tenant is subject or by which Tenant
is bound.

 

ARTICLE 34

BACK UP GENERATOR

 

34.1     Subject to the terms of this Article 34 and other applicable provisions
of this Lease, Tenant may, at its sole cost and expense throughout the Term,
install, maintain, repair, replace, alter and operate (i) an emergency electric
generator and related equipment and facilities, including, without limitation, a
concrete slab below the generator, (collectively, the “Generator”) to provide a
back-up electricity source for certain equipment used by Tenant in the Premises,
in an area on the Property to be designated by Landlord (the “Generator Location
Area”) and (ii) transmission lines, wires, cables, risers and conduits
(collectively, “Generator Conduits”) through conduit space in the Building
reasonably designated by Landlord for the operation of the Generator, (the
Generator and the Generator Conduits and any alterations thereto or replacements
thereof being called herein collectively, the “Generator Equipment”). To
exercise said right, Tenant shall submit to Landlord for its approval (which
shall not be unreasonably withheld, conditioned, denied or delayed) (x) a
detailed description of the proposed Generator Equipment

 

57

--------------------------------------------------------------------------------


 

and (y) plans and specifications in form reasonably satisfactory to Landlord for
the Generator Equipment. Said plans and specifications shall be in compliance
with all Legal Requirements and Insurance Requirements. Within thirty (30) days
after receipt of said description and said plans and specifications, Landlord
shall notify Tenant whether Landlord approves or disapproves the installation of
the proposed Generator Equipment. Tenant acknowledges that Landlord’s review and
approval rights with respect to the Generator Equipment shall include, but shall
not be limited to, consideration of the size, weight, affect on Building
systems, affect on other tenants and occupants of the Building, aesthetics and
manner of attachment and installation, and the affect on the character of the
Property and Building. If Landlord disapproves the proposed Generator Equipment,
Landlord shall specify the reasons for such disapproval in said notice.

 

34.2     Prior to commencing the installation of the Generator Equipment, Tenant
shall obtain Landlord’s approval of the proposed contractor, which approval
shall not be unreasonably withheld, conditioned or delayed, and Tenant shall
deliver to Landlord a copy of all governmental approvals and permits required in
connection with the installation of the Generator Equipment. Tenant agrees to
construct the Generator Equipment strictly in accordance with the approved plans
and specifications and to complete such work expeditiously, in a good and
workmanlike manner, free and clear of all Liens and in compliance with all Legal
Requirements and Insurance Requirements. Supplementing the foregoing, Tenant
agrees further to comply with all other applicable provisions of this Lease with
respect to the installation, maintenance, repair, alteration, use, operation and
replacement of the Generator Equipment and access thereto, including, without
limitation, Article 7, Article 10 and Article 11 hereof.

 

34.3     Tenant hereby covenants and agrees that (i) Tenant shall, at its sole
cost and expense, comply with all Legal Requirements (including, without
limitation, Environmental Laws) and Insurance Requirements and procure and
maintain all necessary permits and approvals required in connection with the
operation, installation, maintenance, repair, alteration and replacement of the
Generator Equipment; (ii) the Generator Equipment shall not adversely affect,
undermine or unreasonably interfere with the structure of the Building, the roof
of the Building or any of the systems of the Building (including, without
limitation, the electrical, plumbing, heating, ventilating, air conditioning and
life safety systems); (iii) the Generator Equipment shall not unreasonably
interfere with the use and enjoyment of the Building by other occupants of any
portion thereof; (iv) Tenant shall, at its sole cost and expense, promptly
repair any damage (whether structural or non-structural) caused to the Property
or its fixtures, equipment and appurtenances by reason of the installation,
maintenance, repair, alteration, replacement or operation of the Generator
Equipment (or, at Landlord’s election, Landlord shall perform such repairs and
Tenant shall reimburse Landlord for the costs thereof within thirty (30) days
after receipt of demand therefor from Landlord); (v) the Generator Equipment
shall not emit sound which is audible in any leasable areas of the Building
other than the Premises or cause any vibration; (vi) Tenant shall pay any
additional or increased insurance premiums incurred by Landlord, and shall
obtain and pay for any additional insurance coverage for the benefit of Landlord
in such amount and of such type as Landlord may reasonably require in connection
with the Generator Equipment; (vii) Tenant shall cooperate, at Tenant’s cost and
expense, with Landlord in connection with the maintenance, repair and
replacement by Landlord of the Property, including without limitation, by
temporarily moving the Generator, upon prior written notice from Landlord, to
accommodate such maintenance, repair or replacement; (viii) Tenant shall, at its
sole cost and expense, maintain the Generator Equipment in good order and
condition and in compliance with all Legal and Insurance Requirements and (ix)

 

58

--------------------------------------------------------------------------------


 

unless the Generator runs on natural gas, Tenant shall maintain pollution legal
liability insurance, covering claims for bodily injury and property damage both
on-site and off-site, and cleanup costs arising from pollution conditions on or
emanating from the Property, which insures both the Generator Equipment and
Tenant’s operations thereof, in an amount of at least Two Million ($2,000,000)
Dollars for each occurrence. The insurance maintained by Tenant pursuant to
clause (ix) above shall comply with all of the provisions of this Lease that are
applicable to the insurance maintained by Tenant pursuant to
Section 14.1(a) hereof.

 

34.4     Tenant acknowledges that Tenant’s use of the Property and the conduit
space in the Building pursuant to this Article 34 is a non-exclusive use, and
Landlord may permit any person or entity to use any of the conduit spaces in the
Building and any portion of the exterior of the Property, other than the
Generator Location Area, for any purpose. Further, Landlord and its agents and
representatives shall have the same rights with respect to the Generator
Location Area that such parties have with respect to the Premises pursuant to
Article 21, and Tenant shall have the same obligations with respect to Generator
Location Area that Tenant has with respect to the Premises pursuant to
Article 21.

 

34.5     Notwithstanding anything to the contrary contained in this Lease,
Tenant shall remove the Generator Equipment prior to the expiration or earlier
termination of the Term and repair any damage to the Property caused by the
installation or removal of the Generator Equipment, all at Tenant’s sole cost
and expense (or, at Landlord’s election, Landlord shall perform such repairs and
Tenant shall reimburse Landlord for reasonable out-of-pocket costs thereof
within thirty (30) days after receipt by Tenant of Landlord’s demand therefor);
provided, however, by written notice to Tenant at least thirty (30) days prior
to the Expiration Date, Landlord may elect, in its sole discretion, to require
Tenant to leave all or any portion of the Generator Equipment (as specified by
Landlord) in place upon the Expiration Date.

 

34.6     Without limiting Tenant’s obligations under Section 14.3(a), Tenant
shall indemnify, defend and hold Landlord and its members, directors, officers,
agents and employees harmless from and against any and all liability, damages,
claims, costs or expenses arising out of the installation, maintenance,
operation, repair, alteration and replacement of any Generator Equipment,
together with all costs, expenses and liabilities incurred in or in connection
with each such claims or action or proceeding brought thereon (including,
without limitation, all reasonable attorneys’ fees and expenses), except for
such of the foregoing that arise from the gross negligence or willful misconduct
of Landlord or its agents, servants or employees. Tenant’s obligations under
this Section 34.6 shall survive the expiration or earlier termination of the
Term.

 

34.7     Tenant shall pay all electric and any other utility costs relating to
the Generator Equipment. Landlord shall have the right to require Tenant to pay
such costs based on any reasonable method specified by Landlord, including,
without limitation, if Landlord elects, tying, at Tenant’s expense, the
Generator Equipment into the submeter installed by Landlord pursuant to
Section 6.1 hereof. Tenant shall pay such amounts in accordance with a schedule
specified by Landlord or, if Landlord does not establish a schedule, within ten
(10) days after any request made by Landlord.

 

34.8     Notwithstanding anything to the contrary contained herein, Landlord
shall have the right, from time to time, to require Tenant to relocate Generator
Equipment to other locations at the

 

59

--------------------------------------------------------------------------------


 

Property which are satisfactory to Landlord, provided that Landlord pays the
actual reasonable costs and expenses incurred by Tenant to relocate such
Generator Equipment or other improvements and facilities. Landlord and Tenant
shall reasonably cooperate with each other to coordinate the relocation of the
Generator Equipment during periods in which the Generator Equipment is not then
in use by Tenant. In the event of any relocation of any such Generator Equipment
or other improvements pursuant to this Section 34.8, then within ten (10) days
after request of Landlord, Landlord and Tenant shall enter into an amendment to
this Lease memorializing such relocation; provided, however, Tenant’s failure or
refusal to execute such amendment shall not affect any relocation pursuant to
this Section 34.8.

 

34.9        The Generator Equipment shall be for the sole use of Tenant and for
no other parties. Tenant shall not resell in any form the use of the Generator
Equipment, including, without limitation, the granting of any licensing or other
rights.

 

34.10      The rights granted to Tenant under this Article 34 are personal to
the Tenant named in the heading of this Lease, and they cannot be assigned
separately from this Lease or in connection with an assignment of this Lease
(other than an assignment of this Lease pursuant to Section 16.7).

 

ARTICLE 35

TELECOMMUNICATIONS EQUIPMENT

 

35.1        Subject to the requirements of this Article 35 and other applicable
provisions of this Lease, Tenant may, at its sole cost and expense throughout
the Term, install, maintain, repair, replace, alter and operate a satellite dish
and related equipment similar to those customarily used by tenants of Class A
office buildings in a multi-tenanted office building (collectively, the “Roof
Top Equipment”) on an approximately 50 square foot portion of the roof of the
Building in an area to be designated by Landlord (“Tenant’s Roof Top Equipment
Area”), and transmission lines, wires, cables, risers and conduits
(collectively, “Communications Conduits”) through conduit space in the Building
designated by Landlord for the operation of the Roof Top Equipment, (the Roof
Top Equipment and the Communications Conduits and any alterations thereto or
replacements thereof being called herein collectively, the “Communications
Equipment”). Tenant shall use the Communications Equipment only for transmitting
and receiving information in connection with the business conducted by Tenant at
the Premises.

 

35.2        To exercise said right, Tenant shall submit to Landlord for its
approval (which shall not be unreasonably withheld) (i) a detailed description
of the proposed Communications Equipment and (ii) plans and specifications in
form reasonably satisfactory to Landlord for the Communications Equipment. Said
plans and specifications shall be in compliance with all Legal Requirements and
Insurance Requirements. Within twenty (20) days after receipt of said
description and said plans and specifications, Landlord shall notify Tenant
whether Landlord approves or disapproves the installation of the proposed
Communications Equipment. Tenant acknowledges that Landlord’s review and
approval rights with respect to the Communications Equipment shall include, but
shall not be limited to, consideration of the size, weight, effect on Building
systems, effect on other tenants and occupants of the Building, aesthetics and
manner of

 

60

--------------------------------------------------------------------------------


 

attachment and installation, and the effect on the character of the Property and
Building. If Landlord disapproves the proposed Communications Equipment,
Landlord shall specify the reasons for such disapproval in said notice.

 

35.3        Prior to commencing the installation of the Communications
Equipment, Tenant shall obtain Landlord’s approval of the proposed contractor,
which approval shall not be unreasonably withheld, conditioned or delayed, and
Tenant shall deliver to Landlord a copy of all governmental approvals and
permits required in connection with the installation of the Communications
Equipment. Tenant agrees to construct the Communications Equipment strictly in
accordance with the approved plans and specifications and to complete such work
expeditiously, in a good and workmanlike manner, free and clear of all Liens and
in compliance with all Legal Requirements and Insurance Requirements.
Supplementing the foregoing, Tenant agrees further to comply with all other
applicable provisions of this Lease with respect to the installation,
maintenance, repair, alteration, use, operation and replacement of the
Communications Equipment and access thereto, including, without limitation,
Article 7, Article 10 and Article 11 hereof.

 

35.4        Tenant hereby covenants and agrees that (i) Tenant shall, at its
sole cost and expense, comply with all Legal Requirements and Insurance
Requirements and procure and maintain all necessary permits and approvals
required in connection with the operation, installation, maintenance, repair,
alteration, replacement and removal of the Communications Equipment and maintain
the Communications Equipment in a good and safe condition; (ii) the
Communications Equipment shall not adversely affect, undermine or interfere with
the structure of the Building, the roof system of the Building, any solar panels
installed on the roof of the Building, or any of the systems of the Building
(including, without limitation, the electrical, plumbing, heating, ventilating,
air conditioning and life safety systems); (iii) the Communications Equipment
shall not interfere with the use and enjoyment of other areas of the Building by
tenants, their employees and other occupants of the Building; (iv) the
Communications Equipment shall not interfere with equipment (including, without
limitation, telecommunications equipment and solar panels) used by Landlord or
tenants, their employees and other occupants of the Building; (v) if the
Communication Equipment interferes with equipment (including, without
limitation, telecommunications equipment and solar panels) used by Landlord or
tenants, their employees and other occupants of the Building, Tenant shall
reasonably cooperate with Landlord in connection with eliminating the
interference, (vi) Tenant shall, at its sole cost and expense, promptly repair
any damage (whether structural or non-structural) caused to the roof or any
other portion of the Property or its fixtures, equipment and appurtenances by
reason of the installation, maintenance, repair, alteration, replacement or
operation of the Communications Equipment (or, at Landlord’s election, Landlord
shall perform such repairs and Tenant shall reimburse Landlord for the
reasonable out-of-pocket costs thereof within thirty (30) days after receipt of
demand therefor from Landlord); (vii) the Communications Equipment shall not
emit sound which is audible in any leasable areas of the Building other than the
Premises or cause any vibration; (viii) Tenant shall pay any additional or
increased insurance premiums incurred by Landlord, and shall obtain and pay for
any additional insurance coverage for the benefit of Landlord in such amount and
of such type as Landlord may reasonably require in connection with the
Communications Equipment; (ix) the Communications Equipment, and Tenant’s
installation thereof, shall not invalidate any warranties or guarantees relating
to the roof of the Building; and (x) Tenant shall cooperate, at Tenant’s cost
and expense, with Landlord in connection with the maintenance, repair and
replacement by Landlord of the roof of the Building, including without
limitation, by temporarily moving the

 

61

--------------------------------------------------------------------------------


 

Communications Equipment, upon prior written notice from Landlord, to
accommodate such maintenance, repair or replacement.

 

35.5        Tenant acknowledges that Tenant’s use of the roof and the conduit
space in the Building pursuant to this Article 35 is a non-exclusive use, and
Landlord may permit any person or entity to use any of the conduit spaces in the
Building and any portion of the roof of the Building, other than Tenant’s Roof
Top Equipment Area, for any purpose. Further, Landlord and its agents and
representatives shall have the same rights with respect to Tenant’s Rooftop
Equipment Area that such parties have with respect to the Premises pursuant to
Article 21, and Tenant shall have the same obligations with respect to Tenant’s
Rooftop Equipment Area that Tenant has with respect to the Premises pursuant to
Article 21.

 

35.6        Notwithstanding anything to the contrary contained in this Lease,
Tenant shall remove the Communications Equipment upon the expiration or earlier
termination of the Term and repair any damage to the roof of the Building or
other portions of the Property caused by the installation or removal of the
Communications Equipment, all at Tenant’s sole cost and expense (or, at
Landlord’s election, Landlord shall perform such repairs and Tenant shall
reimburse Landlord for reasonable out-of-pocket costs thereof within thirty (30)
days after receipt by Tenant of Landlord’s demand therefor). Landlord shall have
no liability to repair or maintain the Communications Equipment.

 

35.7        Tenant’s access to the roof of the Building shall be subject to
Landlord’s reasonable security regulations. Landlord shall have the right to
require, as a condition to access to the roof or the Communications Conduits,
that Tenant or Tenant’s agents, contractors or employees at all times be
accompanied by a representative of Landlord. Tenant shall pay Landlord for the
costs of furnishing such a representative within thirty (30) days after
receiving any request therefor from Landlord.

 

35.8        Without limiting Tenant’s obligations under Section 14.3(a), Tenant
shall indemnify, defend and hold Landlord and its members, directors, officers,
agents and employees harmless from and against any and all liability, damages,
claims, costs or expenses arising out of the installation, maintenance,
operation, repair, alteration and replacement of any Communications Equipment,
together with all costs, expenses and liabilities incurred in or in connection
with each such claims or action or proceeding brought thereon (including,
without limitation, all reasonable attorneys’ fees and expenses), except for
such of the foregoing that arise from the gross negligence or willful misconduct
of Landlord or its agents, servants or employees. Tenant’s obligations under
this Section 35.8 shall survive the expiration or earlier termination of the
Term.

 

35.9        Tenant shall pay all electric and any other utility costs relating
to the Communications Equipment. Landlord shall have the right to require Tenant
to pay such costs based on any reasonable method specified by Landlord,
including, without limitation, if Landlord elects (i) tying, at Tenant’s
expense, the Communications Equipment into the direct meter, submeter or check
meter for the Premises pursuant to Section 6.1 hereof, (ii) installing separate
direct meter(s), submeter(s) or check meters for the Communications Equipment,
at Tenant’s expense or (iii) requiring Tenant to pay the costs based on a survey
of consumption performed from time to time, at Tenant’s expense. Tenant shall
pay such amounts in accordance with a schedule specified

 

62

--------------------------------------------------------------------------------


 

by Landlord or, if Landlord does not establish a schedule, within thirty (30)
days after any written request made by Landlord.

 

35.10      Notwithstanding anything to the contrary contained herein, Landlord
shall have the right, from time to time, to require Tenant to relocate
Communications Equipment to other locations at the Property which are
satisfactory to Landlord, provided that Landlord pays the actual reasonable
costs and expenses incurred by Tenant to relocate such Communications Equipment
and provided further that the relocation shall not impair in any material
respect the functioning of the Communications Equipment. In the event of any
relocation of any such Communications Equipment pursuant to this Section 35.10,
then within thirty (30) days after written request from Landlord, Landlord and
Tenant shall enter into an amendment to this Lease memorializing such
relocation; provided, however, Tenant’s failure or refusal to execute such
amendment shall not affect any relocation pursuant to this Section 35.10.

 

35.11      The rights granted to Tenant under this Article 35 are personal to
the Tenant named in the heading of this Lease, and they cannot be assigned
separately from this Lease or in connection with an assignment of this Lease
(other than an assignment of this Lease pursuant to Section 16.7).

 

ARTICLE 36

AMENITIES

 

36.1     During the Term (as may be extended or renewed), Landlord shall provide
a conference room in the Building for use by tenants and occupants of the
Building (the “Conference Room”). Tenant may reserve the use of the Conference
Room, at no charge to Tenant, for its employees from time to time in accordance
with and subject to reasonable rules and regulations established by Landlord,
which rules and regulations shall be enforced by Landlord in a
non-discriminatory manner. Landlord shall establish reasonable procedures for
the reservation by tenants of the Conference Room. The hours of operation of the
Conference Room shall be determined by Landlord, but no less than the Building
Hours. Tenant shall comply with any reasonable rules and regulations established
by Landlord in connection with the Conference Room. Landlord reserves the right,
at any time, to relocate the Conference Room to another location in the
Building, or to alter the Conference Room or the facilities therein.

 

36.2     During the Term Landlord shall provide an exercise and fitness facility
in the Building for common use by tenants and occupants of the Building (the
“Fitness Facility”). Tenant and its employees working in the Premises may
utilize the Fitness Facility, at no additional charge, for its intended purpose
on a non-exclusive basis in common with others whom Landlord permits to use such
facilities and in accordance with Landlord’s rules and regulations. The Fitness
Facility shall be available for use during such hours established by Landlord
(but no less than Building Hours) on all Mondays through Saturdays (except
Building Holidays). Tenant shall comply with any reasonable rules and
regulations established by Landlord in connection with the Fitness Facility. The
rules and regulations may include a requirement that the users of the Fitness
Facility sign a waiver and release of liability in Landlord’s Building standard
form. Landlord reserves the right, at any time, to relocate the Fitness Facility
to another location in the Building, and to alter the Fitness Facility or the
facilities therein.

 

63

--------------------------------------------------------------------------------


 

36.3     Landlord shall operate during the Term of the Lease, or cause to be
operated, a cafeteria or similar food service in the Building for common use by
tenants and occupants of the Building for service of breakfast and lunch (such
service is referred to as the “Cafeteria”), and Tenant and its employees working
in the Premises may utilize the Cafeteria for its intended purposes on a
non-exclusive basis in common with other tenants and occupants of the Building
whom Landlord permits to use the Cafeteria and in accordance with Landlord’s
rules and regulations. The hours of operation of the Cafeteria shall be
established by Landlord provided breakfast and lunch are served on all Mondays
through Fridays (other than Building Holidays). Tenant shall comply with any
reasonable rules and regulations established by Landlord or any third party
operator in connection with the Cafeteria. Landlord reserves the right, at any
time, to relocate the Cafeteria to another location in the Building, or to alter
the Cafeteria or the facilities or services therein.

 

[Remainder of page left blank intentionally.]

 

64

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Lease as of the date first
above written.

 

WITNESS:

 

Landlord:

 

 

 

 

 

184 PROPERTY OWNER, LLC

 

 

 

/s/ Candace Robb

 

 

By:

/s/ Giorgios L. Vlamis

 

 

 

Name: Giorgios L. Vlamis

 

 

 

Title:   Authorized Signatory

 

 

 

 

WITNESS:

 

Tenant:

 

 

 

 

 

BELLEROPHON THERAPEUTICS, INC.

 

 

 

/s/ Megan Jones

 

 

By:

/s/ Jon Peacock

Megan Jones

 

 

Name: Jon Peacock

 

 

 

Title:   Chairman & CEO

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

LEGAL DESCRIPTION OF LAND

[g180621ke17i001.gif]

 

--------------------------------------------------------------------------------


 

[g180621ke17i002.gif]

 

--------------------------------------------------------------------------------


[g180621ke17i003.gif]

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PREMISES

 

[g180621ke19i001.gif]

 

--------------------------------------------------------------------------------


 

SCHEDULE C

 

JANITORIAL SERVICES

 

Landlord shall perform the following general office cleaning services between
the hours of 6:00 p.m. and 7:00 AM., Monday through Friday, of each week (with
the exception of Building Holidays) and said cleaning shall not be rescheduled
by Tenant’s overtime or extraordinary use of the Building or Premises.

 

A.                                    Empty all wastepaper baskets, wipe out
with damp cloth if necessary.

 

B.                                    Sweep and/or dust-mop all hard surfaced
flooring.

 

C.                                    Carpet sweep all areas requiring same.
Said areas to be vacuumed clean twice weekly; conduct spot cleaning where
necessary.

 

D.                                    Deposit all wastepaper from baskets in
plastic bags (to be supplied by contractor), placing same in locations as shall
be designated convenient for the removal thereof. Landlord shall not be
responsible for the removal of large boxes, wooden pallets or excessive amounts
of waste paper, office equipment of any kind including, but not limited to,
cpu’s, monitors, copiers and facsimile machines. Tenant shall cooperate with
recycling programs in effect, or which may be instituted at a later date.

 

E.                                     Within pantry area, if any, wipe down
countertops and table tops daily and remove ordinary amounts of trash therefrom.

 

F.                                      Hand dust all desks, chairs, worktables,
office furniture and equipment within normal arms reach, provided free of
paperwork.

 

G.                                    Damp dust and wipe clean all glass tops,
desks and tables (removing all finger marks and smudges from same).

 

H.                                   Wipe clean of finger marks and maintain all
brass and other bright work.

 

I.                                        Wash and clean tops of water coolers
and fountains and floors and wall areas surrounding same.

 

J.                                        Wisk brush all fabric covered
furniture monthly.

 

K.                                    Instruct all employees to notify their
supervisor, who in turn shall notify the proper designated representative of the
Building, of any irregularity found in any office during the nightly tour of
office cleaning.

 

--------------------------------------------------------------------------------


 

L.                                     After cleaning, all electric lamps are to
be extinguished, office windows closed, office doors closed and Premises to be
left in a neat and orderly condition.

 

M.                                 Ledges, moldings, venetian blinds and other
high dusting once per year.

 

N.                                    Clean inside of exterior windows once per
year, provided window sills are free of articles and access is not restricted by
Tenant.

 

O.                                    Spot clean washable wall, partition and
door surfaces.

 

P.                                      Clean and sanitize all drinking
fountains. Polish stainless steel and chrome.

 

Weekly

 

·      Dust all vertical surfaces

·      Spot clean all partition and office window glass (removing fingerprints,
smudges, etc.

·      Broom sweep or vacuum all stairs and landings

 

Semi-annually

 

·      Strip and refinish all resilient tile floors, applying two (2) coats of
metal interlock floor finish

·      Clean interior and exterior surfaces of all windows

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

FINISH WORK

 

1.             Landlord shall provide the Premises in “AS IS” condition, subject
to Landlord performing, through the General Contractor, the work (the “Finish
Work”) as shown on the schematic plan attached as Schedule D-1 hereto (the
“Preliminary Plans”) and in accordance with the Working Plans (as defined
below). Landlord shall obtain, or cause the General Contractor to obtain, all
permits necessary for construction of the Finish Work and shall cause the
General Contractor to construct the Finish Work in a good and workmanlike manner
and in compliance with all applicable laws and regulations using building
standard construction materials.

 

2.

 

(a)           As soon as reasonably possible after the date of execution of this
Lease, but in no event later than ten (10) Business Days after the execution of
this Lease, Tenant shall deliver to Landlord four (4) sets of working plans and
specifications prepared in conformity with the Preliminary Plans, which working
plans and specifications shall: (i) be prepared and stamped by a licensed
professional engineer and/or architect both of whom have been approved by
Landlord, such approval not to be unreasonably withheld; (ii) be in compliance
with all applicable Legal Requirements; and (iii) include, without limitation,
construction working drawings, mechanical, electrical, and plumbing drawings
(MEPs), fire protection system, safety systems, and other technical
specifications, and the finishing details, including without limitation a list
of the types and quality of materials to be used in constructing the Finish
Work, including Tenant’s selection of Landlord’s standard finishes, wall
finishes, colors and technical and mechanical equipment installation, if any,
detailing installation of the Finish Work. Landlord shall notify Tenant whether
it approves or disapproves of such working plans and specifications within ten
(10) Business Days after Landlord’s receipt thereof. If Landlord notifies Tenant
of any objections to such working plans and specifications (such notice, an
“Objection Notice”), Tenant shall make necessary revisions and resubmit the same
to Landlord within seven (7) Business Days of Tenant’s receipt of the Objection
Notice. Landlord shall approve or disapprove such revised working plans and
specifications within five (5) Business Days after Tenant submits the same to
Landlord. Landlord’s approval shall be evidenced by endorsement to that effect
on one set of the working plans and specifications and the return of such signed
set to Tenant. If Tenant fails to take any action within the time periods
specified in this Schedule D, such delay (beyond the applicable time period set
forth herein) shall be accounted for as a Tenant Delay. The working plans and
specifications approved by Landlord are hereinafter referred to as the “Working
Plans”.

 

(b)           If Tenant desires any changes to the Working Plans, Tenant shall
submit such proposed changes to Landlord. Within five (5) Business Days after
receipt of any proposed changes from Tenant, Landlord shall approve or reject
such changes and, if rejecting such changes, shall state the reasons for such
rejection. Landlord shall, upon granting of any approval for any changes, notify
Tenant of (i) the amount of additional cost arising therefrom, if any,
including, without limitation, the cost to revise any plans and specifications
(all such additional costs being referred to herein as “Additional Construction
Cost”), which Additional Construction Cost Tenant shall pay to Landlord upon
demand, and (ii) Landlord’s estimate of

 

--------------------------------------------------------------------------------


 

the amount of additional time (the “Estimated Time Delay”), if any, required by
Landlord to implement and complete such changes, which Estimated Time Delay will
be accounted for as a Tenant Delay. Tenant reserves the right to approve the
Additional Construction Cost and Estimated Time Delay within three (3) days of
the date Landlord provides the same to Tenant. If Tenant fails to notify
Landlord in writing within such three (3) day period that Tenant does not
approve the Additional Construction Cost and Estimated Time Delay, then Tenant
will be deemed to have withdrawn its request for such changes. Any delays in
constructing the Finish Work associated with changes requested by Tenant,
whether or not those changes are ultimately made by Landlord, will be accounted
for as a Tenant Delay. In the event of a rejection by Landlord of any proposed
changes, Tenant may revise such changes and re-submit them pursuant hereto. All
plans submitted by Tenant to Landlord must be signed and sealed and in proper
and sufficient form for Landlord to obtain all necessary permits and approvals
to construct the Premises in accordance with such plans. All change order
requests and information pertaining thereto shall be conveyed to Landlord by
Amit Agrawal, Tenant’s designated representative in this regard.

 

3.          (a)           Landlord shall bid the Finish Work to three general
contractors and shall forward copies of such bids to Tenant, together with
Landlord’s recommendation as to which general contractor Tenant should select to
perform the Finish Work. Within five (5) days of receiving the bids, Tenant
shall notify Landlord in writing which of the three general contractors Tenant
has selected to perform the Finish Work (such general contractor, the “General
Contractor”). Landlord shall enter into a fixed price contract for the Finish
Work with the General Contractor.

 

(b)           If, prior to or during Landlord’s performance of the Finish Work,
Landlord determines that any materials or equipment to be installed as part of
the Finish Work as set forth in the Working Plans will not be available to
Landlord due to shortages, labor disputes, transportation delays or otherwise at
the time required by Landlord’s construction schedule, then Landlord shall have
the right, upon notice to Tenant, to substitute reasonably comparable materials
and/or equipment from those specified in the Working Plans. Any substitutions
made in accordance with this Section 3(b) shall be deemed to amend and be a part
of the Working Plans.

 

(c)           Landlord shall have the right to make reasonable and non-material
changes/field adjustments in and to the Working Plans to the extent that the
same shall be necessary or desirable in order to adjust to actual field
conditions or to cause the Finish Work to comply with any applicable Legal
Requirements or Insurance Requirements. Landlord shall notify Tenant of all
changes/field adjustments and shall note such change/field adjustments on the
applicable plans or documents, and such plans or documents, as noted with such
changes/field adjustments, shall constitute the final as-built drawings and
specifications for the Finish Work.

 

(d)           Upon reasonable prior notice from Tenant, Landlord shall provide
Tenant and its project manager with access to the Premises from time to time
prior to the Commencement Date to permit Tenant to review and inspect the status
of Landlord’s performance of the Finish Work. Tenant acknowledges and agrees
that such access shall be in accordance with all other terms and conditions of
this Lease, except for those provisions relating to the payment of Basic Rent,
and the payment of Additional Rent on account of Taxes,

 

--------------------------------------------------------------------------------


 

Landlord’s Operating Expenses and electricity. Tenant agrees that Tenant shall
not damage, delay or interfere with the prosecution or completion of the Finish
Work in connection with such access and that any delay or interference with the
prosecution or completion of the Finish Work shall be deemed to be a Tenant
Delay.

 

(e)           Landlord agrees that Finish Work shall be free from defects in
materials and/or workmanship for a period of one (1) year from the Commencement
Date. If any such defects arise during such one (1) year period, and if Tenant
has given Landlord a notice describing in reasonable detail such defects before
the first (1st) anniversary of the Commencement Date (time being of the essence
with respect thereto), then Landlord agrees to repair and/or correct such
defects in materials or workmanship at its sole cost and expense within thirty
(30) days after its receipt of Tenant’s notice or such longer period as may be
reasonably required.

 

4.             Based on the Preliminary Plans, Landlord estimates that the cost
of constructing the Finish Work is One Million Two Hundred Sixty One Thousand
Two Hundred Ninety Seven and 24/100 Dollars ($1,261,297.24) (the “Estimated
Cost”). Landlord has agreed to contribute Eight Hundred Seventy Three Thousand
Eight Hundred Dollars $873,800.00 ($40.00 per rentable square foot of the
Premises) (the “Allowance”) to the Costs of the Finish Work. As used herein,
“Costs” means the costs and expenses incurred by Landlord in connection with the
Finish Work, including, without limitation, labor and materials, permit fees,
general conditions, insurance premiums, the General Contractor’s overhead and
profit, architectural fees, engineering fees, and design fees and other similar
“soft costs”. Tenant shall, upon the execution of this Lease, pay to Landlord an
amount equal to the excess of the Estimated Cost over the Allowance (the
“Excess”). Costs will be funded from the Allowance and the Excess on a pari
passu basis. If, at any time, Landlord determines that the actual cost of
constructing the Finish Work will exceed the Estimated Cost, Tenant shall pay
such excess amount to Landlord within ten (10) days following demand, whether
such work has been completed or not, and such payment by Tenant shall be deemed
to be a part of the Excess. If the Estimated Cost exceeds the actual cost of
constructing the Finish Work, Landlord shall pay the remaining balance of the
Excess to Tenant upon Substantial Completion of the Finish Work. If the Costs
are less than the Allowance, Landlord shall credit the remaining balance of the
Allowance against the Basic Rent first coming due under this Lease. For the
avoidance of doubt, in no event shall Landlord be obligated to pay for Costs of
the Finish Work pursuant to this Section 4 that exceed the Allowance.

 

5.             (a) Without Landlord’s prior written consent, Tenant shall not
perform any work in or to the Premises or move any of its furniture, equipment
or property into the Premises until Landlord has Substantially Completed the
Finish Work. If Landlord consents to same, Tenant shall pay for any labor or
security personnel required to be employed by Landlord in connection with the
performance of work by Tenant and any standby labor, if required, by any union
labor and otherwise comply with union requirements, if any, applicable thereto.

 

(b)           Notwithstanding anything to the contrary contained above in
Paragraph 5(a), Tenant may install wiring for its telephone, computer and data
systems and perform other ancillary work to prepare the Premises for Tenant’s
occupancy (said work being hereinafter collectively referred to as “Tenant’s
Work”) prior to the Commencement Date. Landlord agrees to give Tenant access to
the Premises at least four (4) weeks prior to the Commencement

 

--------------------------------------------------------------------------------


 

Date for the purposes of constructing Tenant’s Work, subject to the terms and
conditions of this Schedule D.

 

(c)           Tenant acknowledges and agrees that such access shall be in
accordance with all other terms and conditions of this Lease, except for those
provisions relating to the payment of Basic Rent, and the payment of Additional
Rent on account of Taxes, Landlord’s Operating Expenses and electricity.

 

(d)           Prior to commencing any of Tenant’s Work, Tenant shall notify
Landlord in writing of the names of the contractors who will perform Tenant’s
Work, and Tenant shall furnish to Landlord such other information as Landlord
may reasonably request. Such contractors shall be approved in advance by
Landlord, which approval shall not be unreasonably withheld. Tenant agrees that,
if requested by Landlord, Tenant’s contractors shall not be labor union members.
Tenant agrees further that (x) Tenant’s contractors shall perform Tenant’s Work
during such times as Landlord reasonably determines, (y) Tenant’s Work shall be
coordinated with the performance of the Finish Work, and (z) Tenant’s Work shall
not damage, delay or interfere with the prosecution or completion of the Finish
Work. In the event Tenant’s contractors do not work in harmony with, or
interfere with, the General Contractor or other labor employed by Landlord or by
Landlord’s contractors in connection with the Finish Work, or in the event of
the occurrence of any work stoppage, strike or other labor dispute on the
Property arising out of or in connection with Tenant’s contractors, then
Landlord will have the right to require Tenant to remove or to cause the removal
of those contractors designated by Landlord. If the designated contractors are
not removed immediately, and such failure causes a delay in the construction of
the Finish Work, then such delay will be accounted for as a Tenant Delay.

 

(e)           Notwithstanding anything to the contrary contained in this Lease,
Landlord will not be liable for any injury, loss or damage which may occur to
any of Tenant’s Work or to any fixtures, equipment or other property installed
by Tenant in connection with Tenant’s Work. Tenant’s Work and such items
installed and/or placed in or about the Premises will be done so solely at
Tenant’s risk.

 

(f)            Prior to entering upon the Premises, Tenant shall submit proof to
Landlord’s satisfaction that Tenant has in full force and effect the insurances
required under Article 14 of the Lease.

 

(g)           Except for Tenant’s Work, Tenant will not be permitted to do any
other work in the Premises prior to the Commencement Date without Landlord’s
prior written consent, which consent shall be at Landlord’s sole discretion.

 

--------------------------------------------------------------------------------


 

SCHEDULE D-1

 

PRELIMINARY PLAN

 

[g180621ke23i001.gif]

 

--------------------------------------------------------------------------------


 

SCHEDULE E

 

RULES AND REGULATIONS

 

6.             The rights of Tenant in the entrances, corridors, elevators and
escalators of the Building are limited to ingress to and egress from the
Premises for the Tenant and Tenant’s Visitors, and Tenant shall not use, or
permit the use of, the entrances, corridors, escalators or elevators for any
other purpose. Fire exits and stairways are for emergency use only, and they
shall not be used for any other purposes by Tenant and Tenant’s Visitors. Tenant
shall not encumber or obstruct, or permit the encumbrance or obstruction of any
of the sidewalks, plazas, entrances, corridors, escalators, elevators, fire
exits or stairways of the Building. Landlord reserves the right to control and
operate the public portions of the Building and the Property and the public
facilities, as well as facilities furnished for the common use of the tenants,
in such manner as Landlord, in its sole and absolute discretion, deems best for
the benefit of the tenants generally.

 

7.             The cost of repairing any damage to the public portions of the
Building and the Property or the public facilities or to any facilities used in
common with other tenants, caused by Tenant or Tenant’s Visitors shall be paid
by Tenant.

 

8.             Landlord may refuse admission to the Building outside of ordinary
business hours to any person not known to the watchman in charge, if any, or not
having a pass issued by Landlord or not properly identified, and may require all
persons admitted to or leaving the Building outside of ordinary business hours
to register. Any person whose presence in the Building or the Property at any
time shall, in the sole judgment of Landlord, be prejudicial to the safety,
character, reputation and interests of the Building, the Property or its tenants
may be denied access to the Building or the Property or may be ejected
therefrom. In case of invasion, riot, public excitement or other commotion,
Landlord may prevent all access to the Building and the Property during the
continuance of the same, by closing the doors or otherwise, for the safety of
the tenants and protection of property at the Property. Landlord may require any
person leaving the Building with any package or other object to exhibit a pass
from Tenant, but the establishment and enforcement of such requirement shall not
impose any responsibility on Landlord for the protection of Tenant against the
removal of property from the Premises. Landlord shall, in no way, be liable to
Tenant for damages or loss under the provisions of this rule.

 

9.             No awnings or other protections over or around the windows shall
be installed by Tenant, and only such window blinds as are supplied or permitted
by Landlord shall be used in the Premises.

 

10.          There shall not be used in any space, or in the public halls or
public portions of the Building, either by Tenant or Tenant’s Visitors, in the
delivery or receipt of mail, parcels, merchandise, any hand trucks, except those
equipped with rubber tires and side guards which have been approved by Landlord.
Landlord may refuse admission to the Building to any person not complying with
this requirement. No hand trucks will be allowed in passenger elevators.

 

--------------------------------------------------------------------------------


 

11.          All entrance doors in the Premises shall be locked when the
Premises are not in use. Entrance doors shall not be left open at any time. All
window blinds in the Premises shall be lowered when reasonably required because
of the position of the sun, during the operation of the Building air cooling
system to cool or ventilate the Premises.

 

12.          No noise, including the playing of any musical instruments, radio
or television, which in the sole judgment of Landlord, might disturb other
tenants in the Building shall be made or permitted by Tenant, and no cooling
shall be done in the Premises, except as expressly approved in writing by
Landlord. Nothing shall be done or permitted in the Premises, and nothing shall
be brought into or kept in the Premises, which would impair or interfere with
any of the Building Services or the proper and economic heating, cleaning or
other servicing of the Building or the Premises or the use or enjoyment by any
other tenant of any other premises, nor shall there be installed by Tenant any
ventilating, air cooling, electrical or other equipment of any kind which, in
the sole judgment of Landlord, might cause any such impairment or interference.
Except as permitted by Section 11.3, no dangerous, flammable, combustible or
explosive object or material shall be brought into the Building or the Property
by Tenant or with permission of Tenant.

 

13.          Tenant shall not allow any cooking or food odors (if cooking is so
permitted under its lease) to emanate from the Premises into other portions of
the Building. Tenant agrees that it shall use, at its cost, a pest extermination
contractor at such times or regular intervals as shall be necessary to prevent
or eliminate infestation or otherwise as Landlord may reasonably require. Said
extermination contractor shall be duly licensed and shall be approved in advance
by Landlord.

 

14.          No acids, vapors, coffee grinds, foreign substances or other
materials shall be discharged or permitted to be discharged into the plumbing
waste lines, vents or flues of the Building, which may obstruct or damage them.
The water and wash closets and other plumbing fixtures in or servicing the
Premises shall not be used for any purpose other than the purpose for which they
were designed or constructed, and no sweeping, rubbish, rags, acids, coffee or
other foreign substances shall be deposited therein. All damages to facilities
within the Premises or to any Building facilities resulting from any misuse of
the fixtures shall be borne by Tenant if Tenant or Tenant’s Visitors caused the
same.

 

15.          No signs, advertisements, notices or other lettering shall be
exhibited, inscribed, painted or affixed by Tenant on any part of the outside of
the Premises without the prior written consent of Landlord. In the event of the
violation of the foregoing by Tenant, Landlord may remove the same without any
liability and may charge the expense incurred by such removal to Tenant.

 

16.          Tenant shall not engage or pay any employees in the Building,
except those actually working for Tenant or occupant in the Building, nor
advertise for laborers giving an address at the Building.

 

17.          The requirements of Tenant will be attended to only upon
application at the office of the Building Manager. Employees of Landlord or of
Landlord’s managing agent shall not

 

--------------------------------------------------------------------------------


 

perform any work or do anything outside of the regular duties, unless under
special instructions from the office of Landlord.

 

18.          Tenant shall, at its expense, provide reasonable artificial light
in the Premises for Landlord’s agents, contractors and employees while
performing janitorial or other cleaning services and making repairs or
alterations in the Premises.

 

19.          Tenant’s Visitors shall not loiter nor shall they smoke in or
around the hallways, stairways, elevators, entryways, vestibules, roof,
restrooms, basement areas, loading docks, lobbies or any other part of the
Building used in common by the occupants thereof.

 

20.          If the Premises become infested with vermin, Tenant, at its
expense, shall cause the Premises to be exterminated, from time to time, to the
satisfaction of Landlord.

 

21.          Except as expressly provided in the Lease, Tenant shall not mark,
paint, drill into, or in any way deface any part of the Premises. No boring,
cutting or stringing of wires shall be permitted, except with the prior written
consent of Landlord, and as Landlord may direct. Tenant shall not lay linoleum,
or other similar floor covering so that the same shall come in direct contact
with the floor of the Premises and, if linoleum or other similar floor covering
is desired to be used, an interlining of builder’s deadening felt shall be first
affixed to the floor by a paste or other material, soluble in water. The use of
cement or other similar adhesive material is expressly prohibited.

 

22.          No additional locks and bolts of any kind shall be placed on any of
the doors or windows by Tenant, nor shall any changes be made in existing locks
and mechanisms thereof. Tenant must, upon the termination of its tenancy,
restore to Landlord all keys of stores, offices and toilet rooms, either
furnished to, or otherwise procured by, such tenant, and in the event of the
loss of any keys so furnished, such tenant shall pay to Landlord the cost
thereof.

 

23.          Landlord shall have the right to prescribe the weight, size and
position of all safes and other bulky or heavy equipment and all freight brought
into the Building or the Property by Tenant and the time of moving the same in
and out of the Building or the Property. All such moving shall be done under the
supervision of Landlord. Landlord will not be responsible for loss of or damage
to any such equipment or freight from any cause; but all damage done to the
Building or Property by moving or maintaining any such equipment or freight
shall be repaired at the expense of such tenant. All safes shall stand on a base
of such size as shall be designated by Landlord. Landlord reserves the right to
inspect all freight to be brought into the Building and to exclude from the
Building all freight which violates any of these Rules and Regulations or the
Lease of which these Rules and Regulations are a part.

 

24.          No machinery of any kind or articles of unusual weight or size will
be allowed in the Building, without the prior written consent of Landlord.
Business machines and mechanical equipment shall be placed and maintained by
tenant, at tenant’s expense, in settings sufficient, in Landlord’s judgment, to
absorb and prevent unreasonable vibration, noise and annoyance to other tenants.

 

25.          No bicycles, vehicles or animals (other than service animals) of
any kind shall be brought into or kept in or about the Property.

 

--------------------------------------------------------------------------------


 

26.          Canvassing, soliciting and peddling in the Building and/or on the
Property are prohibited, and Tenant shall cooperate to prevent the same.

 

27.          Landlord hereby reserves to itself any and all rights not granted
to Tenant hereunder, including, but not limited to, the following rights which
are reserved to Landlord for its purposes in operating the Property: (a) the
exclusive right to the use of the name of the Property for all purposes, except
that Tenant may use the name of the Property in its business address and for no
other purpose; (b) the right to change the name or address of the Property,
without incurring any liability to tenant for so doing; (c) the right to install
and maintain a sign or signs on the exterior of the Property; (d) the exclusive
right to use or dispose of the use of the roof of the Building; (e) the
exclusive right to limit the space on the directory of the Property to be
allotted to Tenant; and (f) the right to grant to anyone the exclusive right to
conduct any particular business or undertaking in the Property.

 

--------------------------------------------------------------------------------


 

SCHEDULE F

 

CONFIRMATION OF COMMENCEMENT AGREEMENT

 

This CONFIRMATION AGREEMENT (this “Agreement”) is dated                 ,
        20     and is between 184 PROPERTY OWNER, LLC, a New Jersey limited
liability company (“Landlord”), and BELLEROPHON THERAPEUTICS, INC. a Delaware
corporation (“Tenant”).

 

WITNESSETH

 

WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
[                  ], 2015 (the “Lease”) covering certain premises located in
the building commonly known as 184 Liberty Corner Road, Warren, New Jersey, as
more particularly described in the Lease, and

 

WHEREAS, Landlord and Tenant wish to set forth their agreements as to the
commencement of the term of the Lease and certain other matters relating to the
Lease:

 

NOW THEREFORE, in consideration of the foregoing, the parties agree as follows:

 

1.             Capitalized terms used herein but not defined have the meanings
ascribed to them in the Lease.

 

2.             The Commencement Date is                     , 20        .

 

3.             The Basic Rent Commencement Date is                     , 20
       .

 

4.             The Adjustment Date is                     , 20        .

 

5.             The Termination Date is                     , 20        .

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

WITNESS:

 

Landlord:

 

 

 

 

 

184 PROPERTY OWNER, LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

WITNESS:

 

Tenant:

 

 

 

 

 

BELLEROPHON THERAPEUTICS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE G

 

LOCATION OF RESERVED PARKING SPACES

 

[g180621ke27i001.gif]

 

--------------------------------------------------------------------------------


 

SCHEDULE H

 

HVAC SPECIFICATIONS

 

Summer: Maintain room conditions not in excess of 74 degrees Fahrenheit, + or –
2 degrees, dry bulb and 50% relative humidity when the coincident outside
conditions do not exceed 95 degrees and 76 degrees wet bulb (per ASRAE design
criteria).

 

Winter: Maintain room conditions of not less than 72 degrees Fahrenheit, + or -
2 degrees, dry bulb when the outside air temperature is not less than 5 degrees
Fahrenheit dry bulb at 20 mph wind conditions. Average relative humidity shall
be maintained during typical office occupancy, as required, to prevent
condensation on exterior walls and windows.

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

TENANT’S ENTRY SIGNAGE

[g180621ke29i001.gif]

 

--------------------------------------------------------------------------------


 

SCHEDULE J

 

FORM OF NON-DISTURBANCE AGREEMENT

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
executed on the date(s) indicated on each acknowledgment, but effective as of
                          , 20   , among BANK OF THE OZARKS (“Lender”),
BELLEROPHON THERAPEUTICS, INC., a Delaware corporation (“Tenant”), and 184
PROPERTY OWNER, LLC, a New Jersey limited liability company (“Landlord”).

 

S T A T E M E N T   O F   B A C K G R O U N D

 

Landlord and Tenant (or the predecessor in interest to either) entered into that
certain Lease Agreement, dated July      , 2015 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Lease”), relating to
the premises described therein (the “Premises”) and being part of the Property
(as defined below). Lender has made or has committed to make a loan (the “Loan”)
to Landlord (or Landlord’s successor in interest) secured by a deed of trust,
mortgage or security deed (the “Mortgage”) and an assignment of leases and rents
(the “Assignment of Leases”) from Landlord to Lender covering certain property
located at 184 Liberty Corner Road, Warren, New Jersey as more particularly
described in the Mortgage (the “Property”), and including the Premises. Tenant
has agreed that the Lease shall be subject and subordinate to the Mortgage,
provided that, subject to the terms of this Agreement, Tenant is assured of
continued occupancy of the Premises under the terms of the Lease.

 

S T A T E M E N T   O F   A G R E E M E N T

 

For and in consideration of the mutual covenants herein contained, the sum of
Ten Dollars ($10.00) and other good and valuable considerations, the receipt and
sufficiency of which are hereby acknowledged, and notwithstanding anything in
the Lease to the contrary, it is hereby agreed as follows:

 

1.                                      Lender, Tenant and Landlord do hereby
covenant and agree, upon execution and delivery of this Agreement, that the
Lease with all rights, options (including options to acquire or lease all or any
part of the Premises), liens and charges created thereby, is and shall continue
to be subject and subordinate in all respects to the Mortgage and to any
renewals, modifications, consolidations, replacements and extensions thereof and
to all advancements made thereunder.

 

2.                                      Lender does hereby covenant and agree
with Tenant that, in the event Lender (or its designee) acquires title to the
Premises by foreclosure, conveyance in lieu of foreclosure or otherwise, so long
as Tenant is not in default under the Lease beyond any applicable notice and
cure periods and Tenant complies with and performs its obligations under the
Lease, (a) the Lease shall continue in full force and effect as a direct Lease
between Lender (or its designee) (“Successor Owner”) and Tenant, upon and
subject to all of the terms, covenants and conditions of the Lease, for the
balance of the term of the Lease (including any extensions thereof), and Lender
will not disturb the possession of Tenant, (b) the Premises shall be subject to
the Lease

 

--------------------------------------------------------------------------------


 

and Lender shall recognize Tenant as the tenant of the Premises for the
remainder of the term of the Lease (including any extensions thereof) in
accordance with the provisions thereof, and (c) Successor Owner shall perform
all obligations of the Landlord under the Lease arising from the day that
Successor Owner takes title to the Property; provided, however, that Lender
shall not be (i) subject to any claims, offsets or defenses which Tenant might
have against any prior landlord (including Landlord), (ii) liable for any act or
omission of any prior landlord (including Landlord), except to the extent such
act or omission continues during the period of ownership or possession of
Successor Owner or during a period when Successor Owner is receiving rents from
Tenant pursuant to paragraph 4 hereof, (iii) bound by any rent or additional
rent which Tenant might have paid for more than the current month or any
security deposit or other prepaid charge paid to any prior landlord (including
Landlord), or (iv) bound by any amendment or modification of the Lease made
without its written consent. Nothing contained herein shall prevent Lender from
naming Tenant in any foreclosure or other action or proceeding initiated by
Lender pursuant to the Mortgage to the extent necessary under applicable law in
order for Lender to avail itself of and complete the foreclosure or other
remedy.

 

3.                                      Tenant does hereby covenant and agree
with Lender that, in the event Lender (or its designee) acquires title to the
Premises by foreclosure, conveyance in lieu of foreclosure or otherwise, then
Tenant shall attorn to and recognize Lender (or its designee) as the landlord
under the Lease for the remainder of the term thereof (including any extensions
thereof), and Tenant shall perform and observe its obligations thereunder,
subject only to the terms and conditions of the Lease and Lender (or its
designee) shall perform all obligations of Landlord under the Lease. Tenant
further covenants and agrees to execute and deliver upon request of Lender an
appropriate agreement of attornment to Lender and any subsequent titleholder of
the Premises.

 

4.                                      Tenant acknowledges that Landlord will
execute and deliver to Lender the Assignment of Leases as security for the Loan,
and Tenant hereby expressly consents to such assignment. Tenant agrees to notify
Lender of any default(s) by Landlord under the Lease and Lender shall have the
same right to cure such default(s) as is provided to Landlord under the Lease.

 

5.                                      Lender shall have no obligation or incur
any liability with respect to the construction or completion of the improvements
in which the Premises are located or for completion of the Premises or any
improvements for Tenant’s use and occupancy. Lender shall have no obligations
nor incur any liability with respect to any warranties of any nature whatsoever,
including, any warranties respecting use, compliance with zoning, hazardous
wastes or environmental laws, Landlord’s title, Landlord’s authority,
habitability, fitness for purpose or possession. In the event that Lender (or
its designee) acquires title to the Premises, Lender shall have no obligation,
nor incur any liability, beyond Lender’s then equity interest, if any, in the
Property, and Tenant shall look exclusively to such equity interest of Lender,
if any, in the Property for the payment and discharge of any obligations or
liability imposed upon Lender hereunder, under the Lease or under any new lease
of the Premises.

 

6.                                      The Lease is in full force and effect
and there are no amendments, supplements or modifications of any kind (except as
referenced above) and together herewith constitutes the entire agreement between
Tenant and Landlord with respect to the Premises. There are no other

 

--------------------------------------------------------------------------------


 

promises, agreements, understandings, or commitments of any kind between
Landlord and Tenant with respect to the Premises or any other space at the
Property.

 

7.                                      If any portion or portions of this
Agreement shall be held invalid or inoperative, then all of the remaining
portions shall remain in full force and effect, and, so far as is reasonable and
possible, effect shall be given to the intent manifested by the portion or
portions held to be invalid or inoperative.

 

8.                                      This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey.

 

9.                                      Lender shall not, either by virtue of
the Mortgage, the Assignment of Leases or this Agreement, be or become a
mortgagee in possession or be or become subject to any liability or obligation
under the Lease or otherwise until Lender acquires title to the Premises by
foreclosure, conveyance in lieu of foreclosure or otherwise, and then such
liability or obligation of Lender under the Lease shall extend only to those
liabilities or obligations accruing subsequent to the date that Lender has
acquired the interest of Landlord in the Premises as modified by the terms of
this Agreement.

 

10.                               Any and all notices, elections, approvals,
consents, demands, requests and responses thereto (“Communications”) permitted
or required to be given under this Agreement shall be in writing and shall be
deemed to have been properly given (i) if mailed by first class United States
mail, postage prepaid, registered or certified with return receipt requested;
(ii) by delivering same in person to the intended addressee; or (iii) by
delivery to a reputable independent third party commercial delivery service for
same day or next day delivery and providing for evidence of receipt at the
office of the intended addressee. Communications (i) mailed shall be effective
upon two (2) Business Days’ following its deposit (properly addressed) with the
United States Postal Service or any successor thereto; (ii) given by personal
delivery shall be effective only if and when received by the addressee; (iii)
sent by a reputable commercial delivery service shall be effective upon the
transmitting parties’ receipt of written verification of delivery from such
reputable commercial delivery service at the proper address indicated
hereinbelow; and (iv) given by other means shall be effective only if and when
received at the designated address of the intended addressee. For purposes of
Communications, the addresses of the parties shall be as set forth below:

 

Lender:                                                                                                     
BANK OF THE OZARKS

8201 Preston Road

Suite 700

Dallas, Texas 75225

Attn: Brannon Hamblen

 

with a copy to:                                                              
BANK OF THE OZARKS

6th and Commercial

P.O. Box 196

Ozark, Arkansas 72949

Attn: Robert Lloyd

 

--------------------------------------------------------------------------------


 

Landlord:                                                                                         
184 Property Owner, LLC

c/o Normandy Real Estate Partners

53 Maple Avenue

Morristown, NJ 07960

Attention: Paul H. Teti

 

with a copy to:                                                              
184 Property Owner, LLC

c/o Normandy Real Estate Partners

53 Maple Avenue

Morristown, NJ 07960

Attention: Steven J. Cusma, Esq.

 

Tenant:                                                                                                      
Prior to the Commencement Date:

 

Bellerophon Therapeutics, Inc.

53 Frontage Road, Suite 301

Hampton, NJ 08827

Attention: General Counsel

 

After the Commencement Date:

 

Bellerophon Therapeutics, Inc.

184 Liberty Corner Road

Warren, NJ 07059

Attention: General Counsel

 

with a copy to:                                                              
Day Pitney LLP

One Jefferson Road

Parsippany, NJ 07054

Attn: Colleen R. Donovan, Esq.

 

Any of the foregoing parties shall have the right to change its address for
notice hereunder to any other location within the continental United States by
the giving of thirty (30) days’ notice to the other party in the manner set
forth herein.

 

11.                                This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors, successors-in-title and assigns. When used herein,
the term “landlord” refers to Landlord and to any successor to the interest of
Landlord under the Lease.

 

12.                               This Agreement may be executed in any number
of counterparts, each of which shall be effective only upon delivery and
thereafter shall be deemed an original, and all of which shall be taken to be
one and the same instrument, for the same effect as if all parties hereto had
signed the same signature page. Any signature page of this Agreement may be
detached from any counterpart of this Agreement without impairing the legal
effect of any signatures thereon and may be attached to another counterpart of
this Agreement identical in form hereto but having

 

--------------------------------------------------------------------------------


 

attached to it one or more additional signature pages. This Agreement may be
transmitted and/or signed by facsimile or e-mail transmission (e.g., “pdf or
“tif”).

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

EXECUTED to be effective as of the date first written above.

 

 

LENDER:

 

 

 

BANK OF THE OZARKS

 

 

 

 

 

By:

 

 

 

Name:

Brannon Hamblen

 

 

Title:

Director of Asset Management — Real Estate Specialties Group

 

STATE OF TEXAS

 

COUNTY OF DALLAS

§
§
§


SS:

 

 

 

BEFORE ME, a Notary Public in and for said County and State, personally appeared
Brannon Hamblen, Director of Asset Management — Real Estate Specialties Group of
Bank of the Ozarks, LENDER in the foregoing, and he acknowledged that he did
sign said instrument for and on behalf of said banking corporation, as the
voluntary act and deed of said banking corporation, for all the uses and
purposes therein mentioned.

 

IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed my notarial
seal on this         day of                             , 20   .

 

 

 

 

Notary Public

 

 

 

Commission Expiration Date:

 

 

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

BELLEROPHON THERAPEUTICS, INC.,

 

a Delaware Corporation

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

STATE OF TEXAS

 

COUNTY OF

§
§
§


SS:

 

 

 

BEFORE ME, a Notary Public in and for said County and State, personally appeared
                                                   , the
                          of Bellerophon Therapeutics, Inc., a Delaware
corporation, the TENANT in the foregoing, and (s)he acknowledged that (s)he did
sign said instrument for and on behalf of said entity, as the voluntary act and
deed of said entity, for all the uses and purposes therein mentioned.

 

IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed my notarial
seal on this                  day of             , 20    .

 

 

 

 

Notary Public

 

 

 

Commission Expiration Date:

 

 

 

--------------------------------------------------------------------------------


 

 

LANDLORD:

 

 

 

184 PROPERTY OWNER, LLC,

 

a New Jersey limited liability company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

STATE OF TEXAS

 

COUNTY OF

§
§
§


SS:

 

 

 

BEFORE ME, a Notary Public in and for said County and State, personally appeared
                                               , the                         of
184 Property Owner, LLC, a New Jersey limited liability company, the Landlord in
the foregoing, and (s)he acknowledged that (s)he did sign said instrument for
and on behalf of said entity, as the voluntary act and deed of said entity, for
all the uses and purposes therein mentioned.

 

IN TESTIMONY WHEREOF, I have hereunto subscribed my name and affixed my notarial
seal on this                           day of
                                      , 20   .

 

 

 

 

Notary Public

 

 

 

Commission Expiration Date:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE K

 

PRIOR RIGHTS OF TENANTS

 

1.             Fiserv Investment Solutions, Inc. (and its successors or assigns)
— Rights with respect to all office space on the third (3rd) floor of the
Building.

 

2.             GlaxoSmithKline Consumer Healthcare Holdings (US) LLC (and its
successors or assigns) — Rights with respect to all office space on the third
(3rd) floor of the Building.

 

3.             EMC Corporation (and its successors or assigns) — Rights with
respect to office space on the fourth (4th) floor of the Building.

 

--------------------------------------------------------------------------------


 

SCHEDULE L

 

FORM OF LETTER OF CREDIT

 

[LETTERHEAD OF BANK]

 

                       , 20

 

Beneficiary:

 

[                              ]

[                              ]

[                              ]

[                              ]

 

Ref:        Irrevocable Transferable Standby Letter of Credit No.
                                            

 

Ladies and Gentlemen:

 

At the request and for the account of [                      ] (“Applicant”), we
hereby open our irrevocable transferable standby Letter of Credit
No. [                       ] in your favor for an amount not to exceed in the
aggregate U.S. $[                   ] effective immediately and expiring at our
counters at [THIS MUST BE A BRANCH IN NEW YORK OR NEW JERSEY] with our close of
business on                      , 20    or any automatically extended
expiration date as provided herein.

 

This Letter of Credit is issued in relation to a certain lease between
Beneficiary and Applicant (the “Lease”) which Lease has been made in connection
with certain premises located in Jersey, City, New Jersey. Reference in this
Letter of Credit to the Lease is for identification purposes only and such Lease
is neither incorporated into nor made an integral part of this Letter of Credit.

 

Funds hereunder are available to you against presentation of your sight
draft(s) drawn on us in the form of Exhibit A annexed hereto mentioning thereon
our Letter of Credit No. [                           ] accompanied by (1) a
certificate in the form attached hereto as Exhibit B (a “Draw Certificate”) and
(2) the original of this Letter of Credit and any subsequent amendment.

 

Partial drawings are permitted under this Letter of Credit and any such drawings
will be deducted from the aggregate amount available under this Letter of
Credit.

 

All banking charges under this Letter of Credit are for the account of the
Applicant, including, but not limited to, any transfer charges. The failure of
Applicant to pay any such fees

 

--------------------------------------------------------------------------------


 

or charges shall not affect this Letter of Credit or any transfer thereof nor
relieve us of any of our obligations hereunder.

 

It is also a condition of this Letter of Credit that it will be automatically
extended without amendment for additional periods of one year from the present
or any future expiration date hereof unless at least sixty (60) days prior to
such date we shall notify you in writing by registered mail or any other
receipted means at the above address (or such other address as Beneficiary may
advise from time to time) that we elect not to renew this Letter of Credit for
any such additional period.

 

This Letter of Credit is transferable in its entirety. Transfer of the available
balance under this Letter of Credit shall be effected by the presentation to us
of the original Letter of Credit accompanied by a transfer request substantially
in the form set forth as Exhibit C annexed hereto.

 

We hereby engage with you that your draft(s) accompanied by documents as
specified, if presented under and in compliance with the terms of this Letter of
Credit, will be duly honored upon presentation to our branch at [THIS MUST BE A
BRANCH IN NEW YORK OR NEW JERSEY].

 

Should you have occasion to communicate with us regarding this Letter of Credit,
please direct your correspondence to us at
[                                       ] (or such other office as we may advise
from time to time), making specific reference to this Letter of Credit.

 

This Letter of Credit shall not in any way be modified or amended without
Beneficiary’s prior written consent.

 

Except as otherwise expressly stated herein, this Letter of Credit is subject to
the Uniform Customs and Practices for Documentary Credit (2007 revision)
International Chamber of Commerce publication no. 600.

 

[BANK]

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SIGHT DRAFT

 

DRAWN UNDER IRREVOCABLE TRANSFERABLE STANDBY LETTER OF CREDIT NO.
[                    ]

 

DATE:

 

 

 

For value received, at sight pay to the order of                               
the sum of                                                                    
($                 )

 

To:

[INSERT NAME OF BANK]

 

 

[City, State]

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

(Print Name & Title)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DRAWING REQUEST

 

                                      , 20   

 

[Address of Bank]

[                         ]

[                         ]

 

Re:                             Irrevocable Transferable Standby Letter of
Credit No. [                         ] (the “Letter of Credit”)

 

The undersigned (the “Beneficiary”) hereby certifies to [Bank] (the “Issuer”)
that:

 

(a)                                      The Beneficiary is making a request for
payment in lawful currency of the United States of America under Irrevocable
Transferable Standby Letter of Credit No. [                            ] (the
“Letter of Credit”) in the amount of $                        .

 

(b)                                      Beneficiary is entitled to draw down
under the Letter of Credit pursuant to the provisions of the Lease Agreement
dated [             ], by and between [                      ] and
[                      ].

 

Please wire transfer the proceeds of the drawing to the following account of the
Beneficiary at the financial institutional indicated below:

 

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Drawing
Request as of the                day of                , 20    .

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Print Name and Title

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TRANSFER REQUEST

 

                   , 20   

 

[Address of Bank]

[                          ]

[                          ]

 

Gentlemen:

 

Receipt is acknowledged of the original instrument which you forwarded to us
relative to the issuance of a Standby Letter of Credit Number
[                           ] (“Standby”) in favor of ourselves and/or
Transferees and we hereby request you to transfer the said Standby, in its
entirety, to

 

 

We are returning the original instrument to you herewith in order that you may
deliver it to the Transferee together with your customary letter of transfer.

 

It is understood that any amendments to the Standby which you may receive are to
be advised by you directly to the Transferee and that the draft(s) and documents
of the Transferee, if issued in accordance with the conditions of the Standby,
are to be forwarded by you directly to the party for whose account the Standby
was opened (or any intermediary) without our intervention.

 

 

 

Very truly yours,

 

 

 

 

Company Name:

 

 

Name & Title:

 

 

Signature:

 

 

SIGNATURE AUTHENTICATED

 

Bank:

 

 

Authorized Officer Name and Title:

 

 

 

 

 

Signature:

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX I

 

DEFINITIONS

 

As used in this Lease, the following terms have the following meanings:

 

Actual Knowledge: means the actual (as opposed to implied or constructive)
knowledge, as of the date of this Lease, of Paul H. Teti and shall not be
construed, by imputation or otherwise, to refer to the knowledge of Landlord or
any affiliate of Landlord or to any other officer, agent, manager,
representative or employee of Landlord or any of its affiliates or to impose any
duty to investigate the matter as to which such actual knowledge or absence
thereof pertains. Paul H. Teti shall not have personal liability hereunder.

 

Additional Construction Cost: defined in Schedule D.

 

Additional Rent: defined in Section 3.2.

 

Adjustment Date: defined in the Basic Lease Provisions

 

Allowance: defined in Schedule D.

 

Applicable Holdover Percentage: defined in Section 24.3.

 

Annual Expense Reconciliation: defined in Section 5.4.

 

Bankruptcy Code: Title 11 of the United States Code, as amended, and all
rules and regulations promulgated pursuant thereto.

 

Base CAM Expenses: Landlord’s CAM Expenses for the Base Period.

 

Base Insurance Expenses: Insurance Expenses for the Base Period.

 

Base Operating Expenses: Landlord’s Operating Expenses for the Base Period.

 

Base Period: defined in the Basic Lease Provisions.

 

Base Taxes: those Taxes levied, assessed or imposed upon the Property for the
Base Period.

 

Basic Rent: defined in the Basic Lease Provisions.

 

Basic Rent Commencement Date: defined in the Basic Lease Provisions

 

Basic Rent Payment Date: the first day of each consecutive calendar month during
the Term.

 

Brokers: defined in the Basic Lease Provisions

 

Building: defined in the Basic Lease Provisions.

 

--------------------------------------------------------------------------------


 

Building Communications: defined in Article 26.

 

Building Holidays: Saturday after 1:00 PM, Sunday, New Year’s Day, President’s
Day, Good Friday, Memorial Day, Independence Day, Labor Day, Thanksgiving Day,
the day after Thanksgiving and Christmas Day.

 

Building Hours: 8:00 AM to 6:00 PM, Monday through Friday, and 9:00 AM to 1:00
PM on Saturdays, except for Building Holidays.

 

Building Services: defined in Section 9.1.

 

Business Day: means any day other than a Saturday, Sunday or those days observed
as legal holidays by the U.S. federal government.

 

Cafeteria: defined in Section 36.3.

 

Commencement Date: defined in Section 2.2(b).

 

Common Areas: those areas of the Property, wherever located, which have been
designated and improved from time to time for the common use by or for the
benefit of more than one occupant of the Property or which are used in
connection with the maintenance or operation of the Property, including, without
limitation, all parking areas, roadways, curbs, sidewalks, medians, landscaped
areas and planters; all porch and lobby areas; corridors; hallways; passageways;
public restrooms; security stations; storage, equipment, machine, meter,
mechanical, plumbing, computer, telephone and electrical rooms, stations,
conduit, shafts, raceways and the like; common lounges, kitchen areas,
conference and meeting rooms (including furniture, fixtures and equipment
appurtenant thereto); stairs, ramps, elevators, truck serviceways; loading
areas; trash disposal facilities; and with respect to all the foregoing, all
equipment and appurtenances thereto; but excluding all portions of the Property
which are designated and intended for the use by a single occupant of the
Property. The definition of Common Areas shall not be construed as a
representation or warranty that any such areas are or from time to time will be
available at the Property.

 

Communication Conduits: defined in Section 35.1.

 

Communication Equipment: defined in Section 35.1.

 

Conference Room: defined in Section 36.1.

 

Costs: defined in Schedule D.

 

Designated Offer Unit: defined in Section 32.1(a).

 

Early Termination Date: defined in Section 2.7(c).

 

EDA Incentives: defined in Section 2.7.

 

EDA Incentives Period: means the period beginning on the date of this Lease and
ending on September 17, 2015.

 

--------------------------------------------------------------------------------


 

Emergency: defined in Section 19.1.

 

Emergency Required Repair: defined in Section 20.9(a).

 

Environmental Laws: all current and future statutes, regulations, codes and
ordinances of any governmental entity, authority, agency and/or department
relating to (i) air emissions, (ii) water discharges, (iii) noise emissions,
(iv) air, water or ground pollution or (v) any other environmental or health
matter.

 

Estimated Commencement Date: defined in the Basic Lease Provisions.

 

Estimated Cost: defined in Schedule D.

 

Estimated Time Delay: defined in Schedule D.

 

Event of Default: defined in Section 19.1.

 

Excess: defined in Schedule D.

 

Excusable Delay: any delay caused by governmental action, or lack thereof;
shortages or unavailability of materials; labor disputes (including, but not
limited to, strikes, slow downs, job actions, picketing and/or secondary
boycotts); fire, explosion or other casualty; delays in transportation; delays
due to adverse weather conditions; acts of God; directives or requests by any
governmental entity, authority, agency or department; any court or
administrative orders or regulations; adjustments of insurance, acts of declared
or undeclared war, warlike conditions in this or any foreign country, acts of
terrorism, public disorder, riot or civil commotion; or by anything else beyond
the reasonable control of Landlord, including delays caused directly or
indirectly by an act or a failure to act by Tenant or Tenant’s Visitors.

 

Extra Hours: defined in Section 9.1.

 

Extra Hours Charge: defined in Section 9.1.

 

Extension Period: defined in Section 31.1.

 

Fair Market Rental Value: defined in Section 31.2.

 

Finish Work: defined in Schedule D.

 

First Abatement Date: defined in Section 2.2(e).

 

First Abatement Period: defined in Section 2.2(e).

 

Fitness Facility: defined in Section 36.2.

 

General Contractor: defined in Schedule D.

 

Generator: defined in Section 34.1.

 

Generator Conduits: defined in Section 34.1.

 

--------------------------------------------------------------------------------


 

Generator Equipment: defined in Section 34.1.

 

Generator Location Area: defined in Section 34.1.

 

Guarantor: defined in Section 19.1(d).

 

HVAC Services: defined in Section 9.1.

 

Insurance Expenses: mean the cost of premiums and other charges for fire, other
casualty, rent and liability insurance covering the Property and any other
insurance covering the Property and the Building.

 

Insurance Requirements: all terms of any insurance policy maintained by Landlord
with respect to the Property and all requirements of the National Board of Fire
Underwriters (or any other body exercising similar function) applicable to or
affecting all or any part of the Property.

 

ISRA: Industrial Site Recovery Act of the State of New Jersey, N.J.S.A. 13:1 K-6
et seq. and the regulations promulgated thereunder, together with any amendments
thereto and/or substitutions thereof.

 

Janitorial Services: defined in Section 9.7(a).

 

Land: defined in the Basic Lease Provisions.

 

Landlord: the party defined as such in the first paragraph of this Lease,
including at any time after the date hereof, the then owner of Landlord’s
interest in the Property.

 

Landlord’s CAM Expenses. the actual costs incurred by Landlord for operating,
maintaining, repairing and managing the Property and all improvements, fixtures
and equipment from time to time constituting the Building, Common Areas, and the
Property and all appurtenances thereto. Excluding debt service, the cost
incurred by Landlord in operating and maintaining the Building and the Property
include, but are not limited to: (i) management fees not to exceed three percent
(3%) of the gross revenue from the Building, or if there is no managing agent or
if the managing agent is affiliated with Landlord, the fees that would
customarily be charged by an independent first class managing agent; (ii) the
costs of operating (other than the cost of gas and electricity consumed
thereby), cleaning, maintaining, repairing, restoring and replacing (except to
the extent proceeds of insurance or condemnation awards are available therefor),
or otherwise providing the following: air cooling, heat and ventilating
equipment and systems (including any energy management and building management
systems); elevator systems and equipment; all parking areas, roadways, curbs,
sidewalks, medians, planters (including repairs and resurfacing thereof);
utility supply systems, drainage and sanitary sewerage systems, water supply
lines, wells, emergency generators, fire sprinkler and fire suppression systems,
security and alarm systems and services (including maintenance, repairs and
replacements thereof); maintenance and repair of vehicles and other tools and
equipment (used exclusively at the Property); laundry and towel service;
Property identification signs, public address systems; the roof, walls, windows,
doors, ceilings and floors of the Building; sweeping, cleaning, snow removal
(including, but not limited to, snow removal from the roof of the Building and
the roof of any other building on the Property) and line painting of all parking

 

--------------------------------------------------------------------------------


 

areas and roadways; landscaping services (including replacement of trees,
shrubs, and other plantings); Janitorial Services and window cleaning; supplies;
removal of garbage and other refuse; painting, redecorating or other work which
is standard for or periodically performed in the Building; providing on and off
site traffic direction and parking control; the cost of repair of any casualty
to the extent not covered by insurance; total compensation and benefits
(including premiums for workmen’s compensation and other insurance and taxes,
including social security taxes and payroll taxes, which may be levied against
Landlord in respect of such compensation and benefits) paid to or on behalf of
personnel employed at the Property; licenses, permit and inspection fees;
parking area surcharges or levies; and rent paid for the leasing of any
equipment used in the operation, maintenance and repair contemplated herein; any
taxes now or hereafter imposed upon Landlord with respect to operating expenses
as contemplated herein; accounting and legal fees; personal property taxes; any
sales, use or service taxes incurred in connection with the operation of the
Property; seasonal decorations and promotional events for the Building or
Property, the net amount incurred by Landlord in connection with the operating
or maintaining of any specialty use or service such as a gym or cafeteria
provided same are available for use by all tenants; any costs, expenses or other
amounts incurred under any easement, reciprocal easement agreement, declaration
of covenants or other similar encumbrance; (iii) all utility and energy costs,
including any fuel surcharges or adjustments with respect thereto, incurred for
water, sewer, or other utilities (other than the cost of the gas and electricity
to operate the air cooling, heat and ventilation systems and any other systems
of the Building and the cost of the gas and electricity consumed in the Common
Areas) for the Building and Property (not separately billed to a tenant at the
Property), and (iv) the cost of capital improvements and expenditures, but only
to the extent permitted pursuant to the provisions below in this definition. The
above definition of Landlord’s CAM Expenses shall not be construed as a
representation or warranty that items of equipment, facilities or services
listed therein are or from time to time will be in existence or available at the
Property. Landlord’s CAM Expenses shall include capital expenditures (including
the cost of any equipment, device, capital improvement or replacement that is
capital in nature) incurred by Landlord (i) to achieve cost savings in the
operation, maintenance and repair of the Property, or (ii) to comply with any
Legal Requirements. The costs of the aforesaid capital expenditures, together
with interest thereon, calculated at an annual rate equal to the greater of the
Prime Rate or six percent (6%), shall be amortized (on a straight line basis)
over a period equal to the useful life of the item in question according to
generally accepted accounting principles. The annual amortized cost of such
capital expenditures shall be included in Landlord’s CAM Expenses for each Lease
Year. Landlord’s CAM Expenses shall not include: (a) brokerage fees and/or
commissions, advertising expenses and expenses for leasing and renovating space
for tenants; (b) gas and electricity charges paid or reimbursed to Landlord by
any tenant of the Building, including charges attributable to Extra Hours heat,
ventilation or air-cooling for Tenant or other tenants of the Building;
(c) compensation and benefits payable to employees not directly attributable to
the Property and wages, salaries or other compensations paid to any executive
employee above the grade of building manager, (d) capital expenses attributable
to tenant fit-up expenses or for painting, redecorating or other work which
Landlord, at its sole expense is required to perform exclusively for Tenant or
for any other tenant in leased areas of the Building; (e) off-site improvements
unrelated to operation of the Property; (f) capital expenses attributable to the
expansion of Building and the Property; (g) any capital improvements that are
not amortized over the useful life of the improvement; (h) expenses for repairs
or other work occasioned by fire, windstorm or other insured casualty; (i) legal
expenses in negotiating and enforcing the

 

--------------------------------------------------------------------------------


 

terms of any tenant lease; (j) depreciation, interest, principal and
amortization payments on any mortgage or mortgages, and rental under any ground
or underlying lease or leases including credit insurance and costs of providing
audited financials; (k) expenses for restoration of the Building required as a
result of a condemnation; (1) the cost of special services separately paid by
particular tenants in the Building, and (n) the cost of insurance to the extent
included in Insurance Expenses. In addition to the foregoing, Landlord’s CAM
Expenses shall not include those items set forth on Appendix II attached hereto.
In determining Landlord’s CAM Expenses, including Base CAM Expenses, for any
Lease Year during which less than ninety-five percent (95%) of the rentable
square feet of the Building was occupied by tenants for more than sixty (60)
days during such Lease Year, the actual Landlord’s CAM Expenses for such Lease
Year shall be increased on the basis of variable (but not fixed) Landlord’s CAM
Expenses, to the amount which normally would have been incurred for such Lease
Year had such occupancy of the Building been ninety-five percent (95%)
throughout such Lease Year.

 

Landlord’s Estimated Operating Expenses: defined in Section 5.2.

 

Landlord’s Expense Statement: defined in Section 5.2.

 

Landlord’s Final Tax Statement: defined in Section 4.4.

 

Landlord’s Offer Space Notice: defined in Section 32.1(a).

 

Landlord’s Operating Expenses: defined in Section 5.1(a).

 

Landlord’s Repair Notice: defined in Section 17.1.

 

Landlord’s Tax Statement: defined in Section 4.2.

 

Lease Year: each calendar year, or partial calendar year, during the Term.

 

Legal Requirements: all statutes, codes, ordinances, regulations, rules, orders,
directives and requirements of any governmental entity, authority, agency,
bureau, board, office, commission and/or department (or official thereof), and
including covenants and restrictions of record, which now or at any time
hereafter may be applicable to the Property or any part thereof, including, but
not limited to, all Environmental Laws.

 

Lender: the holder of any mortgage or deed of trust which may now or hereafter
encumber the Property.

 

License: defined in Section 8.4(a).

 

Lien: any mortgage, pledge, lien, charge, encumbrance or security interest of
any kind, including any inchoate construction, mechanic’s or materialmen’s lien.

 

Major Work: defined in Section 7.4(b).

 

Master Landlord: the landlord under any ground lease or lease of all or any
portion of the Property, subject to the space leases, which may now or hereafter
affect all or any portion of the Property.

 

--------------------------------------------------------------------------------


 

Minimum Electric Energy Charge: defined in the Basic Lease Provisions.

 

Monthly Expense Payment: defined in Section 5.3.

 

Monthly Tax Payment: defined in Section 4.3.

 

NAICS: defined in Section 11.9.

 

Net Award: any insurance proceeds or condemnation award payable in connection
with any damage, destruction or Taking, less any actual and documented expenses
incurred by Landlord in recovering such amount.

 

Net Rental Proceeds: in the case of a sublease, the amount by which the
aggregate of all rents, additional charges or other consideration payable under
a sublease to Tenant by the subtenant (including sums paid for the sale or
rental of Tenant’s fixtures or leasehold improvements but excluding sums paid
for the sale or rental of Tenant’s equipment, furniture or other personal
property) exceeds the sum of (i) the Basic Rent plus all amounts payable by
Tenant pursuant to the provisions hereof during the term of the sublease in
respect of the subleased space, (ii) actual brokerage commissions, providing
same are at prevailing rates, due and owing to a real estate brokerage firm,
(iii) reasonable legal fees incurred by Tenant in connection with the sublease,
(iv) free rent granted to the subtenant, (v) cost of work incurred by Tenant in
preparing the premises for the sublease and (vi) the then net unamortized or
undepreciated cost of the fixtures, leasehold improvements, equipment, furniture
or other personal property included in the subletting; and in the case of an
assignment, the amount by which all sums and other considerations paid to Tenant
by the assignee of this Lease for or by reason of such assignment (including
sums paid for the sale of Tenant’s fixtures or leasehold improvements but
excluding sums paid for the sale or rental of Tenant’s equipment, furniture or
other personal property) exceeds the sum of (i) actual brokerage commissions,
provided same are at prevailing rates due and owing to a real estate brokerage
firm, (ii) the then net unamortized or undepreciated cost of the fixtures,
leasehold improvements, equipment, furniture or other personal property sold to
the assignee, and (iii) reasonable legal fees incurred by Tenant in connection
with the assignment.

 

New Space: defined in Section 29.4(a).

 

NJDEP: defined in Section 11.5(b).

 

Non-Disturbance Agreement: defined in Section 23.1(b).

 

Objection Notice: defined in Schedule D.

 

OFAC: defined in Article 30.

 

Offer Space: defined in Section 32.1(a).

 

Offer Space Lease: defined in Section 32.1(b).

 

Order or Orders: defined in Article 30.

 

--------------------------------------------------------------------------------


 

Permitted Use: defined in the Basic Lease Provisions.

 

Pre-Existing Condition: defined in Section 11.1.

 

Preliminary Plans: defined in Schedule D.

 

Premises: defined in the Basic Lease Provisions.

 

Prime Rate: the prime commercial lending rate publicly announced from time to
time by Citibank N.A. or its successor bank.

 

Projected Taxes: defined in Section 4.2.

 

Property: the Land, the Building, all other buildings on the Land, and all other
buildings or improvements hereafter constructed on the Land from time to time.

 

Punch List Items: defined in Section 2.2(c).

 

Recapture Notice: defined in Section 16.5(a).

 

Recapture Space: defined in Section 16.5(a).

 

Restoration: the restoration, replacement or rebuilding of the Building
(excluding any alterations, additions and improvements installed by Tenant and
any trade fixtures and personal property owned by Tenant) or any portion thereof
as nearly as practicable to its value, condition and character immediately prior
to any damage, destruction or Taking.

 

Restoration Outside Date: defined in Section 17.4(c).

 

Roof Top Equipment: defined in Section 35.1.

 

Second Abatement Date: defined in Section 2.2(e).

 

Second Abatement Period: defined in Section 2.2(e).

 

Security: defined in the Basic Lease Provisions.

 

Self Help Work: defined in Section 20.9(a).

 

Short Term Extension Notice: defined in Section 24.2.

 

Short Term Extension Period: defined in Section 24.2.

 

Special Cleaning Services: defined in Section 9.7(b).

 

Substantially Completed or Substantial Completion: defined in Section 2.2(c).

 

Survey Adjustment Amount: defined in Section 6.1.

 

--------------------------------------------------------------------------------


 

Taking: a taking of all or any part of the Property, or any interest therein or
right accruing thereto, as the result of, or in lieu of, or in anticipation of,
the exercise of the right of condemnation or eminent domain pursuant to any law,
general or special, or by reason of the temporary requisition of the use or
occupancy of the Property or any part thereof, by any governmental authority,
civil or military.

 

Taxes: with respect to each governmental authority levying or imposing the same,
all taxes and assessments (general, special, betterment, ordinary or
extraordinary, foreseen and unforeseen) levied, charged, assessed, imposed upon
or which become due and payable out of or in respect of and become a lien on the
Land and all improvements constructed on the Land from time to time, including,
without limitation, charges imposed in respect of the ownership, operation,
management, use, leasing or alteration of the Property and/or Premises, or any
portion thereof; the various estates in and to the Property and/or Premises, or
any portion thereof; the Basic Rent and Additional Rent payable to Landlord
pursuant to this Lease; all water and sewer rents and charges; and all
franchise, income, profit or other taxes, fees and charges, however designated,
which, due to a future change in the method of taxation, may be levied or
imposed on Landlord in substitution in whole or in part for, or in lieu of, or
in addition to, any tax which would otherwise constitute Taxes, as heretofore
defined. Nothing contained in this Lease shall require Tenant to pay any estate,
inheritance, gift, succession, corporate franchise or income tax of Landlord,
nor shall any of same be deemed Taxes, except as provided in the immediately
preceding sentence. Notwithstanding the foregoing, Taxes shall not include any
interest, fees, costs or penalties imposed for the late payment of any Taxes (if
paid by Landlord), except if same are caused by Tenant’s failure to timely pay
its proportionate share of Taxes to Landlord in accordance with the provisions
of this Lease.

 

Tenant: the party defined as such in the first paragraph of this Lease.

 

Tenant Affiliate: defined in Section 16.7.

 

Tenant Delay: means (i) any delay identified as a Tenant Delay in this Lease and
(ii) any other delay caused by any act or omission by Tenant or Tenant’s
Visitors, including, without limitation, any breach by Tenant or Tenant’s
Visitors of any covenant or condition of this Lease, changes in, or additions
to, work requested by Tenant, delays in submission of information or estimates
or in giving authorizations or approvals, and the postponement of any work at
the request of Tenant.

 

Tenant Discharge: defined in Section 11.4(a).

 

Tenant Improvement: defined in Section 7.5(a).

 

Tenant’s Notice: defined in Section 16.2.

 

Tenant’s Offer Space Notice: defined in Section 32.1(a).

 

Tenant’s Proportionate Share: defined in Basic Lease Provisions.

 

Tenant’s Roof Top Equipment Area: defined in Section 35.1.

 

Tenant Successor: defined in Section 16.7.

 

--------------------------------------------------------------------------------


 

Tenant’s Visitors: Tenant’s agents, servants, employees, subtenants,
contractors, invitees, licensees and all other persons invited by Tenant onto
the Property and/or into the Premises as guests or doing lawful business with
Tenant.

 

Tenant’s Work: defined in Schedule D.

 

Term: defined in Basic Lease Provisions.

 

Termination Date: defined in Basic Lease Provisions.

 

Termination Outside Date: defined in Section 2.2(e)(ii).

 

Third Party Discharge: defined in Section 11.1.

 

Third Party Lease: defined in Section 32.1(a).

 

Underlying Encumbrance: defined in Section 23.1.

 

Working Plans: defined in Schedule D.

 

--------------------------------------------------------------------------------


 

APPENDIX II

 

The following items shall be excluded from Landlord’s CAM Expenses:

 

a)                                     Costs incurred in connection with the
original construction of the Building and costs of correcting defects in or
inadequacy of the initial design or construction of the Building;

 

b)                                     any bad debt loss, rent loss, or reserves
for bad debts or rent loss;

 

c)                                      costs associated with the operation of
the business of the entity which constitutes Landlord as the same are
distinguished from the costs of operation of the Building, including accounting
and legal matters, costs of defending any lawsuits with any mortgagee (except as
the actions of Tenant may be in issue), costs of selling, syndicating,
financing, mortgaging or hypothecating any of Landlord’s interest in the
Building, costs of any disputes between Landlord and its employees (if any) not
engaged in Building operation, disputes of Landlord with Building management, or
fees or costs paid in connection with disputes with other tenants;

 

d)                                     fines, penalties, and interest thereon;

 

e)                                      any costs whatsoever incurred in
connection with the ownership, management and operating of a garage or parking
area which does not supply free parking to tenant and its invitees;

 

f)                                       charitable or political contributions;

 

g)                                      costs of signs at or near the top of the
Building that include the name of a tenant of the Building other than Tenant;

 

h)                                     any costs attributable to leasable area
located in the lobby of the Building in the event that the use (e.g., restaurant
use) of such space by a tenant imposes a burden on Building services, including
cleaning, that is materially greater than those imposed by the uses of tenants
located above the lobby level in the Building;

 

i)                                         tax assessments or fees incurred in
connection with the development of the Building such as transit fees or housing
fees;

 

j)                                        costs relating to unfunded pension
liability or withdrawal liability under any multi-employer pension scheme;

 

k)                                     entertainment, travel or dining expenses
except for tenant-related events;

 

l)                                         costs of acquiring or maintaining
objects of art which potentially could appreciate;

 

--------------------------------------------------------------------------------


 

m)                                 costs other than routine maintenance of
dealing with hazardous materials, mold, fungus or the like or environmental
concerns;

 

n)                                     the cost of any work or service performed
by Landlord for any tenant of the Building pursuant to the terms of said
tenant’s lease to the extent such work or service is in excess of the work or
service which Landlord is obligated to perform under this Lease;

 

p)                                     costs or expenses incurred by Landlord to
cure any breach of Landlord’s representations in Section 33.1 hereof.

 

--------------------------------------------------------------------------------